Exhibit 10.1

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of October 13, 2011

by and among

ENTERTAINMENT PROPERTIES TRUST

AND CERTAIN OF ITS SUBSIDIARIES

as Borrowers

KEYBANK, NATIONAL ASSOCIATION,

as Administrative Agent

Each of JP MORGAN CHASE BANK, N.A. AND RBC CAPITAL MARKETS CORPORATION

as Co-Syndication Agents,

Each of

KEYBANC CAPITAL MARKETS, LLC, J.P. MORGAN SECURITIES, INC. AND RBC

CAPITAL MARKETS CORPORATION

As Joint Book Runners and Joint Lead Arrangers,

and

THE FINANCIAL INSTITUTIONS INITIALLY SIGNATORY HERETO

AND THEIR ASSIGNEES PURSUANT TO SECTION 12.5,

as Lenders

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I. - DEFINITIONS

     1   

Section 1.1.

   Definitions      1   

Section 1.2.

   General; References to Times      26   

ARTICLE II. - CREDIT FACILITY

     27   

Section 2.1.

   Loans      27   

Section 2.2.

   Letters of Credit      28   

Section 2.3.

   Rates and Payment of Interest on Loans      32   

Section 2.4.

   Number of Interest Periods      33   

Section 2.5.

   Repayment of Loans      33   

Section 2.6.

   Prepayments      33   

Section 2.7.

   Continuation      33   

Section 2.8.

   Conversion      34   

Section 2.9.

   Notes      34   

Section 2.10.

   Voluntary Reductions of the Commitment      35   

Section 2.11.

   Expiration or Maturity Date of Letters of Credit Past Termination Date     
35   

Section 2.12.

   Amount Limitations      35   

Section 2.13.

   Joint and Several Liability      35   

Section 2.14.

   The Increased Loan Amount      37   

Section 2.15.

   Borrower Representative      39   

Section 2.16.

   Extension of Termination Date      39   

ARTICLE III. - PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

     40   

Section 3.1.

   Payments      40   

Section 3.2.

   Pro Rata Treatment      40   

Section 3.3.

   Sharing of Payments, Etc.      41   

Section 3.4.

   Several Obligations      41   

Section 3.5.

   Minimum Amounts      41   

Section 3.6.

   Fees      42   

Section 3.7.

   Computations      43   

Section 3.8.

   Usury      43   

Section 3.9.

   Agreement Regarding Interest and Charges      43   

Section 3.10.

   Statements of Account      43   

Section 3.11.

   Defaulting Lenders      44   

Section 3.12.

   Taxes      45   

ARTICLE IV. - YIELD PROTECTION, ETC.

     47   

Section 4.1.

   Additional Costs; Capital Adequacy      47   

Section 4.2.

   Suspension of LIBOR Loans      48   

Section 4.3.

   Illegality      49   

Section 4.4.

   Compensation      49   

Section 4.5.

   Affected Lenders      49   

Section 4.6.

   Treatment of Affected Loans      50   

Section 4.7.

   Change of Lending Office      50   

Section 4.8.

   Assumptions Concerning Funding of LIBOR Loans      51   

ARTICLE V. - CONDITIONS PRECEDENT

     51   

Section 5.1.

   Initial Conditions Precedent      51   

Section 5.2.

   Conditions Precedent to All Loans and Letters of Credit      53   

 

- i -



--------------------------------------------------------------------------------

ARTICLE VI. - REPRESENTATIONS AND WARRANTIES

     53   

Section 6.1.

   Representations and Warranties      53   

Section 6.2.

   Survival of Representations and Warranties, Etc.      59   

ARTICLE VII. - AFFIRMATIVE COVENANTS

     60   

Section 7.1.

   Preservation of Existence and Similar Matters      60   

Section 7.2.

   Compliance with Applicable Law and Material Contracts      60   

Section 7.3.

   Maintenance of Property      60   

Section 7.4.

   Conduct of Business      61   

Section 7.5.

   Insurance      61   

Section 7.6.

   Payment of Taxes and Claims      61   

Section 7.7.

   Visits and Inspections      61   

Section 7.8.

   Use of Proceeds; Letters of Credit      62   

Section 7.9.

   Environmental Matters      62   

Section 7.10.

   Books and Records      62   

Section 7.11.

   Further Assurances      63   

Section 7.12.

   Replacement or Addition of Unencumbered Properties      63   

Section 7.13.

   Removal of Unencumbered Property      64   

Section 7.14.

   REIT Status      65   

Section 7.15.

   Exchange Listing      65   

Section 7.16.

   Distributions of Income to EPR      65   

Section 7.17.

   Failure of Certain Unencumbered Assets Representations and Warranties      65
  

Section 7.18.

   Property      65   

ARTICLE VIII. - INFORMATION

     67   

Section 8.1.

   Financial Statements, Certificates and Information      67   

Section 8.2.

   Other Information      69   

ARTICLE IX. - NEGATIVE COVENANTS

     70   

Section 9.1.

   Financial Covenants      71   

Section 9.2.

   Distributions      72   

Section 9.3.

   Indebtedness      72   

Section 9.4.

   Permitted Investments      74   

Section 9.5.

   ERISA Exemptions      75   

Section 9.6.

   Liens      76   

Section 9.7.

   Merger, Consolidation, Sales of Assets and Other Arrangements      76   

Section 9.8.

   Fiscal Year      76   

Section 9.9.

   Modifications to Material Contracts      76   

Section 9.10.

   Modifications of Organizational Documents      76   

Section 9.11.

   Transactions with Affiliates      77   

ARTICLE X. - DEFAULT

     77   

Section 10.1.

   Events of Default      77   

Section 10.2.

   Limitation of Cure Periods      80   

Section 10.3.

   Remedies Upon Default      81   

Section 10.4.

   Allocation of Proceeds      82   

Section 10.5.

   Collateral Account      83   

Section 10.6.

   Performance by Agent      83   

Section 10.7.

   Rights Cumulative      84   

 

- ii -



--------------------------------------------------------------------------------

ARTICLE XI. - THE AGENT

     84   

Section 11.1.

   Authorization and Action      84   

Section 11.2.

   Agent’s Reliance, Etc.      85   

Section 11.3.

   Notice of Defaults      85   

Section 11.4.

   KeyBank as Lender      86   

Section 11.5.

   Approvals of Lenders      86   

Section 11.6.

   Lender Credit Decision, Etc.      86   

Section 11.7.

   Indemnification of Agent      87   

Section 11.8.

   Successor Agent      88   

Section 11.9.

   Titled Agents      88   

ARTICLE XII. - MISCELLANEOUS

     89   

Section 12.1.

   Notices      89   

Section 12.2.

   Expenses      90   

Section 12.3.

   Setoff      91   

Section 12.4.

   Litigation; Jurisdiction; Other Matters; Waivers      91   

Section 12.5.

   Successors and Assigns      92   

Section 12.6.

   Amendments      94   

Section 12.7.

   Nonliability of Agent and Lenders      96   

Section 12.8.

   Confidentiality      96   

Section 12.9.

   Indemnification      97   

Section 12.10.

   Termination; Survival      99   

Section 12.11.

   Severability of Provisions      99   

Section 12.12.

   GOVERNING LAW      100   

Section 12.13.

   Patriot Act      100   

Section 12.14.

   Counterparts      100   

Section 12.15.

   Obligations with Respect to Borrowers      100   

Section 12.16.

   Limitation of Liability      100   

Section 12.17.

   Entire Agreement      100   

Section 12.18.

   Construction      101   

 

- iii -



--------------------------------------------------------------------------------

SCHEDULE 1.1(A)

   Initial Subsidiary Borrowers

SCHEDULE 1.1(B)

   Initial Eligible Real Estate

SCHEDULE 2

   Eligible Real Estate Qualification Documents

SCHEDULE 6.1.(b)

   Ownership Structure

SCHEDULE 6.1.(f)

   Title to Properties; Liens

SCHEDULE 6.1.(g)

   Indebtedness and Guaranties

SCHEDULE 6.1.(h)

   Material Contracts

SCHEDULE 6.1.(i)

   Litigation

 

EXHIBIT A

   Form of Assignment and Assumption Agreement

EXHIBIT B

   Form of Notice of Borrowing

EXHIBIT C

   Form of Notice of Continuation

EXHIBIT D

   Form of Notice of Conversion

EXHIBIT E

   Form of Note

EXHIBIT F

   Form of Compliance Certificate

EXHIBIT G

   Form of Availability Certificate

EXHIBIT H

   Form of Joinder Agreement

 

- iv -



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
October 13, 2011 by and among ENTERTAINMENT PROPERTIES TRUST, a Maryland real
estate investment trust (“EPR”), the Subsidiary Borrowers (as defined herein),
the Lenders (as defined herein) and KEYBANK, NATIONAL ASSOCIATION, as
administrative agent (“Keybank” and/or the “Agent”), JP MORGAN CHASE BANK, N.A.
and RBC CAPITAL MARKETS CORPORATION, as co-syndication agents (the “Syndication
Agents”), and each of KEYBANC CAPITAL MARKETS, LLC, J.P. MORGAN SECURITIES, INC.
and RBC CAPITAL MARKETS CORPORATION, as joint lead arrangers and joint book
runners (each as “Arrangers”), and each of the financial institutions initially
a signatory hereto together with their assignees pursuant to Section 12.5.(d).
EPR and the Subsidiary Borrowers are each referred to herein as a “Borrower” and
are collectively referred to herein as the “Borrowers.”

WHEREAS, the parties hereto entered into that certain Credit Agreement dated as
of June 30, 2010 (the “Original Agreement”), whereby the Agent and the Lenders
made available to the Borrowers a revolving credit facility in the initial
amount of $320,000,000.00, which included a $70,000,000.00 letter of credit
subfacility, on the terms and conditions contained therein.

WHEREAS, Borrower has requested, and the Agent and the Lenders have agreed, to
amend and restate, in full, the Original Agreement in accordance with the terms
and conditions contained herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

ARTICLE I. - DEFINITIONS

Section 1.1. Definitions.

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

“Additional Costs” has the meaning given that term in Section 4.1.

“Adjusted EBITDA” means EBITDA for the most recent quarter ended, less the
Replacement Reserve amount.

“Adjusted LIBOR” means, with respect to each Interest Period for any LIBOR Loan,
the rate obtained by dividing (a) LIBOR for such Interest Period by (b) a
percentage equal to 1 minus the stated maximum rate (stated as a decimal) of all
reserves, if any, required to be maintained with respect to Eurocurrency funding
(currently referred to as “Eurocurrency liabilities”) as specified in Regulation
D of the Board of Governors of the Federal Reserve System (or against any other
category of liabilities which includes deposits by reference to which the
interest rate on any LIBOR Loan is determined or any applicable category of
extensions of credit or other assets which includes loans by an office of any
Lender outside of the United

 



--------------------------------------------------------------------------------

States of America to residents of the United States of America). Any change in
such maximum rate shall result in a change in Adjusted LIBOR on the date on
which such change in such maximum rate becomes effective.

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlling”, “controlled by” and “under common control
with”), as applied to any Person, means (a) the possession, directly or
indirectly, of the power to vote ten percent (10%) or more of the stock, shares,
voting trust certificates, beneficial interest, partnership interests, member
interests or other interests having voting power for the election of directors
of such Person or otherwise to direct or cause the direction of the management
and policies of that Person, whether through the ownership of voting securities
or by contract or otherwise, or (b) the ownership of ten percent (10%) or more
of the (i) partnership or other ownership interest of any other Person (other
than as a limited partner of such other Person) or (ii) a managing member’s
interest in a limited liability company.

“Agent” means KeyBank, National Association, as administrative agent for the
Lenders under the terms of this Agreement, and any of its successors.

“Aggregate Credit Exposure” means the aggregate Credit Exposures of the Lenders.

“Agreement Date” means the date as of which this Agreement is dated.

“Aggregate Underwriteable Cash Flow” means the sum of the Underwriteable Cash
Flow for the Unencumbered Pool.

“Applicable Law” means all applicable provisions of constitutions, statutes,
laws, rules, regulations and orders of all governmental bodies and all orders
and decrees of all courts, tribunals and arbitrators.

“Applicable Margin” means, for any day, with respect to any Base Rate Loan or
LIBOR Loan, or with respect to the fee payable with respect to any Letter of
Credit payable hereunder, or with respect to the facility fee payable pursuant
to Section 3.6 hereof, as the case may be, the applicable rate per annum set
forth below under the caption “Base Rate Margin,” “LIBOR Margin” or “Facility
Fee,” as the case may be, based upon the ratings by each Rating Agency on such
date for the Index Debt:

 

Category

   S&P’s Ratings:    Moody’s Ratings:    Fitch’s Ratings:    Base Rate
Margin   LIBOR
Margin   Facility
Fee 1    >=A-    >=A3    >=A-    0.00%   1.00%   0.25% 2    =BBB+    =Baa1   
=BBB+    0.25%   1.25%   0.25% 3    =BBB    =Baa2    =BBB    0.50%   1.50%  
0.25% 4    =BBB-    =Baa3    =BBB-    0.60%   1.60%   0.35% 5    <=BB    <=Ba2
   <=BB    0.85%   1.85%   0.45%

 

- 2 -



--------------------------------------------------------------------------------

For purposes of the foregoing, (i) if a Rating Agency shall not have in effect a
rating for the Index Debt (other than by reason of the circumstances referred to
in the last sentence of this definition), then such Rating Agency shall be
deemed to have established a rating in Category 5; (ii) if the ratings
established or deemed to have been established by at least two of the Rating
Agencies for the Index Debt fall within the same category, the Applicable Margin
shall be that category, (iii) if the ratings established or deemed to have been
established by the three Rating Agencies for the Index Debt all fall within
different categories, the Applicable Margin shall be the median of the three
categories; and (iv) if the ratings established or deemed to have been
established by a Rating Agency shall be changed (other than as a result of a
change in the rating system of such Rating Agency), such change shall be
effective as of the date on which it is first announced by such Rating Agency,
irrespective of when notice of such change shall have been furnished by the
Borrowers to the Agent and the Lenders pursuant to Section 8.1.(g) hereof or
otherwise. Each change in the Applicable Margin shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of a Rating Agency shall change, or if any Rating Agency shall cease to
be in the business of rating corporate debt obligations, the Borrowers and the
Required Lenders shall negotiate in good faith to amend this definition to
reflect such changed rating system or the unavailability of ratings from such
Rating Agency and, pending the effectiveness of any such amendment, the
Applicable Margin shall be determined by reference to the rating most recently
in effect prior to such change or cessation.

“Arrangers” has the meaning given that term in the preamble hereto.

“Assignee” has the meaning given that term in Section 12.5(d).

“Assignment and Assumption Agreement” means an Assignment and Assumption
Agreement among a Lender, an Assignee and the Agent and Borrower Representative,
as applicable, substantially in the form of Exhibit A.

“Availability” means the amount which is the lesser of

(a) the Facility Amount, or

(b)(i) the lesser of

(A) sixty percent (60%) of Unencumbered Asset Value, or

(B) the Unencumbered Mortgageability Amount,

minus

(ii) the aggregate amount of EPR’s consolidated Unsecured Indebtedness
(excluding the Aggregate Credit Exposure);

provided however, that in no event shall assets that are not related to a
Megaplex Movie Theatre, other Entertainment-Related Retail Improvements or
Charter Schools exceed in the aggregate thirty three percent (33%) of the amount
of clause (b)(i)(A) immediately above. Notwithstanding the aforesaid, the
Unencumbered Pool will at all times consist of at least ten

 

- 3 -



--------------------------------------------------------------------------------

(10) Unencumbered Properties, and no single property shall account for more than
twenty (20%) percent of the total Unencumbered Asset Value.

“Availability Certificate” has the meaning given that term in Section 8.1(c)
herein.

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Rate in effect
on such day plus 1/2 of one percent (1%), and (c) the then applicable Adjusted
LIBOR for one month interest periods plus one percent (1%). Any change in the
Base Rate due to a change in the Prime Rate, the Federal Funds Rate or the
Adjusted LIBOR shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Rate or the Adjusted LIBOR,
respectively.

“Base Rate Loan” means a Loan bearing interest at a rate based on the Base Rate.

“Base Rent” means, with respect to any Lease, the minimum periodic contractual
rent payable thereunder, excluding reimbursement or recovery of common area
maintenance or other property operating expenses and excluding percentage rent.

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

“Bonds” means the $250,000,000.00 original face amount 7.750% Senior Notes due
2020 issued by EPR and guaranteed by each Subsidiary Borrower.

“Borrower(s)” has the meaning as defined in the preamble hereto.

“Borrower Representative” means EPR.

“Building(s)” means with respect to each parcel of Real Estate, all of the
buildings, structures and improvements now or hereafter located thereon.

“Business Day” means (a) any day other than a Saturday, Sunday or other day on
which banks in New York, New York are authorized or required to close and
(b) with reference to a LIBOR Loan, any such day that is also a day on which
dealings in Dollar deposits are carried out in the London interbank market.

“Capitalized Lease Obligation” means an obligation under a lease that is
required to be capitalized for financial reporting purposes in accordance with
GAAP. The amount of a Capitalized Lease Obligation is the capitalized amount of
such obligation as would be required to be reflected on a balance sheet of the
applicable Person prepared in accordance with GAAP as of the applicable date.

“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a

 

- 4 -



--------------------------------------------------------------------------------

member of the Organization for Economic Cooperation and Development, or a
political subdivision of any such country, acting through a branch or agency,
which bank has capital and unimpaired surplus in excess of $500,000,000.00 and
which bank or its holding company has a short-term commercial paper rating of at
least “A-2” or the equivalent by S&P or at least P-2 or the equivalent by
Moody’s; (c) reverse repurchase agreements with terms of not more than seven
days from the date acquired, for securities of the type described in clause
(a) above and entered into only with commercial banks having the qualifications
described in clause (b) above; (d) commercial paper issued by any Person
incorporated under the laws of the United States of America or any State thereof
and rated at least “A-2” or the equivalent thereof by S&P or at least “P-2” or
the equivalent thereof by Moody’s, in each case with maturities of not more than
one year from the date acquired; and (e) investments in money market funds
registered under the Investment Company Act of 1940, as amended, which have net
assets of at least $500,000,000.00 and at least eighty-five percent (85%) of
whose assets consist of securities and other obligations of the type described
in clauses (a) through (d) above.

“Change in Control” means the occurrence of any of the following:

(a) any Person (including, without limitation, a Person’s Affiliates and
associates) or group (as that term is understood under Section 13(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and the rules
and regulations thereunder) shall have acquired after the Effective Date
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
of a percentage (based on voting power, in the event different classes of stock
shall have different voting powers) of the voting stock of any such other Person
equal to at least fifty percent (50%); or

(b) as of any date a majority of the managers or other controlling members of
any Person consists of individuals who were not either (i) managers or otherwise
controlling members or entities, as the case may be, of such Person as of the
corresponding date of the previous year (provided, however, that the initial
managers and controlling members for reference purposes of this clause (b)(i)
shall be the managers and controlling members as of the Effective Date);
(ii) selected or nominated to become managers or controlling members by the
other managers or controlling members of said Person of which a majority
consisted of individuals described in clause (b)(i) above; or (iii) selected or
nominated to become managers or otherwise controlling members by such managers
or controlling members of said Person of which a majority consisted of
individuals or entities, as the case may be, described in clause (b)(i), above
or individuals or entities, as the case may be, described in clause (b)(ii)
above.

“Charter Schools” means the Eligible Real Estate leased to Person(s) operating
charter schools in the Buildings located on such Eligible Real Estate, or
whereby such Person(s) are EPR Mortgagor(s) under EPR Senior First Mortgage(s).

“Collateral Account” has the meaning given that term in Section 10.5.

“Commission” means the Securities and Exchange Commission.

 

- 5 -



--------------------------------------------------------------------------------

“Commitment” means, as to each Lender, such Lender’s obligation to make Loans
pursuant to Section 2.1. in an amount up to, but not exceeding, the amount set
forth for such Lender on its signature page hereto as such Lender’s “Commitment
Amount” or as set forth in the applicable Assignment and Assumption Agreement,
as the same may be reduced from time to time pursuant to Section 2.10, or
increased from time to time pursuant to Section 2.14, or increased or reduced as
appropriate to reflect any assignments to or by such Lender effected in
accordance with Section 12.5.

“Commitment Percentage” means, as to each Lender, the ratio, expressed as a
percentage, of (a) the amount of such Lender’s Commitment to (b) the aggregate
amount of the Commitments of all Lenders; provided, however, that if at the time
of determination the Commitments have terminated or been reduced to zero (0),
the “Commitment Percentage” of each Lender shall be the Commitment Percentage of
such Lender in effect immediately prior to such termination or reduction.

“Compliance Certificate” has the meaning given that term in Section 8.1(c)
herein.

“Concord Project” means a planned development in Sullivan County, New York,
expected to consist of a casino complex and a 1,580 acre resort complex.

“Concord Value” means the lower of cost or appraised value of EPR and its
Subsidiaries’ interest in the Concord Project.

“Consolidated” means with reference to any term defined herein, that term as
applied to the accounts of a Person and its Subsidiaries, determined on a
consolidated basis in accordance with GAAP.

“Consolidated EBITDA” means with respect to any period, an amount equal to the
EBITDA of EPR and its Subsidiaries for such period determined on a consolidated
basis in accordance with GAAP.

“Consolidated Interest Incurred” means for any period, interest incurred on all
Indebtedness of EPR and its Subsidiaries (regardless of whether such interest
was expensed or capitalized in accordance with GAAP), determined on a
consolidated basis in accordance with GAAP excluding amortization of deferred
loan costs.

“Consolidated Tangible Net Worth” means the total consolidated Tangible Net
Worth of EPR and its Subsidiaries.

“Contingent Obligation(s)” means as to any Person, means any obligation of such
Person guaranteeing or intending to guaranty any Indebtedness, leases, dividends
or other obligations (“primary obligations”) of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, including, without
limitation, any obligation of such Person, whether or not contingent, (a) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (b) to advance or supply funds (i) for the purchase
or payment of any such primary obligation or (ii) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the

 

- 6 -



--------------------------------------------------------------------------------

owner of any such primary obligation of the payment of, or the ability of the
primary obligor to make payment of, such primary obligation or (d) otherwise to
assure or hold harmless the owner of such primary obligation against loss in
respect thereof; provided that the term Contingent Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business or contracting for purchase of real property in the ordinary course of
business, or obligations, indemnifications or guarantees of liabilities other
than with respect to the repayment of any Indebtedness, such as environmental
indemnities or “bad acts” indemnities, unless such obligations, indemnifications
or guarantees are being enforced by any applicable party entitled to rely
thereon. The amount of any Contingent Obligation shall be deemed to be an amount
equal to the stated or determinable amount of the primary obligation in respect
of which such Contingent Obligation is made or, if not stated or determinable,
the maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder) as determined by such Person in good
faith.

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.7.

“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.8.

“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan, (b) the Conversion of a Loan or (c) the issuance of a Letter of
Credit.

“Credit Exposure” means with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Loans and its respective LC
Exposure.

“Debt Service” means Consolidated Interest Incurred plus regularly scheduled
amortization payments (excluding balloon maturities), excluding the non-cash
portion of convertible debt interest expense.

“Deemed Rate” means a deemed rate of interest equal to, at any time of
determination, the weighted average interest rate of (a) a fully drawn Facility
Amount bearing interest at Adjusted LIBOR with a one month Interest Period plus
the Applicable Margin, and (b) all other Unsecured Indebtedness at the rate(s)
in effect for such Unsecured Indebtedness on the last day of the previous
quarter.

“Default” means any of the events specified in Section 10.1, whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

“Defaulting Lender” has the meaning given that term in Section 3.11.

“Derivatives Contract(s)” means any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any

 

- 7 -



--------------------------------------------------------------------------------

combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement. Not in limitation of the foregoing, the term “Derivatives
Contract(s)” includes any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement, including any such obligations or
liabilities under any such master agreement.

“Derivative Obligations” means all Derivatives Contracts and other obligations
of any Person in respect of any interest rate swap transaction, basis swap,
forward rate transaction, commodity swap, commodity option, equity or equity
index swap forward equity transaction, equity or equity index option, bond
option, interest rate option, foreign exchange transaction, cap transaction,
forward transaction, collar transaction, currency swap, cross-currency rate swap
transaction, currency option or any other similar transaction (including any
option with respect to any of the foregoing transactions) or any combination of
the foregoing transactions.

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a) the amount(s)
determined as the mark-to-market value(s) for such Derivatives Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Derivatives Contracts
(which may include any Lender).

“Distribution” means with respect to any Person, the declaration or payment of
any cash dividend or distribution on or in respect of any shares of any class of
capital stock or other beneficial interest of such Person; the purchase,
redemption, exchange or other retirement by such Person of any shares of any
class of capital stock or other beneficial interest of such Person, directly or
indirectly through a Subsidiary of such Person or otherwise; the return of
capital by such Person to its shareholders, partners, members or other owners as
such; or any other distribution on or in respect of any shares of any class of
capital stock or other beneficial interest of such Person; provided, however,
that the dividend or distribution of common stock of a Person shall not
constitute a Distribution with respect to such Person.

“Dollars” or “$” means the lawful currency of the United States of America.

“EBITDA” means with respect to any Person (or any asset of any Person) for any
period, all as determined in accordance with GAAP, an amount equal to the sum of
(a) the Net Income of such Person (or attributable to such asset) for such
period plus (b) depreciation and amortization, interest expense and income taxes
for such period minus (c) equity in earnings from unconsolidated Subsidiaries
for such period plus (d) ordinary cash distributions (exclusive of any
distributions received from capital events) actually received from such
unconsolidated Subsidiaries for such period, minus (e) straight line rents for
such period, minus (f) any gains (plus the losses) from extraordinary items or
asset sales or writeups or forgiveness of or early extinguishment of debt for
such period, plus (g) non-cash impairment charges, plus (h)

 

- 8 -



--------------------------------------------------------------------------------

acquisition related expenses which are required to be deducted from net income
under FASB ASC Topic 805 on Business Combinations plus (i) non cash provisions
for loan losses. All of the foregoing to be calculated without duplication and
with respect to (b) - (i), only to the extent the same has been included in the
calculation of such net income.

“Effective Date” means the later of: (a) the Agreement Date; and (b) the date on
which all of the conditions precedent set forth in Section 5.1 shall have been
fulfilled or waived in writing by the Required Lenders.

“Eligible Assignee” means any of (a) a commercial bank or other financial
institution organized under the laws of the United States, or any State thereof
or the District of Columbia, and having total assets in excess of
$1,000,000,000.00; (b) a savings and loan association or savings bank organized
under the laws of the United States, or any State thereof or the District of
Columbia, and having a net worth of at least $100,000,000.00, calculated in
accordance with generally accepted accounting principles; (c) a commercial bank
organized under the laws of any other country which is a member of the
Organization for Economic Cooperation and Development (the “OECD”), or a
political subdivision of any such country, and having total assets in excess of
$1,000,000,000.00, provided that such bank is acting through a branch or agency
located in the country in which it is organized or another country which is also
a member of the OECD; (d) the central bank of any country which is a member of
the OECD; (e) any other assignee that, in the reasonable judgment of the Agent,
is a reputable institutional investor with substantial experience in lending and
originating loans similar to the Loan, or in purchasing, investing in or
otherwise holdings such loans, having a financial net worth of at least
$500,000,000.00; (f) any Lender Affiliate or a Related Fund of a Lender. For the
purposes hereof, “Lender Affiliate” shall mean, (i) with respect to any Person
who would otherwise be an Eligible Assignee under clauses (a) - (e), above (a
“Qualified Assignee”), an Affiliate of such Qualified Assignee which is an
entity (whether a corporation, partnership, trust or otherwise) that is engaged
in making, purchasing, holding or otherwise investing in bank loans and similar
extensions of credit in the ordinary course of its business, with sufficient
assets to meet its funding obligations hereunder, and is administered (including
as placement agent therefor) or managed by a Qualified Assignee or an Affiliate
of such Qualified Assignee and (ii) with respect to any Lender that is a fund
which invests in bank loans and similar extensions of credit, any other fund
that invests in bank loans and similar extensions of credit, with sufficient
assets to meet its funding obligations hereunder, and is managed by the same
investment advisor as such Lender or by an Affiliate of such investment advisor
(i.e., a Related Fund of such Lender). Further, for the purposes hereof,
“Related Fund” shall mean, with respect to a Lender, a fund that invests in
loans, any other such fund managed by the same investment advisor as such Lender
or by an Affiliate of such Lender or such advisor with sufficient assets to meet
its funding obligations hereunder. No Borrower or any affiliate of a Borrower
shall be an Eligible Assignee.

“Eligible Real Estate” means Real Estate:

(a) (i) which is owned in fee by a Subsidiary Borrower; or (ii) which is
encumbered by a ground lease to a Subsidiary Borrower, acceptable to the Agent
in its reasonable discretion; or (iii) in which a Subsidiary Borrower holds an
EPR Senior First Mortgage, acceptable to the Agent in its reasonable discretion;

 

- 9 -



--------------------------------------------------------------------------------

(b) which is located within the United States or Canada;

(c) which consists of one or more of the following income-producing properties:

(i) a Megaplex Movie Theatre;

(ii) Entertainment-Related Retail Improvements;

(iii) recreational ski facilities, Charter Schools, and other real estate and/or
improvements which are neither (i) or (ii) above, including without limitation,
income producing land under development subject to a Lease or an EPR Senior
First Mortgage;

(d) which is subject to a Lease to a third party (or parties) or to an EPR
Senior First Mortgage, in each case which is not in default, and under which the
Tenant, other approved tenant or EPR Mortgagor, as the case may be, is in actual
occupancy of the property, provided, however, that copies of all Leases or EPR
Senior First Mortgages for any Unencumbered Property shall be provided to Agent
or any Lender upon request therefor;

(e) as to which all of the representations set forth in Section 7.18 of this
Agreement concerning Unencumbered Property are true and correct;

(f) as to which the Agent has received and approved all Eligible Real Estate
Qualification Documents required by the Agent, or will receive and approve them
prior to inclusion of such Real Estate as an Unencumbered Property;

(g) which does not cause a violation of the Availability; and

(h) which is otherwise reasonably acceptable to the Agent.

For purposes of clause (d) immediately above, it is understood and agreed that,
in the case of real property under development, the Tenant or EPR Mortgagor need
not physically occupy the property during the development phase so long as the
Tenant or EPR Mortgagor is paying rent or making loan payments, as the case may
be, and is otherwise not in default under the applicable Lease or EPR Senior
First Mortgage Loan with respect to such property under development.

“Eligible Real Estate Qualification Documents” has the same meaning as in
Schedule 2 attached hereto.

“Entertainment-Related Retail Improvement(s)” means real estate owned by or
subject to a ground lease in favor of a Subsidiary Borrower or encumbered by an
EPR Senior First Mortgage that is used for retail purposes including but not
limited to restaurants, bowling alleys, arcades, and other leisure venues that
are adjacent to and complement the operation of a Megaplex Movie Theater.

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, treatment, disposal or clean-up of
Hazardous Materials including,

 

- 10 -



--------------------------------------------------------------------------------

without limitation, the following: Clean Air Act, 42 U.S.C. § 7401 et seq.;
Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; Solid Waste
Disposal Act, as amended by the Resource Conservation and Recovery Act, 42
U.S.C. § 6901 et seq.; Comprehensive Environmental Response, Compensation and
Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental Policy Act, 42
U.S.C. § 4321 et seq.; regulations of the United States Environmental Protection
Agency and any applicable rule of common law and any judicial interpretation
thereof relating primarily to environmental protection or Hazardous Materials.

“EPR Mortgagor” means a party which borrows pursuant to the terms of an EPR
Senior Property Loan, which loan is secured by an EPR Senior First Mortgage and
is otherwise evidenced by the EPR Senior Property Loan Documents.

“EPR Senior First Mortgage(s)” means a first priority senior mortgage granted to
a Subsidiary Borrower by an EPR Mortgagor securing an EPR Senior Property Loan
and encumbering any real estate and improvements thereon, and upon which no
other lien exists except for liens for unpaid taxes, assessments and the like,
not yet due and payable and liens on equipment and the like owned or leased by
the EPR Mortgagor which are permitted pursuant to the terms of the related EPR
Senior Property Loan Documents, consisting of purchase money liens or liens on
capital leases.

“EPR Senior Property Loan” means a first priority mortgage loan made to the
owner of any real estate and improvements thereon.

“EPR Senior Property Loan Documents” means, collectively, a promissory note from
an EPR Mortgagor to a Subsidiary Borrower, the EPR Senior First Mortgage serving
as collateral for such note, along with any related assignment of leases and
rents from such EPR Mortgagor to such Subsidiary Borrower and any other
documents or instruments delivered to a Subsidiary Borrower evidencing or
securing a EPR Senior Property Loan. This term may also refer to such loan
documents evidencing more than one EPR Senior Property Loan

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, any security convertible into or exchangeable for any share of capital
stock of (or other ownership or profit interests in) such Person or warrant,
right or option for the purchase or other acquisition from such Person of such
shares (or such other interests), and any other ownership or profit interest in
such Person (including, without limitation, partnership, member or trust
interests therein), whether voting or nonvoting, and whether or not such share,
warrant, option, right or other interest is authorized or otherwise existing on
any date of determination.

“Equity Issuance” means the issuance and sale after the Effective Date by any of
EPR or its Subsidiaries of any equity securities of EPR or its Subsidiaries to
any Person who is not EPR or one of its Subsidiaries, including without
limitation pursuant to the exercise of options or warrants or pursuant to the
conversion of any debt securities to equity.

 

- 11 -



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.

“ERISA Group” means the Borrowers, any other Subsidiary and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control which, together with any Borrower or any
other Subsidiary, are treated as a single employer under Section 414 of the
Internal Revenue Code.

“ERISA Reportable Event” means a reportable event with respect to a Guaranteed
Pension Plan within the meaning of Section 4043 of ERISA and the regulations
promulgated thereunder as to which the requirement of notice has not been waived

“Event of Default” means any of the events specified in Section 10.1, provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

“Exhibitor EBITDAR” shall be determined as follows:

(a) The actual EBITDA of the exhibitor/tenant at an Unencumbered Property, which
EBITDA is derived specifically from said Unencumbered Property, plus the rent
expense of that exhibitor/tenant at said Unencumbered Property (the “Actual
Exhibitor EBITDAR”). The Agent and Lenders recognize that the Borrowers are not
entitled to receive full financial disclosure of the income statement of an
exhibitor/tenant, which would allow the calculation of Actual Exhibitor EBITDAR,
but may receive such information as a courtesy.

(b) In the event that such Actual Exhibitor EBITDAR is not available, then the
calculation of Exhibitor EBITDAR shall be based upon the actual trailing 4
quarters revenue of the exhibitor/tenant at said Unencumbered Property
multiplied by an assumed Exhibitor EBITDAR margin of thirty-six percent
(36%) (the “Assumed Exhibitor EBITDAR”).

(c) In the event that such Assumed Exhibitor EBITDAR is not available, then the
calculation of Exhibitor EBITDAR shall be based upon the trailing 4 quarters box
office receipts of the exhibitor/tenant at said Unencumbered Property as
determined by Rentrak (or, if Rentrak is unavailable, by a similar box office
sales tracking system), divided by .70, to arrive at total revenues, and
multiplied by an assumed Exhibitor EBITDAR margin of thirty-six percent (36%).

(d) Notwithstanding anything to the contrary contained herein, but subject to
the defined term Underwriteable Cash Flow, for any exhibitor/tenant theatre
which has been in operation for less than four (4) quarters, Exhibitor EBITDAR
shall be deemed to equal the Unencumbered Property Net Operating Income for such
Unencumbered Property.

Further, notwithstanding anything to the contrary contained herein, where there
is an assumed Exhibitor EBITDAR margin of thirty-six percent (36%), such margin
shall be assumed, provided however, in the event that Agent determines in good
faith that a thirty-six percent (36%) Exhibitor EBITDAR margin is no longer
accurate, it may, from time to time, adjust the assumed Exhibitor EBITDAR margin
for purposes of this calculation.

 

- 12 -



--------------------------------------------------------------------------------

“Facility” means the credit facility described herein with respect to the Loans
up to the Facility Amount.

“Facility Amount” means the aggregate amount of the initial $400,000,000.00
Facility, plus any increase thereto pursuant to Section 2.14.

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward to
the nearest 1/100th of 1%) equal to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day, provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day, and
(b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Rate for such day shall be the average rate quoted to the Agent by
federal funds dealers selected by the Agent on such day on such transaction as
determined by the Agent.

“Fees” means the fees and commissions provided for or referred to in Section 3.6
and any other fees payable by the Borrowers hereunder or under any other Loan
Document.

“FFO” means with respect to EPR and its Subsidiaries on a consolidated basis,
“funds from operations” as defined in accordance with resolutions adopted by the
Board of Governors of the National Association of Real Estate Investment Trusts
as in effect on the Effective Date, and as amended from time to time (subject,
however, to the provisions of Section 1.2(b)), plus, to the extent deducted from
funds from operations, the sum of (a) non-cash impairment charges,
(b) acquisition related expenses which are required to be deducted from net
income under FASB ASC Topic 805 on Business Combinations, (c) non cash
provisions for loan losses, (d) preferred equity redemption charges, and
(e) early extinguishment of debt charges, and minus, to the extent included in
funds from operations, any gains from forgiveness of indebtedness.

“Fitch” means Fitch, Inc., and its successors.

“Fixed Charges” means, for the most recent quarter ended, the aggregate of Debt
Service plus any preferred dividends.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.

“GAAP” means principles that are (a) consistent with the principles promulgated
or adopted by the Financial Accounting Standards Board and its predecessors
(“FASB”), as in effect from time to time and (b) consistently applied with past
financial statements of the Person adopting the same principles; provided that a
certified public accountant would, insofar as the use of such accounting
principles is pertinent, be in a position to deliver an unqualified opinion
(other than a qualification regarding changes in generally accepted accounting
principles) as to financial statements in which such principles have been
properly applied.

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

 

- 13 -



--------------------------------------------------------------------------------

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau, commission, board, department or other entity
(including, without limitation, the Federal Deposit Insurance Corporation, the
Comptroller of the Currency or the Federal Reserve Board, any central bank or
any comparable authority) or any arbitrator with authority to bind a party at
law.

“Guaranteed Pension Plan” means any employee pension benefit plan within the
meaning of Section3(2) of ERISA maintained or contributed to by the Borrowers or
any ERISA Affiliate the benefits of which are guaranteed on termination in full
or in part by the PBGC pursuant to Title IV of ERISA, other than a Multiemployer
Plan.

“Guaranty”, “Guaranteed”, “Guarantying” or to “Guarantee” as applied to any
obligation means and includes: (a) a guaranty (other than by endorsement of
negotiable instruments for collection or deposit in the ordinary course of
business), directly or indirectly, in any manner, of any part or all of such
obligation, or (b) an agreement, direct or indirect, contingent or otherwise,
and whether or not constituting a guaranty, the practical effect of which is to
assure the payment or performance (or payment of damages in the event of
nonperformance) of any part or all of such obligation whether by: (i) the
purchase of securities or obligations, (ii) the purchase, sale or lease (as
lessee or lessor) of property or the purchase or sale of services primarily for
the purpose of enabling the obligor with respect to such obligation to make any
payment or performance (or payment of damages in the event of nonperformance) of
or on account of any part or all of such obligation, or to assure the owner of
such obligation against loss, (iii) the supplying of funds to or in any other
manner investing in the obligor with respect to such obligation, (iv) repayment
of amounts drawn down by beneficiaries of letters of credit, or (v) the
supplying of funds to or investing in a Person on account of all or any part of
such Person’s obligation under a Guaranty of any obligation or indemnifying or
holding harmless, in any way, such Person against any part or all of such
obligation.

“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP” toxicity
or “EP toxicity”; (b) oil, petroleum or petroleum derived substances, natural
gas, natural gas liquids or synthetic gas and drilling fluids, produced waters
and other wastes associated with the exploration, development or production of
crude oil, natural gas or geothermal resources; (c) any flammable substances or
explosives or any radioactive materials; (d) asbestos in any form; (e) toxic
mold; and (f) electrical equipment which contains any oil or dielectric fluid
containing levels of polychlorinated biphenyls in excess of fifty (50) parts per
million.

“Impacted Lender” means a Defaulting Lender or a Lender as to which (1) the
Agent has a good faith belief that the Lender has defaulted in fulfilling its
obligations under one or more other syndicated credit facilities, unless such
default is being disputed in good faith by such Lender, or (2) the Lender or an
entity that Controls the Lender has been deemed insolvent or become subject to a
bankruptcy or other similar proceeding. “Control” means the possession,

 

- 14 -



--------------------------------------------------------------------------------

directly or indirectly, of the power to direct or cause the direction of the
management or policies of a Person, whether through the ability to exercise
voting power, by contract or otherwise. “Controlling” and “Controlled” have
meanings correlative thereto.

“Increase Effective Date” has the meaning set forth in Section 2.14(d).

“Increase Option” has the meaning set forth in Section 2.14(a).

“Indebtedness” means, at any date, without duplication, all obligations,
contingent and otherwise, direct or indirect, in respect of (a) all obligations
of such Person for borrowed money; (b) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments; (c) all obligations of
such Person to pay the deferred purchase price of property or services, except
trade accounts payable arising in the ordinary course of business; (d) all
Capitalized Lease Obligations; (e) all obligations of such Person to reimburse
any bank or other Person in respect of amounts payable under a banker’s
acceptance; (f) all Redeemable Preferred Stock of such Person (in the event such
Person is a corporation); (g) all obligations of such Person to reimburse any
bank or other Person in respect of amounts paid or to be paid under a letter of
credit or similar instrument; (h) all Indebtedness of others secured by a Lien
on any asset of such Person, whether or not such Indebtedness is assumed by such
Person; (i) all obligations of such Person with respect to interest rate
protection agreements, foreign currency exchange agreements or other hedging
arrangements (valued as the termination value thereof computed in accordance
with a method approved by the International Swap Dealers Association and agreed
to by such Person in the applicable hedging agreement, if any); and (j) all
Indebtedness of others Guaranteed by such Person.

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of EPR that is not guaranteed by any other Person (other than Subsidiaries of
EPR) or subject to any other credit enhancement.

“Intellectual Property” has the meaning given that term in Section 6.1(t).

“Interest Period” means with respect to any LIBOR Loan, each period commencing
on the date such LIBOR Loan is made or the last day of the next preceding
Interest Period for such Loan and ending 1, 2, 3 and 6 months thereafter
(subject to availability on behalf of all the Lenders), as the Borrowers may
select in a Notice of Borrowing, Notice of Continuation or Notice of Conversion,
as the case may be, except that each Interest Period that commences on the last
Business Day of a calendar month, or on a day for which there is no
corresponding day in the appropriate subsequent calendar month, shall end on the
last Business Day of the appropriate subsequent calendar month. Notwithstanding
the foregoing: (a) if any Interest Period would otherwise end after the
Termination Date, such Interest Period shall end on the Termination Date; and
(b) each Interest Period that would otherwise end on a day which is not a
Business Day shall end on the immediately following Business Day (or, if such
immediately following Business Day falls in the next calendar month, on the
immediately preceding Business Day).

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

“Investment” means, with respect to any Person, all shares of capital stock,
evidences of Indebtedness and other securities issued by any other Person and
owned by such Person, all

 

- 15 -



--------------------------------------------------------------------------------

loans, advances, or extensions of credit to, or contributions to the capital of,
any other Person, all purchases of the securities or business or integral part
of the business of any other Person and commitments and options to make such
purchases, all interests in real property, and all other investments; provided,
however, that the term “Investment” shall not include (i) equipment, inventory
and other tangible personal property acquired in the ordinary course of
business, or (ii) current trade and customer accounts receivable for services
rendered in the ordinary course of business and payable in accordance with
customary trade terms. In determining the aggregate amount of Investments
outstanding at any particular time: (a) there shall be included as an Investment
all interest accrued with respect to Indebtedness constituting an Investment
unless and until such interest is paid; (b) there shall be deducted in respect
of each Investment any amount received as a return of capital; (c) there shall
not be deducted in respect of any Investment any amounts received as earnings on
such Investment, whether as dividends, interest or otherwise, except that
accrued interest included as provided in the foregoing clause (a) may be
deducted when paid; and (d) there shall not be deducted in respect of any
Investment any decrease in the value thereof.

“Joinder Agreement” means a Joinder Agreement substantially in the form of
Exhibit H.

“KeyBank” means KeyBank, National Association, together with its successors and
assigns.

“LC Commitment Amount” equals $100,000,000.00.

“LC Disbursement” means a payment made by the Agent pursuant to a Letter of
Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrowers at such time. The LC Exposure of any Lender at any time shall be its
applicable Commitment Percentage of the total LC Exposure at such time.

“Lease” means any leases, license and agreement relating to the use or
occupation of space in any Building or of any Real Estate including without
limitation any ground leases therefor (collectively, the “Leases”).

“Lender” means each financial institution from time to time party hereto as a
“Lender”, together with its respective successors and permitted assigns.

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified as such on its signature page hereto or in the applicable
Assignment and Assumption Agreement, or such other office of such Lender of
which such Lender may notify the Agent in writing from time to time.

“Letter of Credit” means any standby letter of credit issued by the Agent at the
request of the Borrowers and for the account of EPR or one of its Subsidiaries
in accordance with Section 2.2.

 

- 16 -



--------------------------------------------------------------------------------

“Leverage Ratio” means the percentage determined by dividing the Total Debt by
the Total Asset Value.

“LIBOR” means, as applicable to any Interest Period for any LIBOR Loan, the rate
per annum as determined on the basis of the offered rates for deposits in
Dollars, for the period of time comparable to such Interest Period which appears
on the Reuters Screen LIBOR Page as of 11:00 a.m. London time on the day that is
two (2) Business Days preceding the first day of such Interest Period; provided,
however, if the rate described above does not appear on such page on any
applicable interest determination date, LIBOR shall be the rate for deposits in
Dollars for a period substantially equal to the Interest Period on the Reuters
Page “LIBO” (or such other page as may replace the LIBO Page on that service for
the purpose of displaying such rates), as of 11:00 a.m. (London Time), on the
day that is two (2) Business Days prior to the beginning of such Interest
Period. If the Reuters system is unavailable, then the rate for that date will
be determined on the basis of the offered rates for deposits in Dollars for a
period of time comparable to such Interest Period which are offered by four
major banks in the London interbank market at approximately 11:00 a.m. London
time, on the day that is two (2) Business Days preceding the first day of such
Interest Period as selected by Agent. The principal London office of each of the
four major London banks will be requested to provide a quotation of its U.S.
dollar deposit offered rate. If at least two such quotations are provided, the
rate for that date will be the arithmetic mean of the quotations. If fewer than
two quotations are provided, the rate for that date will be determined on the
basis of the rates quoted for loans in Dollars to leading European banks for a
period of time comparable to such Interest Period offered by major banks in New
York City at approximately 11:00 a.m. (New York City time), on the day that is
two (2) Business Days preceding the first day of such Interest Period. In the
event that Agent is unable to obtain any such quotation as provided above, it
will be deemed that LIBOR pursuant to a LIBOR Loan cannot be determined and the
provisions of Section 4.2 shall apply.

“LIBOR Loan” means a Loan bearing interest at a rate based on LIBOR.

“Lien(s)” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, charge or lease constituting a Capitalized
Lease Obligation, conditional sale or other title retention agreement, or other
security title or encumbrance of any kind in respect of any property of such
Person, or upon the income, rents or profits therefrom; (b) any arrangement,
express or implied, under which any property of such Person is transferred,
sequestered or otherwise identified for the purpose of subjecting the same to
the payment of Indebtedness or performance of any other obligation in priority
to the payment of the general, unsecured creditors of such Person; (c) the
filing of any financing statement under the Uniform Commercial Code or its
equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (i) in respect of a lease not constituting a Capitalized Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the Uniform Commercial
Code or its equivalent as in effect in an applicable jurisdiction or (ii) in
connection with a sale or other disposition of accounts or other assets not
prohibited by this Agreement in a transaction not otherwise constituting or
giving rise to a Lien; and (d) any agreement by such Person to grant, give or
otherwise convey any of the foregoing.

 

- 17 -



--------------------------------------------------------------------------------

“Loan” means a loan made by a Lender to any Borrower pursuant to Section 2.1(a),
and “Loans” the aggregate of all such Loans outstanding from time to time.

“Loan Document(s)” means this Agreement, each Note and each other document or
instrument now or hereafter executed and delivered by a Borrower in connection
with, pursuant to or relating to this Agreement.

“Material Adverse Effect” means a material adverse effect on (a) the business,
properties, assets, condition (financial or otherwise) or results of operations
of EPR and its Subsidiaries considered as a whole; (b) the ability of the
Borrowers to perform any of their obligations under the Loan Documents; or
(c) the validity or enforceability of any of the Loan Documents or the rights or
remedies of Agent or the Lenders thereunder.

“Material Contract” means any contract or other arrangement (other than Loan
Documents), whether written or oral, to which EPR or any of its Subsidiaries is
a party as to which the breach, nonperformance, cancellation or failure to renew
by any party thereto could reasonably be expected to have a Material Adverse
Effect.

“Megaplex Movie Theatre(s)” means a theater constructed or substantially
remodeled subsequent to 1995 for the showing of first run motion pictures which
theater contains multiple screens, digital sound and enhanced seat design.

“Minority Interest” means as to any Person, an ownership or other equity
investment in any other Person, which investment is not consolidated with the
accounts of such Person in accordance with GAAP.

“Moody’s” means Moody’s Investors Service, Inc., and its successors.

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such five year
period.

“Net Equity Proceeds” means the aggregate consideration received by EPR and/or
any of its Subsidiaries in respect of any Equity Issuance, net of (a) direct
costs (including, without limitation, legal, accounting and investment banking
fees and sales commissions) and (b) taxes paid or payable as a result thereof;
it being understood, (i) that “Net Equity Proceeds” shall include, without
limitation, any cash received upon the sale or other disposition of any non-cash
consideration received by EPR and/or any of its Subsidiaries in any Equity
Issuance, and (ii) that “Net Equity Proceeds” shall not include cash proceeds
that are applied within thirty (30) days of the date of the related Equity
Issuance to retire capital stock.

“Net Income (or Loss)” means with respect to any Person (or any asset of any
Person) for any period, the net income (or loss) of such Person (or attributable
to such asset), determined in accordance with GAAP. The net income (or loss) of
a Person shall include, without duplication, the allocable share of the net
income (or loss) of any other Person in which a

 

- 18 -



--------------------------------------------------------------------------------

Minority Interest is owned by such Person based on the ownership of such Person
in such other Person.

“Net Rentable Area” means with respect to any Real Estate, the floor area of any
buildings, structures or improvements available for leasing to tenants
determined in accordance with the Rent Roll for such Real Estate, the manner of
such determination to be reasonably consistent for all Real Estate of the same
type unless otherwise approved by the Agent.

“Note(s)” means has the meaning given that term in Section 2.9(a).

“Notice of Borrowing” means a notice in the form of Exhibit B to be delivered to
the Agent pursuant to Section 2.1(b) evidencing the Borrowers’ request for a
borrowing of Loans.

“Notice of Continuation” means a notice in the form of Exhibit C to be delivered
to the Agent pursuant to Section 2.7 evidencing the Borrowers’ request for the
Continuation of a LIBOR Loan.

“Notice of Conversion” means a notice in the form of Exhibit D to be delivered
to the Agent pursuant to Section 2.8 evidencing the Borrowers’ request for the
Conversion of a Loan from one Type to another Type.

“Obligation(s)” means all indebtedness, obligations and liabilities of the
Borrowers to any of the Lenders or the Agent, individually or collectively,
under this Agreement or any of the other Loan Documents or in respect of any of
the Loans, the Notes, the Letters of Credit or other instruments at any time
evidencing any of the foregoing, whether existing on the date of this Agreement
or arising or incurred hereafter, direct or indirect, joint or several, absolute
or contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise.

“OFAC” means U.S. Department of the Treasury’s Office of Foreign Assets Control
and any successor Governmental Authority.

“Original Agreement” has the meaning set forth in the Preamble hereto.

“Participant” has the meaning given that term in Section 12.5(c).

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

“Permitted Liens” means, as to any Person: (a) Liens securing taxes, assessments
and other charges or levies imposed by any Governmental Authority (excluding any
Lien imposed pursuant to any of the provisions of ERISA or pursuant to any
Environmental Laws if the imposition of such Lien could reasonably be expected
to have a Material Adverse Effect) or the claims of materialmen, mechanics,
carriers, warehousemen or landlords for labor, materials, supplies or rentals
incurred in the ordinary course of business, which are not at the time required
to be paid or discharged under Section 7.6.; (b) Liens consisting of deposits or
pledges made, in the ordinary course of business, in connection with, or to
secure payment of, obligations under workers’ compensation, unemployment
insurance or similar Applicable Laws or in connection with performance of bids
and trade contracts and leases where such Person is the tenant;

 

- 19 -



--------------------------------------------------------------------------------

(c) encumbrances on the Real Estate permitted under the applicable Lease or EPR
Senior Property Loan Documents, or consisting of easements, rights of way,
zoning restrictions, restrictions on the use of real property and defects and
irregularities in the title thereto which do not materially detract from the
value of such property for its intended business use or impair the intended
business use thereof in the business of such Person; (d) the rights of tenants
under leases or subleases not interfering with the ordinary conduct of business
of such Person; (e) Liens in favor of the Agent for the benefit of the Lenders;
(f) intercompany Liens among EPR and its Subsidiaries securing intercompany
obligations among such Persons that have been subordinated to the Obligations on
terms satisfactory to the Agent; (g) Liens securing judgments for the payment of
money (or appeal or other surety bonds relating to such judgments) not
constituting an Event of Default under Section 10.1(k); (h) normal and customary
rights of setoff against deposits in favor of banks and other depository
institutions; (i) Liens of a collecting bank under Section 4-210 of the Uniform
Commercial Code, or similar law, on items in the course of collection; and
(j) Liens on assets other than Unencumbered Property provided that such Liens
secure Indebtedness or other obligations that may be incurred or maintained
without violating Section 9.1 or Section 9.3 or any other provision of this
Agreement, including, without limitation, Liens in existence as of the Agreement
Date and set forth in Schedule 6.1(f) and any renewals or refinancings thereof.

“Person” means any individual, corporation, limited liability company,
partnership, trust, unincorporated association, business, or other legal entity,
and any government or any governmental agency or political subdivision thereof,
including but not limited to the Borrower.

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding five years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.

“Post-Default Rate” means, in respect of any principal of any Loan or any other
Obligation that is not paid when due (whether at stated maturity, by
acceleration, by optional or mandatory prepayment or otherwise), a rate per
annum equal to the rate that would otherwise be applicable at such time plus
four percent (4.0%).

“Potential Unencumbered Property” means any property of a Borrower which is not
at the time included in the Unencumbered Pool and which consists of (i) Eligible
Real Estate, or (ii) Real Estate which is capable of becoming Eligible Real
Estate through the approval of the Agent and the completion and delivery of
Eligible Real Estate Qualification Documents.

“Prime Rate” means the rate of interest per annum announced publicly by the
Lender then acting as the Agent as its prime rate from time to time. The Prime
Rate is not necessarily the best or the lowest rate of interest offered by the
Lender acting as the Agent or any other Lender.

 

- 20 -



--------------------------------------------------------------------------------

“Principal Office” means the office of the Agent located at 225 Franklin Street,
Boston, Massachusetts, or such other office of the Agent as the Agent may
designate from time to time.

“Rating Agency” means each of Moody’s, S&P and Fitch.

“Real Estate” means all real property in which EPR or any of its Subsidiaries
has a fee, leasehold, mortgage or other interest, including, without limitation,
the Unencumbered Properties.

“Redeemable Preferred Stock” means any preferred stock issued by a Person which
is at any time prior to the Termination Date either (i) mandatorily redeemable
(by sinking fund or similar payments or otherwise) or (ii) redeemable at the
option of the holder thereof.

“Register” has the meaning given that term in Section 12.5(e).

“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy; notwithstanding
anything herein to the contrary, (a) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (b) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Regulatory Change”,
regardless of the date enacted, adopted or issued.

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.

“REIT Status” means with respect to EPR its status as a real estate investment
trust as defined in Section 856(a) of the Internal Revenue Code.

“Rent Roll” means report prepared by the Borrowers showing for each Unencumbered
Property owned or leased by a Subsidiary Borrower its occupancy, lease
expiration dates, lease rent and other information in substantially the form
presented to the Lenders prior to the date hereof or in such other form as may
have been approved by the Agent.

“Replacement Reserve” means (i) with respect to any Real Estate owned or leased
by Borrower, an amount equal to twenty cents ($.20) per annum multiplied by the
Net Rentable Area of such Real Estate, and (ii) with respect to any Real Estate
that is subject to an EPR Senior First Mortgage, an amount equal to twenty cents
($.20) per annum multiplied by Borrowers’ reasonable good faith estimate of what
the Net Rentable Area of such Real Estate would have been had such Real Estate
been subject to a Lease rather than an EPR Senior First Mortgage.

 

- 21 -



--------------------------------------------------------------------------------

“Required Lenders” means, as of any date, Lenders having at least 66 2/3% of the
aggregate amount of the Commitments (not held by Defaulting Lenders who are not
entitled to vote), or, if the Commitments have been terminated or reduced to
zero, Lenders holding at least 66 2/3% of the principal amount of the aggregate
outstanding Loans (not held by Defaulting Lenders who are not entitled to vote).
Commitments and Loans held by Defaulting Lenders shall be disregarded when
determining the Required Lenders.

“Responsible Officer” means with respect to a Borrower or any other Subsidiary,
the chief executive officer and the chief financial officer of such Borrower or
such Subsidiary.

“Sanctioned Entity” means (a) an agency of the government of, (b) an
organization directly or indirectly controlled by or (c) a Person resident in,
in each case, a country that is subject to a sanctions program identified on the
list maintained by the OFAC and published from time to time, as such program may
be applicable to such agency, organization or Person.

“Sanctioned Person” means a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by the OFAC as published from time to
time.

“Secured Indebtedness” means Indebtedness secured (via a pledge or otherwise) by
a Lien.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities computed at the amount
which, in light of all the facts and circumstances existing at such time,
represents the amount that could reasonably be expected to become an actual and
matured liability); (b) such Person is able to pay its debts or other
obligations in the ordinary course as they mature; and (c) such Person has
capital not unreasonably small to carry on its business and all business in
which it proposes to be engaged.

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc., and its successors.

“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.

“Subsidiary” (or, if more than one, “Subsidiaries”) means, for any Person, any
corporation, partnership or other entity of which at least a majority of the
Equity Interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors or other individuals performing similar
functions of such corporation, partnership or other entity (without regard to
the occurrence of any contingency) is at the time directly or indirectly owned
or controlled by such Person or one or more Subsidiaries of such Person or by
such Person and one or more Subsidiaries of such Person and whose accounts are
consolidated with those of such Person pursuant to GAAP.

 

- 22 -



--------------------------------------------------------------------------------

“Subsidiary Borrowers” means, initially, the entities described in
Schedule 1.1(A) hereto, each of which is a Wholly-Owned Subsidiary of EPR, and,
after the Effective Date, any other Wholly-Owned Subsidiary of EPR organized
under the laws of one of the States of the United States that becomes a Borrower
hereunder in compliance with the provisions of Section 7.12.

“Syndication Agents” has the meaning set forth in the Preamble hereto.

“Tangible Net Worth” means the equity of any Person as determined in accordance
with GAAP, less the total book value of all assets of such Person properly
classified as intangible assets under generally accepted accounting principles,
including such items as goodwill, the purchase price of acquired assets in
excess of the fair market value thereof, trademarks, trade names, service marks,
brand names, copyrights, patents and licenses, and rights with respect to the
foregoing.

“Taxes” has the meaning given that term in Section 3.12.

“Tenant” means a tenant of a Subsidiary Borrower which leases space in an
Unencumbered Property pursuant to a Lease.

“Termination Date” means the earlier of (a) the date on which the Commitments
are reduced to zero under Section 2.10 or (b) October 13, 2015, such date being
subject to extension pursuant to Section 2.16.

“Third Party Information” means information provided by or in reliance on
information provided by Tenants, EPR Mortgagors or other independent sources
acceptable to Agent, and upon which a Borrower relies and has no knowledge or
reason to believe is false, inaccurate or misleading in any respects.

“Titled Agents” means each of the Syndication Agents and the Arrangers, and
their respective successors and permitted assigns.

“Total Asset Value” means without duplication, the sum of: (1) unrestricted cash
and marketable securities held by EPR and its Subsidiaries; plus (2) Total Real
Estate Value; plus (3) non-income producing real estate at cost of EPR and its
Subsidiaries, plus (4) Concord Value.

“Total Debt” means with respect to EPR and any of its Subsidiaries, without
duplication, all Indebtedness, plus the face amount of any undrawn letters of
credit, plus any Contingent Obligations.

“Total Real Estate Value” means EBITDA of EPR and its Subsidiaries for the most
recent quarter, with pro forma adjustments for any assets acquired or sold
during the relevant period, multiplied by four (4) (which is the annualization
factor), and then divided by the applicable capitalization rate. Such
capitalization rate shall be 9.00% for all Megaplex Movie Theatres and other
Entertainment-Related Retail Improvements (including, without limitation, EPR
Senior Property Loans secured by EPR Senior First Mortgages on Megaplex Movie
Theatres or Entertainment-Related Retail Improvements), and 10% for assets that
are not Megaplex Movie Theatres or other Entertainment-Related Retail
Improvements.

 

- 23 -



--------------------------------------------------------------------------------

“Total Secured Debt” means at any time, for EPR and its Subsidiaries, determined
on a Consolidated basis, the sum of the following, but only if any Real Estate,
or ownership interest of the owner thereof, is subject to a mortgage, deed of
trust, deed to secure debt or similar instrument encumbering such Real Estate,
or with respect to an owner of such Real Estate, a pledge of any equity
interests in such Person with respect thereto: (i) all Indebtedness plus any
other amounts that may constitute indebtedness for borrowed money; (ii) the
deferred purchase price of Real Estate (not including escrow deposits given in
connection with any such purchase); (iii) all Capitalized Leases in which a
Borrower is the tenant; (iv) all obligations to reimburse any bank or other
Person in respect of amounts paid or to be paid under a letter of credit or
similar instrument; and (v) all Guarantees of Indebtedness incurred by Persons
other than for Indebtedness already accounted for in the foregoing clauses (i) -
(iv) hereof, and other than the Borrowers and their respective Subsidiaries.

“Type” with respect to any Loan, refers to whether such Loan is a LIBOR Loan or
Base Rate Loan.

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.

“Underwriteable Cash Flow” means (1) with respect to Unencumbered Property that
is a Megaplex Movie Theatre (whether subject to a Lease or an EPR Senior First
Mortgage), determined individually, the lesser of (A) the Unencumbered Property
NOI for the trailing 4 quarter period, or (B) the Exhibitor’s EBITDAR for such
Unencumbered Property for the trailing 4 quarter period, divided by 1.25
(provided, however, that, if a given Megaplex Movie Theatre has not been in
operation for one year, part (B) will not apply); and (2) with respect to each
Unencumbered Property that is not a Megaplex Movie Theatre, the Unencumbered
Property NOI for the most recently ended quarter and then annualized.

“Unencumbered Asset Value” means with respect to the Unencumbered Properties,
the Aggregate Underwriteable Cash Flow as of the end of the most recent quarter,
with pro forma adjustments for any assets acquired or sold during the relevant
period, annualized, and then capitalized at the rate of (a) 9% for any Megaplex
Movie Theatres and other Entertainment-Related Retail Improvements, and (b) 10%
for all Unencumbered Properties that are not Megaplex Movie Theatres or
Entertainment-Related Retail Improvements.

“Unencumbered Mortgageability Amount” means, at any time, an amount equal to the
quotient obtained by dividing the Underwritable Cash Flow for the trailing four
quarters by 2.0, and further dividing such quotient by the Deemed Rate.

“Unencumbered Pool” means the Eligible Real Estate which has been approved for
inclusion in the Unencumbered Pool.

“Unencumbered Property” or “Unencumbered Properties” means the Eligible Real
Estate owned or leased by Subsidiary Borrower or subject to an EPR Senior First
Mortgage, to

 

- 24 -



--------------------------------------------------------------------------------

be included in the calculation of the Unencumbered Pool, and which has been or
is in the future approved by Agent in its reasonable discretion. Insofar as
Unencumbered Property consists of Eligible Real Estate that is subject to an EPR
Senior First Mortgage, the term “Unencumbered Property” shall be deemed to refer
to such Eligible Real Estate or the related EPR Senior Property Loan, as the
context may require. The initial Unencumbered Pool shall consist of the
properties described in Schedule 1.1(B) (collectively, the “Initial Eligible
Real Estate”). Subsequent to the Effective Date hereunder, the Borrowers may add
other Eligible Real Estate or substitute other Eligible Real Estate for all or a
portion of the Initial Eligible Real Estate subject to the compliance with the
terms of this Agreement.

“Unencumbered Property Net Operating Income or “Unencumbered Property NOI” means
with respect to any Unencumbered Property, for any period, the aggregate of
actual recurring “property revenues” earned and received by a Subsidiary
Borrower in such period (provided however that any amounts accrued shall only
include those amounts not more than 45 days delinquent in arrears) for the
Unencumbered Property (including Base Rent and expense reimbursement, but
excluding straight line and percentage rent), (or in the case of Unencumbered
Properties subject to EPR Senior First Mortgages, the related mortgage loan
interest income) and all as otherwise determined in accordance with GAAP
together with recoveries from tenants as determined in accordance with GAAP, all
such amounts shall be attributable to such period and accrued according to GAAP,
less (i) all “property expenses” consisting solely of expenses incurred or
accrued by a Subsidiary Borrower that are directly related to the operation and
ownership of such Unencumbered Property, including any real estate taxes, sales
taxes, common area maintenance charges, accounting and administration, security,
utilities, maintenance, janitorial, premiums for casualty and liability
insurance or ground lease payments (excluding from the foregoing expenses for
depreciation, amortization, interest and leasing commissions with respect to
such Unencumbered Property) actually paid by a Subsidiary Borrower, and (ii) an
allowance for property management expenses calculated at the greater of
(A) three percent (3.0%) of Base Rent or (B) actual property management expenses
(the “Management Expense”), and (iii) the Replacement Reserve (provided that the
deduction described in this clause (iii) shall not apply to Unencumbered
Property consisting of land under development). If such period is less than a
year, expenses described in clause (i) above that are payable less frequently
than monthly during the course of a year (e.g., real estate taxes and insurance
premiums) shall be adjusted by “straight lining” the amounts so that such
expenses are accrued on a monthly basis over the course of a year and fairly
stated for each period. In the event that information for the trailing four
(4) quarters or for any other period as may be required hereunder, is not
available for a Unencumbered Property, then, if such Unencumbered Property is a
new theatre or a new Lease executed by a Tenant and a Subsidiary Borrower in
connection with the acquisition of a Unencumbered Property, then for purposes of
this calculation, “property revenues” shall mean the actual annual base rent on
an effective triple net basis for the Unencumbered Property, as provided for in
the applicable Lease less the Management Expense and less the Replacement
Reserve (or, in the case of a Unencumbered Property encumbered by an EPR Senior
First Mortgage, “property revenues” shall mean the actual interest income for
the Unencumbered Property). Additionally, as the Unencumbered Property financial
information becomes available (i.e., after the Unencumbered Property has been in
operation for one quarter, two quarters, etc.) such actual information shall be
used, as adjusted, by “annualizing” the amounts so that such amounts are
received on a monthly basis over the course of a year and

 

- 25 -



--------------------------------------------------------------------------------

fairly stated for each period, and as further adjusted for “property expenses,”
Management Expense and Replacement Reserves.

“Unencumbered Property Replacement” means any substitution, replacement or
addition of Unencumbered Property hereunder, pursuant to Section 7.12 or
Section 10.2.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as adopted
by the State of New York.

“Unsecured Indebtedness” means consolidated Indebtedness of EPR and its
Subsidiaries which is not Secured Indebtedness.

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the equity securities or other ownership interests (other than, in the
case of a corporation, directors’ qualifying shares) are at the time directly or
indirectly owned or controlled by such Person or one or more other Subsidiaries
of such Person or by such Person and one or more other Subsidiaries of such
Person.

Section 1.2. General; References to Times.

(a) GAAP. Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP, as in
effect from time to time; provided that, if Borrowers notify Agent that
Borrowers request an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if Agent notifies Borrowers that
Agent requests an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.

(b) FFO. If Borrowers notify Agent that the definition of FFO has been amended
by the Board of Governors of the National Association of Real Estate Investment
Trusts after the date of this Agreement and that Borrowers request an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in FFO or in the application thereof on the operation of such
provision (or if Agent notifies Borrowers that Agent requests an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in FFO or in the application thereof, then
such provision shall be interpreted on the basis of FFO as in effect and applied
immediately before such change shall have become effective until such notice
shall have been withdrawn or such provision amended in accordance herewith.

(c) References in this Agreement to “Sections”, “§”, “Articles”, “Exhibits” and
“Schedules” are to sections, articles, exhibits and schedules herein and hereto
unless otherwise indicated. References in this Agreement to any document,
instrument or agreement (a) shall include all exhibits, schedules and other
attachments thereto, (b) shall include all documents, instruments or agreements
issued or executed in replacement thereof, to the extent permitted hereby and
(c) shall mean such document, instrument or agreement, or replacement or

 

- 26 -



--------------------------------------------------------------------------------

predecessor thereto, as amended, supplemented, restated or otherwise modified as
of the date of this Agreement and from time to time thereafter to the extent not
prohibited hereby and in effect at any given time. Wherever from the context it
appears appropriate, each term stated in either the singular or plural shall
include the singular and plural, and pronouns stated in the masculine, feminine
or neuter gender shall include the masculine, the feminine and the neuter.
Unless explicitly set forth to the contrary, a reference to “Subsidiary” means a
Subsidiary of EPR or a Subsidiary of such Subsidiary and a reference to an
“Affiliate” means a reference to an Affiliate of EPR. Titles and captions of
Articles, Sections, subsections and clauses in this Agreement are for
convenience only, and neither limit nor amplify the provisions of this
Agreement. Unless otherwise indicated, all references to time are references to
New York, New York time.

ARTICLE II. - CREDIT FACILITY

Section 2.1. Loans.

(a) Generally. Subject to the terms and conditions set forth herein, each Lender
agrees to make Loans to the Borrowers from time to time during the period from
the Effective Date to the Termination Date in an aggregate principal amount that
will not result in such Lender’s Credit Exposure exceeding such Lender’s
Commitment; provided however, that no Lender shall be obligated to make a Loan
in excess of such Lender’s Commitment Percentage of the difference between the
Availability and the Aggregate Credit Exposure. Subject to the terms and
conditions of this Agreement, during the period from the Effective Date to but
excluding the Termination Date, the Borrowers may borrow, repay and reborrow
Loans hereunder. The Aggregate Credit Exposure outstanding shall not at any time
exceed the lesser of (i) the Facility Amount, (ii) the aggregate Commitments, or
(iii) the Availability.

(b) Requesting Loans. The Borrowers shall give the Agent notice pursuant to a
Notice of Borrowing or telephonic notice of each borrowing of Loans. Each Notice
of Borrowing shall be delivered to the Agent before 11:00 a.m. (i) in the case
of LIBOR Loans, on the date three Business Days prior to the proposed date of
such borrowing and (ii) in the case of Base Rate Loans, on the date one Business
Day prior to the proposed date of such borrowing. Any such telephonic notice
shall include all information to be specified in a written Notice of Borrowing,
including an updated Availability Certificate and Compliance Certificate, and
shall be promptly confirmed in writing by the Borrowers pursuant to a Notice of
Borrowing sent to the Agent by telecopy on the same day of the giving of such
telephonic notice. The Agent will transmit by telecopy the Notice of Borrowing
(or the information contained in such Notice of Borrowing) to each Lender
promptly upon receipt by the Agent. Each Notice of Borrowing or telephonic
notice of each borrowing shall be irrevocable once given and binding on the
Borrowers.

(c) Disbursements of Loan Proceeds. No later than 1:00 p.m. on the date
specified in the Notice of Borrowing, each Lender will make available for the
account of its applicable Lending Office to the Agent at the Principal Office,
in immediately available funds, the proceeds of the Loan to be made by such
Lender. With respect to Loans to be made after the Effective Date, unless the
Agent shall have been notified by any Lender prior to the specified date of
borrowing that such Lender does not intend to make available to the Agent the
Loan to be made by such Lender on such date, the Agent may assume that such
Lender will make the proceeds of

 

- 27 -



--------------------------------------------------------------------------------

such Loan available to the Agent on the date of the requested borrowing as set
forth in the Notice of Borrowing and the Agent may (but shall not be obligated
to), in reliance upon such assumption, make available to the Borrowers the
amount of such Loan to be provided by such Lender. Subject to satisfaction of
the applicable conditions set forth in Article V. for such borrowing, the Agent
will make the proceeds of such borrowing available to the Borrowers no later
than 2:00 p.m. on the date and at the account specified by the Borrowers in such
Notice of Borrowing.

Section 2.2. Letters of Credit.

(a) Letters of Credit. Subject to the terms and conditions of this Agreement,
the Agent, on behalf of the Lenders, agrees to issue for the account of EPR or
one of its Subsidiaries during the period from and including the Effective Date
to, but excluding, the date 30 days prior to the Termination Date one or more
letters of credit (each a “Letter of Credit”) up to a maximum aggregate Stated
Amount at any one time outstanding not to exceed the LC Commitment Amount.

(b) Terms of Letters of Credit. At the time of issuance, the amount, form, terms
and conditions of each Letter of Credit, and of any drafts or acceptances
thereunder, shall be subject to the reasonable approval by the Agent and the
Borrowers. Notwithstanding the foregoing, in no event may the expiration date of
any Letter of Credit extend beyond the earlier of (i) the date one year from its
date of issuance (or such longer period as the Agent may approve in its sole
discretion) or (ii) the Termination Date; provided, however, a Letter of Credit
may contain a provision providing for the automatic extension of the expiration
date in the absence of a notice of non-renewal from the Agent but in no event
shall any such provision permit the extension of the expiration date of such
Letter of Credit beyond the Termination Date unless otherwise approved by the
Agent and, in connection therewith, the Borrower agrees to pledge and deliver to
the Agent cash collateral equal to the face amount of such Letter of Credit no
later than thirty (30) days prior to the Termination Date.

(c) Requests for Issuance of Letters of Credit. The Borrowers shall give the
Agent written notice (or telephonic notice promptly confirmed in writing) at
least 5 Business Days (or such shorter period of time as the Agent may approve
in its sole discretion) prior to the requested date of issuance of a Letter of
Credit, such notice to describe in reasonable detail the proposed terms of such
Letter of Credit and the nature of the transactions or obligations proposed to
be supported by such Letter of Credit, and in any event shall set forth with
respect to such Letter of Credit the proposed (i) Stated Amount,
(ii) beneficiary, and (iii) expiration date. The Borrowers shall also execute
and deliver such customary letter of credit application forms as requested from
time to time by the Agent. Provided the Borrowers have given the notice
prescribed by the first sentence of this subsection and subject to the other
terms and conditions of this Agreement, including the satisfaction of any
applicable conditions precedent set forth in Article V, the Agent shall issue
the requested Letter of Credit on the requested date of issuance for the benefit
of the stipulated beneficiary. Upon the written request of the Borrowers, the
Agent shall deliver to the Borrowers a copy of each issued Letter of Credit
within a reasonable time after the date of issuance thereof. To the extent any
term of a Letter of Credit Document is inconsistent with a term of any Loan
Document, the term of such Loan Document shall control.

 

- 28 -



--------------------------------------------------------------------------------

(d) Reimbursement Obligations. Upon receipt by the Agent from the beneficiary of
a Letter of Credit of any demand for payment under such Letter of Credit, the
Agent shall promptly notify the Borrowers of the amount to be paid by the Agent
as a result of such demand and the date on which payment is to be made by the
Agent to such beneficiary in respect of such demand; provided, however, the
Agent’s failure to give, or delay in giving, such notice shall not discharge the
Borrowers in any respect from the applicable Reimbursement Obligation. The
Borrowers hereby unconditionally and irrevocably agree to pay and reimburse the
Agent for the amount of each demand for payment under such Letter of Credit on
or prior to the date on which payment is to be made by the Agent to the
beneficiary thereunder, without presentment, demand, protest or other
formalities of any kind (other than notice as provided in this subsection). Upon
receipt by the Agent of any payment in respect of any Reimbursement Obligation,
the Agent shall promptly pay to each Lender that has acquired a participation
therein under the second sentence of Section 2.2(i) such Lender’s Commitment
Percentage of such payment.

(e) Manner of Reimbursement. Upon its receipt of a notice referred to in the
immediately preceding subsection (d), the Borrowers shall advise the Agent
whether or not the Borrowers intend to borrow hereunder to finance its
obligation to reimburse the Agent for the amount of the related demand for
payment and, if they do, the Borrowers shall submit a timely request for such
borrowing as provided in the applicable provisions of this Agreement. If the
Borrowers fail to so advise the Agent, or if the Borrowers fail to reimburse the
Agent for a demand for payment under a Letter of Credit by the date of such
payment, then (i) if the applicable conditions contained in Article V would
permit the making of Loans, the Borrowers shall be deemed to have requested a
borrowing of Loans (which shall be Base Rate Loans) in an amount equal to the
unpaid Reimbursement Obligation and the Agent shall give each Lender prompt
notice of the amount of the Loan to be made available to the Agent not later
than 1:00 p.m. and (ii) if such conditions would not permit the making of Loans,
the provisions of subsection (j) of this Section shall apply. The limitations of
Section 3.5(a) shall not apply to any borrowing of Base Rate Loans under this
subsection.

(f) Effect of Letters of Credit on Commitments. Upon the issuance by the Agent
of any Letter of Credit and until such Letter of Credit shall have expired or
been terminated, the Commitment of each Lender shall be deemed to be utilized
for all purposes of this Agreement in an amount equal to the product of (i) such
Lender’s Commitment Percentage and (ii) the sum of (A) the Stated Amount of such
Letter of Credit plus (B) any related Reimbursement Obligations then
outstanding.

(g) Agent’s Duties Regarding Letters of Credit; Unconditional Nature of
Reimbursement Obligations. In examining documents presented in connection with
drawings under Letters of Credit and making payments under Letters of Credit
against such documents, the Agent shall only be required to use the same
standard of care as it uses in connection with examining documents presented in
connection with drawings under letters of credit in which it has not sold
participations and making payments under such letters of credit. The Borrowers
assume all risks of the acts and omissions of, or misuse of the Letters of
Credit by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, neither the Agent nor any of
the Lenders shall be responsible for, and the Borrowers’ obligations in respect
of the Letters of Credit shall not be affected in any manner by, (i) the form,
validity, sufficiency, accuracy, genuineness or legal effects of any document
submitted by any party in

 

- 29 -



--------------------------------------------------------------------------------

connection with the application for and issuance of or any drawing honored under
any Letter of Credit even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any Letter of Credit, or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) failure of the beneficiary of any
Letter of Credit to comply fully with conditions required in order to draw upon
such Letter of Credit; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telex, telecopy or
otherwise, whether or not they be in cipher; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any Letter of Credit, or of
the proceeds thereof; (vii) the misapplication by the beneficiary of the
proceeds of any drawing under any Letter of Credit; or (viii) any consequences
arising from causes beyond the control of the Agent or the Lenders. None of the
above shall affect, impair or prevent the vesting of any of the Agent’s or any
Lender’s rights or powers hereunder. Any action taken or omitted to be taken by
the Agent under or in connection with any Letter of Credit, if taken or omitted
in the absence of gross negligence or willful misconduct (as determined by a
court of competent jurisdiction in a final, non-appealable judgment), shall not
create against the Agent or any Lender any liability to the Borrowers or any
Lender. In this regard, the obligation of the Borrowers to reimburse the Agent
for any drawing made under any Letter of Credit, and to repay any Loan made
pursuant to the second sentence of the immediately preceding subsection (e),
shall be absolute, unconditional and irrevocable and shall be paid strictly in
accordance with the terms of this Agreement and any other applicable Letter of
Credit Document under all circumstances whatsoever, including without
limitation, the following circumstances: (A) any lack of validity or
enforceability of any Letter of Credit Document or any term or provisions
therein; (B) any amendment or waiver of or any consent to departure from all or
any of the Letter of Credit Documents; (C) the existence of any claim, setoff,
defense or other right which any Borrower may have at any time against the
Agent, any Lender, any beneficiary of a Letter of Credit or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or in the Letter of Credit Documents or any unrelated transaction; (D) any
breach of contract or dispute between any Borrower, the Agent, any Lender or any
other Person; (E) any demand, statement or any other document presented under a
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein or made in connection therewith being
untrue or inaccurate in any respect whatsoever; (F) any non-application or
misapplication by the beneficiary of a Letter of Credit of the proceeds of any
drawing under such Letter of Credit; (G) payment by the Agent under any Letter
of Credit against presentation of a draft or certificate which does not strictly
comply with the terms of such Letter of Credit; and (H) any other act, omission
to act, delay or circumstance whatsoever that might, but for the provisions of
this Section, constitute a legal or equitable defense to or discharge of the
Borrowers’ Reimbursement Obligations; provided, however, that nothing in this
sentence shall affect any rights or defenses the Borrowers may have with respect
to any act or omission by the Agent or any Lender in connection with any Letter
of Credit, including, without limitation, any drawing thereunder, to the extent
such act or omission constitutes gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
judgment. Notwithstanding anything to the contrary contained in this Section or
Section 12.9, but not in limitation of the Borrowers’ unconditional obligation
to reimburse the Agent for any drawing made under a Letter of Credit as provided
in this Section and to repay any

 

- 30 -



--------------------------------------------------------------------------------

Loan made pursuant to the second sentence of the immediately preceding
subsection (e), the Borrowers shall have no obligation to indemnify the Agent or
any Lender in respect of any liability incurred by the Agent or such Lender
arising solely out of the gross negligence or willful misconduct of the Agent or
such Lender in respect of a Letter of Credit as determined by a court of
competent jurisdiction in a final, non-appealable judgment. Except as otherwise
provided in this Section, nothing in this Section shall affect any rights the
Borrowers may have with respect to the gross negligence or willful misconduct of
the Agent or any Lender with respect to any Letter of Credit.

(h) Amendments, Etc. The issuance by the Agent of any amendment, supplement or
other modification to any Letter of Credit shall be subject to the same
conditions applicable under this Agreement to the issuance of new Letters of
Credit (including, without limitation, that the request therefor be made through
the Agent), and no such amendment, supplement or other modification shall be
issued unless either (i) the respective Letter of Credit affected thereby would
have complied with such conditions had it originally been issued hereunder in
such amended, supplemented or modified form or (ii) the Required Lenders (or all
of the Lenders if required by Section 12.6) shall have consented thereto. In
connection with any such amendment, supplement or other modification, the
Borrowers shall pay the Fees, if any, payable under the last sentence of
Section 3.6(b).

(i) Lenders’ Participation in Letters of Credit. Immediately upon the issuance
by the Agent of any Letter of Credit each Lender shall be deemed to have
irrevocably and unconditionally purchased and received from the Agent, without
recourse or warranty, an undivided interest and participation to the extent of
such Lender’s Commitment Percentage of the liability of the Agent with respect
to such Letter of Credit, and each Lender thereby shall absolutely,
unconditionally and irrevocably assume, as primary obligor and not as surety,
and shall be unconditionally obligated to the Agent to pay and discharge when
due, such Lender’s Commitment Percentage of the Agent’s liability under such
Letter of Credit. In addition, upon the making of each payment by a Lender to
the Agent in respect of any Letter of Credit pursuant to the immediately
following subsection (j), such Lender shall, automatically and without any
further action on the part of the Agent or such Lender, acquire (i) a
participation in an amount equal to such payment in the Reimbursement Obligation
owing to the Agent by the Borrowers in respect of such Letter of Credit and
(ii) a participation in a percentage equal to such Lender’s Commitment
Percentage in any interest or other amounts payable by the Borrowers in respect
of such Reimbursement Obligation (other than the Fees payable to the Agent
pursuant to the third and last sentences of Section 3.6(b)). Notwithstanding the
foregoing, in the event of a default in any Lender’s obligations to fund under
this Agreement exists or any Lender is at such time an Impacted Lender, the
Agent shall have the right, but not the obligation, to refuse to issue any
Letter of Credit unless the Agent has entered into satisfactory arrangements
with the Borrowers and/or such Impacted Lender to eliminate the Agent’s risk
with respect to such Impacted Lender.

(j) Payment Obligation of Lenders. Each Lender severally agrees to pay to the
Agent on demand in immediately available funds in Dollars the amount of such
Lender’s Commitment Percentage of each drawing paid by the Agent under each
Letter of Credit to the extent such amount is not reimbursed by the Borrowers
pursuant to Section 2.2.(d); provided, however, that in respect of any drawing
under any Letter of Credit, the maximum amount that any Lender shall be required
to fund, whether as a Loan or as a participation, shall not exceed such Lender’s

 

- 31 -



--------------------------------------------------------------------------------

Commitment Percentage of such drawing. If the notice referenced in the second
sentence of Section 2.2(e) is received by a Lender not later than 11:00 a.m.,
then such Lender shall make such payment available to the Agent not later than
2:00 p.m. on the date of demand therefor; otherwise, such payment shall be made
available to the Agent not later than 1:00 p.m. on the next succeeding Business
Day. Each Lender’s obligation to make such payments to the Agent under this
subsection, and the Agent’s right to receive the same, shall be absolute,
irrevocable and unconditional and shall not be affected in any way by any
circumstance whatsoever, including without limitation, (i) the failure of any
other Lender to make its payment under this subsection, (ii) the financial
condition of any Borrower, (iii) the existence of any Default or Event of
Default, including any Event of Default described in Section 10.1(h),
Section 10.1(i) or Section 10.1(j) or (iv) the termination of the Commitments.
Each such payment to the Agent shall be made without any offset, abatement,
withholding or deduction whatsoever.

(k) Information to Lenders. The Agent shall periodically deliver to the Lenders
information setting forth the Stated Amount of all outstanding Letters of
Credit. Other than as set forth in this subsection, the Agent shall have no duty
to notify the Lenders regarding the issuance or other matters regarding Letters
of Credit issued hereunder. The failure of the Agent to perform its requirements
under this subsection shall not relieve any Lender from its obligations under
Section 2.2(j).

Section 2.3. Rates and Payment of Interest on Loans.

(a) Rates. The Borrowers promise to pay to the Agent for the account of each
Lender interest on the unpaid principal amount of each Loan made by such Lender
for the period from and including the date of the making of such Loan to but
excluding the date such Loan shall be paid in full, at the following per annum
rates:

(i) during such periods as such Loan is a Base Rate Loan, at the Base Rate (as
in effect from time to time) plus the Applicable Margin; and

(ii) during such periods as such Loan is a LIBOR Loan, at Adjusted LIBOR for
such Loan for the Interest Period therefor plus the Applicable Margin.

Notwithstanding the foregoing, during the continuance of an Event of Default,
the Borrowers shall pay to the Agent for the account of each Lender interest at
the Post-Default Rate on the outstanding principal amount of any Loan made by
such Lender, on all Reimbursement Obligations and on any other amount payable by
the Borrowers hereunder or under the Notes held by such Lender to or for the
account of such Lender (including without limitation, accrued but unpaid
interest to the extent permitted under Applicable Law).

(b) Payment of Interest. Accrued and unpaid interest on each Loan shall be
payable on the third day of each calendar month, provided if such day is not a
Business Day, interest shall be due on the next succeeding Business Day.
Interest payable at the Post-Default Rate shall be payable from time to time on
demand. Promptly after the determination of any interest rate provided for
herein or any change therein, the Agent shall give notice thereof to the Lenders
to which such interest is payable and to the Borrowers. All determinations by
the Agent of an

 

- 32 -



--------------------------------------------------------------------------------

interest rate hereunder shall be conclusive and binding on the Lenders and the
Borrowers for all purposes, absent manifest error.

Section 2.4. Number of Interest Periods.

There may be no more than six (6) different Interest Periods for LIBOR Loans
outstanding at the same time.

Section 2.5. Repayment of Loans.

The Borrowers shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, the Loans on the Termination Date.

Section 2.6. Prepayments.

(a) Optional. Subject to Section 4.4, the Borrowers may prepay any Loan at any
time without premium or penalty. The Borrowers shall give the Agent at least one
Business Day’s prior written notice of the prepayment of any Loan.

(b) Mandatory. If at any time the Aggregate Credit Exposure exceeds the
aggregate amount of the Commitments in effect at such time, the Borrowers shall
promptly (and in any event, within 2 Business Days after notice thereof from the
Agent) pay to the Agent for the accounts of the Lenders the amount of such
excess. Such payment shall be applied to pay all amounts of principal
outstanding on the Loans and any Reimbursement Obligations pro rata in
accordance with Section 3.2 and if any Letters of Credit are outstanding at such
time the remainder, if any, shall be deposited into the Collateral Account for
application to any Reimbursement Obligations. If the Borrowers are required to
pay any outstanding LIBOR Loans by reason of this Section prior to the end of
the applicable Interest Period therefor, the Borrowers shall pay all amounts due
under Section 4.4.

Section 2.7. Continuation.

So long as no Event of Default shall exist, the Borrowers may on any Business
Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan or any
portion thereof as a LIBOR Loan by selecting a new Interest Period for such
LIBOR Loan. Each new Interest Period selected under this Section shall commence
on the last day of the immediately preceding Interest Period. Each selection of
a new Interest Period shall be made by the Borrowers giving to the Agent a
Notice of Continuation not later than 11:00 a.m. on the third Business Day prior
to the date of any such Continuation. Such notice by the Borrowers of a
Continuation shall be by telephone or telecopy, confirmed immediately in writing
if by telephone, in the form of a Notice of Continuation, specifying (a) the
proposed date of such Continuation, (b) the LIBOR Loans and portions thereof
subject to such Continuation and (c) the duration of the selected Interest
Period, all of which shall be specified in such manner as is necessary to comply
with all limitations on Loans outstanding hereunder. Each Notice of Continuation
shall be irrevocable by and binding on the Borrowers once given. Promptly after
receipt of a Notice of Continuation, the Agent shall notify each Lender by
telecopy, or other similar form of transmission, of the proposed Continuation.
If the Borrowers shall fail to select in a timely manner a new Interest Period
for any LIBOR Loan in accordance with this Section, or if an Event of Default
shall exist,

 

- 33 -



--------------------------------------------------------------------------------

such Loan will automatically, on the last day of the current Interest Period
therefor, Convert into a Base Rate Loan notwithstanding the first sentence of
Section 2.8 or the Borrowers’ failure to comply with any of the terms of such
Section. Notwithstanding anything in this Agreement to the contrary, if a
Default exists at the time of a Continuation of a Loan, the Interest Period for
such continued Loan shall not exceed one month.

Section 2.8. Conversion.

The Borrowers may on any Business Day, upon the Borrowers’ giving of a Notice of
Conversion to the Agent, Convert all or a portion of a Loan of one Type into a
Loan of another Type; provided, however, a Base Rate Loan may not be Converted
to a LIBOR Loan if an Event of Default shall exist. Any Conversion of a LIBOR
Loan into a Base Rate Loan shall be made on, and only on, the last day of an
Interest Period for such LIBOR Loan and, upon Conversion of a Base Rate Loan
into a LIBOR Loan, the Borrowers shall pay accrued interest to the date of
Conversion on the principal amount so Converted (with such interest being
payable at the time provided in Section 2.3(b)). Each such Notice of Conversion
shall be given not later than 11:00 a.m. on the Business Day prior to the date
of any proposed Conversion into Base Rate Loans and on the third Business Day
prior to the date of any proposed Conversion into LIBOR Loans. Promptly after
receipt of a Notice of Conversion, the Agent shall notify each Lender by
telecopy, or other similar form of transmission, of the proposed Conversion.
Subject to the restrictions specified above, each Notice of Conversion shall be
by telephone (confirmed immediately in writing) or telecopy in the form of a
Notice of Conversion specifying (a) the requested date of such Conversion,
(b) the Type of Loan to be Converted, (c) the portion of such Type of Loan to be
Converted, (d) the Type of Loan such Loan is to be Converted into and (e) if
such Conversion is into a LIBOR Loan, the requested duration of the Interest
Period of such Loan. Each Notice of Conversion shall be irrevocable by and
binding on the Borrowers once given. Notwithstanding anything in this Agreement
to the contrary, if a Default exists at the time of a Conversion of a Base Rate
Loan to a Libor Loan, the Interest Period for such Libor Loan shall not exceed
one month.

Section 2.9. Notes.

(a) Note. The Loans made by each Lender shall, in addition to this Agreement, if
requested by such Lender, also be evidenced by a promissory note of the
Borrowers substantially in the form of Exhibit E (each a “Note”), payable to the
order of such Lender in a principal amount equal to the amount of its Commitment
as originally in effect and otherwise duly completed.

(b) Records. The date, amount, interest rate, Type and duration of Interest
Periods (if applicable) of each Loan made by each Lender to the Borrowers, and
each payment made on account of the principal thereof, shall be recorded by such
Lender on its books and such entries shall be binding on the Borrowers, absent
manifest error; provided, however, that the failure of a Lender to make any such
record shall not affect the obligations of the Borrowers under any of the Loan
Documents.

(c) Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the Borrowers of
(i) written notice from a Lender that a Note of such Lender has been lost,
stolen, destroyed or

 

- 34 -



--------------------------------------------------------------------------------

mutilated, and (ii) (A) in the case of loss, theft or destruction, an unsecured
agreement of indemnity from such Lender in form reasonably satisfactory to the
Borrowers, or (B) in the case of mutilation, upon surrender and cancellation of
such Note, the Borrowers shall at their own expense execute and deliver to such
Lender a new Note dated the date of such lost, stolen, destroyed or mutilated
Note.

Section 2.10. Voluntary Reductions of the Commitment.

The Borrowers shall have the right to terminate or reduce the aggregate unused
amount of the Commitments (for which purpose use of the Commitments shall be
deemed to include the aggregate amount of LC Exposure) at any time and from time
to time without penalty or premium upon not less than 5 Business Days prior
written notice to the Agent of each such termination or reduction, which notice
shall specify the effective date thereof and the amount of any such reduction
and shall be irrevocable once given and effective only upon receipt by the
Agent; provided, however, that if the Borrowers seek to reduce the aggregate
amount of the Commitments below $100,000,000.00, then the Commitments shall all
automatically and permanently be reduced to zero. The Agent will promptly
transmit such notice to each Lender. The Commitments, once terminated or reduced
may not be increased or reinstated.

Section 2.11. Expiration or Maturity Date of Letters of Credit Past Termination
Date.

If on the date the Commitments are terminated or reduced to zero (whether
voluntarily, by reason of the occurrence of an Event of Default or otherwise),
there are any Letters of Credit outstanding hereunder, the Borrowers shall, on
such date, pay to the Agent an amount of money equal to the Stated Amount of
such Letter(s) of Credit for deposit into the Collateral Account.

Section 2.12. Amount Limitations.

Notwithstanding any other term of this Agreement or any other Loan Document, no
Lender shall be required to make a Loan, the Agent shall not be required to
issue a Letter of Credit and no reduction of the Commitments pursuant to
Section 2.10 shall take effect, if immediately after the making of such Loan,
the issuance of such Letter of Credit or such reduction in the Commitments the
aggregate principal amount of all outstanding Loans, together with the aggregate
amount of all LC Exposure, would exceed the aggregate amount of the Commitments
at such time.

Section 2.13. Joint and Several Liability.

(a) The obligations of the Borrowers hereunder and under the other Loan
Documents to which any Borrower is a party shall be joint and several, and
accordingly, each Borrower confirms that it is liable for the full amount of the
“Obligations,” regardless of whether incurred by such Borrower or any other
Borrower, and all of the other obligations and liabilities of the other
Borrowers hereunder and under the other Loan Documents.

(b) Each of the Borrowers represents and warrants to the Agent and the Lenders
that the Borrowers, though separate legal entities, have a commonality of
interests in their respective financing needs and have determined it to be in
their mutual best interests to obtain financing from the Lenders through their
collective efforts.

 

- 35 -



--------------------------------------------------------------------------------

(c) None of the Lenders or the Agent shall be obligated or required before
enforcing any Loan Document against a Borrower: (a) to pursue any right or
remedy any of them may have against any other Borrower or any other Person or
commence any suit or other proceeding against any other Borrower or any other
Person in any court or other tribunal; (b) to make any claim in a liquidation or
bankruptcy of any other Borrower or any other Person; or (c) to make demand of
any other Borrower or any other Person or to enforce or seek to enforce or
realize upon any collateral security held by the Lenders or the Agent which may
secure any of the Obligations.

(d) The Lenders and the Agent may, at any time and from time to time, without
the consent of, or notice to, a Borrower, and without discharging such Borrower
from its obligations hereunder, take any of the following actions: (i) amend,
modify, alter or supplement the terms of any of the Obligations of any other
Borrower, including, but not limited to, extending or shortening the time of
payment of any such Obligations or changing the interest rate that may accrue on
any of such Obligations, provided that such other Borrower or the Borrower
Representative consents to such amendment, modification or the like; (ii) sell,
exchange, release or otherwise deal with all, or any part, of any collateral
securing any of the Obligations and in which any other Borrower has rights;
(iii) release any other Borrower or any other Person liable in any manner for
the payment or collection of the Obligations; (iv) exercise, or refrain from
exercising, any rights against any other Borrower or any other Person; and
(v) apply any sum, by whomsoever paid or however realized, to the Obligations in
such order as the Lenders shall elect.

(e) It is the intent of each Borrower, the Agent and the Lenders that in any
proceeding of the types described in Section 10.1(h), Section 10.1(i) or
Section 10.1(j), a Borrower’s maximum obligation hereunder shall equal, but not
exceed, the maximum amount which would not otherwise cause the obligations of
such Borrower hereunder (or any other obligations of such Borrower to the Agent
and the Lenders) to be avoidable or unenforceable against such Borrower in such
proceeding as a result of Applicable Law, including without limitation,
(i) Section 548 of the United States Bankruptcy Code and (ii) any state
fraudulent transfer or fraudulent conveyance act or statute applied in such
proceeding, whether by virtue of Section 544 of the Bankruptcy Code or
otherwise. The Applicable Laws under which the possible avoidance or
unenforceability of the obligations of such Borrower hereunder (or any other
obligations of such Borrower to the Agent and the Lenders) shall be determined
in any such proceeding are referred to as the “Avoidance Provisions”.
Accordingly, to the extent that the obligations of any Borrower hereunder would
otherwise be subject to avoidance under the Avoidance Provisions, the maximum
Obligations for which such Borrower shall be liable hereunder shall be reduced
to that amount which, as of the time any of the Obligations are deemed to have
been incurred under the Avoidance Provisions, would not cause the obligations of
such Borrower hereunder (or any other obligations of such Borrower to the Agent
and the Lenders), to be subject to avoidance under the Avoidance Provisions.
This subsection is intended solely to preserve the rights of the Agent and the
Lenders hereunder to the maximum extent that would not cause the obligations of
any Borrower hereunder to be subject to avoidance under the Avoidance
Provisions, and no Borrower or any other Person shall have any right or claim
under this Section as against the Agent and the Lenders that would not otherwise
be available to such Person under the Avoidance Provisions.

 

- 36 -



--------------------------------------------------------------------------------

(f) Each Borrower assumes all responsibility for being and keeping itself
informed of the financial condition of the other Borrowers, and of all other
circumstances bearing upon the risk of nonpayment of any of the Obligations and
the nature, scope and extent of the risks that such Borrower assumes and incurs
hereunder, and agrees that none of the Agent or the Lenders shall have any duty
whatsoever to advise any Borrower of information regarding such circumstances or
risks.

Section 2.14. The Increased Loan Amount.

(a) Request for Increase. At any time prior to October 13, 2015, the Borrowers
shall have the option to increase the Facility Amount by a maximum aggregate
amount of up to $100,000,000.00 (the “Increase Option”). The Borrowers may
exercise the Increase Option at any time and from time to time by providing
notice to the Agent (which shall promptly notify the Lenders); provided,
however, (a) that at the time of the exercise of such option, there is no
Default or Event of Default which shall have occurred and be continuing; (b) in
no event shall the existence of this Increase Option be deemed a commitment on
the part of the Lenders until such time as such Lender in writing increases its
commitment or a new Lender issues a written commitment for any such amounts in
excess of the existing $400,000,000.00 committed Facility Amount, and then in
such event, such increase to the Facility Amount shall only be to the extent of
the increased commitment or new commitment amounts; (c) at the time of sending
such notice, the Borrowers (in consultation with the Agent) shall specify a
reasonable time period within which each Lender is requested to respond as to
whether such Lender agrees to increase the amount of its Commitment in
accordance with Section 2.14(b); (d) any such increase shall be in a minimum
amount of $10,000,000.00 with minimum increments of $5,000,000.00 above that
amount, and a maximum aggregate increase of $100,000,000.00; and (e) any such
increase shall be integrated into this Agreement and shall be subject to the
same terms and conditions as this Agreement, except as otherwise provided in
Section 2.14(e)(vi).

(b) Lender Elections to Increase. Each Lender shall notify the Agent within such
time period specified in said notice, whether or not it agrees, in its sole
discretion, to increase its Commitment and, if so, by what amount (which need
not be its pro rata share thereof). Any Lender not responding within such time
period shall be deemed to have declined to increase its Commitment.

(c) Notification by Agent; Additional Lenders. The Agent shall notify the
Borrowers and each Lender of the Lenders’ responses to each request made
hereunder. To achieve the full amount of a requested increase in the Facility
Amount and subject to the approval of the Agent and the Agent (which approvals
shall not be unreasonably withheld), the Borrowers may also invite additional
Eligible Assignees to become Lenders pursuant to a joinder agreement in form and
substance reasonably satisfactory to the Agent and its counsel.

(d) Effective Date and Allocations. If the aggregate Commitments (including due
to new Commitments by additional Lenders) are increased in accordance with this
Section 2.14, the Agent and the Borrowers shall determine the effective date
(the “Increase Effective Date”) and the final allocation of such increase. The
Agent shall promptly notify the Borrowers and the Lenders (including any
additional Lenders) of the final allocation of such increase and the Increase
Effective Date.

 

- 37 -



--------------------------------------------------------------------------------

(e) Conditions to Effectiveness of Increase. Any increase in the Facility Amount
pursuant to this Section 2.14 shall be subject to the following conditions:

(i) The Borrowers shall have paid to (A) the Agent, such fees as shall be due to
Agent at such time under the Fee Letter, and (B) to each Lender, such fees, if
any, as shall have been agreed upon by the Borrowers and the Agent.

(ii) As of the Increase Effective Date, no Default or Event of Default then
exists and is continuing or would result from such increase in the Facility
Amount (including on a pro forma basis relative to financial covenant
compliance).

(iii) The Borrowers shall have delivered to the Agent a certificate dated as of
the Increase Effective Date (in sufficient copies for each Lender)
(A) certifying and attaching the resolutions adopted by the Borrowers approving
or consenting to such increase (which resolutions may be contained in the
resolutions adopted by the Borrowers in connection with the initial Loan made
under this Agreement or, in the case of a Person that becomes a Subsidiary
Borrower after the Effective Date, in connection with the execution and delivery
of a Joinder Agreement by such Person), and (B) certifying that, before and
after giving effect to such increase, (1) the representations and warranties of
the Borrowers in this Agreement and in each other Loan Document are true and
correct on and as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case, to the knowledge of the Borrowers, they are true and correct as of such
earlier date, and except to the extent of changes resulting from transactions
contemplated and permitted by this Agreement and changes occurring in the
ordinary course of business (in each case to the extent not constituting a
Default or Event of Default), (2) no Default or Event of Default exists and is
continuing or would result from such increase in the Facility Amount (including
on a pro forma basis relative to financial covenant compliance), and (3) the
incurrence of Indebtedness in an aggregate principal amount equal to the full
Facility Amount after giving effect to all Commitment increases and new
Commitments would not result in a breach of, or a default under, any agreement
to which any Borrower is a party.

(iv) The Borrowers shall prepay any Loans outstanding on the Increase Effective
Date (and pay any additional amounts required pursuant to Section 4.4) to the
extent necessary to keep the outstanding Loans ratable with any revised
Commitment allocations arising from any nonratable increase in the Commitments
under this Section. Notwithstanding any provisions of this Agreement to the
contrary, the Borrowers may borrow from the Lenders providing such increase in
the Commitments (on a non pro rata basis with Lenders not providing such
increase) in order to fund such prepayment.

(v) The Borrowers will execute and deliver to each applicable Lender that
requests one, a new Note in the appropriate stated amount, and will execute and
deliver or otherwise provide to the Agent and the Lenders such other documents
and instruments consistent with the terms of this Agreement, as the Agent or
Lenders reasonably may require.

 

- 38 -



--------------------------------------------------------------------------------

(vi) Any such increase shall be integrated into the Facility as either (A) an
increase to the Facility, (B) a new revolving tranche having the same terms
(excluding pricing, commitment fee amounts and the Termination Date) as the
Facility or (C) any combination thereof satisfactory to Borrower, Agent and the
Lenders providing the new commitments.

(f) The provisions of this Section 2.14 shall not constitute a “commitment” to
lend, and the Commitments of the Lenders shall not be increased except in
accordance with, and until satisfaction of the provisions of this Section 2.14
and actual increase of the Commitments as provided herein.

Section 2.15. Borrower Representative.

Each of the Borrowers hereby appoints the Borrower Representative to act as its
exclusive agent for all purposes under the Loan Documents (including, without
limitation, with respect to all matters related to the borrowing and repayment
of Loans as described in Articles II and III). Each of the Borrowers
acknowledges and agrees that (a) the Borrower Representative may execute such
documents on behalf of any of the Borrowers as the Borrower Representative deems
appropriate in its sole discretion and each Borrower shall be bound by and
obligated by all of the terms of any such document executed by the Borrower
Representative on its behalf, (b) any notice or other communication delivered by
the Agent or any Lender hereunder to the Borrower Representative shall be deemed
to have been delivered to each of the Borrowers and (c) the Agent and each of
the Lenders shall accept (and shall be permitted to rely on) any document or
agreement executed by the Borrower Representative on behalf of the Borrowers (or
any of them). The Borrowers must act through the Borrower Representative for all
purposes under this Agreement and the other Loan Documents. Notwithstanding
anything contained herein to the contrary, to the extent any provision in this
Agreement requires any Borrower to interact in any manner with the Agent or the
Lenders, such Borrower shall do so through the Borrower Representative.

Section 2.16. Extension of Termination Date.

The Borrowers shall have the option (the “Extension Option”) to extend the
original Termination Date for a period of one (1) year. Subject to the
conditions set forth below, Borrowers may exercise the Extension Option by
delivering a written notice to Agent (who shall provide such notice, promptly
upon receipt, to each of the Lenders) not more than ninety (90) days and not
less than thirty (30) days prior to the original Termination Date (a “Notice to
Extend”), stating that the Borrowers have elected to extend the original
Termination Date for one (1) year. The Borrowers’ delivery of the Notice to
Extend shall be irrevocable and the Borrowers’ right to exercise the Extension
Option shall be subject to the following terms and conditions: (i) there shall
exist no Default of Event of Default on both the date the Borrowers deliver the
Notice to Extend to Agent and on the original Termination Date, (ii) the
Borrowers shall have paid to Agent for the account of each Lender (other than a
Defaulting Lender), not less than five days before the Original Termination
Date, an extension fee equal to 0.25% of such Lender’s Commitment Amount, and
(iii) without limiting the conditions set forth in the foregoing clause (i), the
Borrowers shall have delivered to the Agent a Compliance Certificate, dated as
of the date of the Notice to Extend, which includes detailed calculations
establishing

 

- 39 -



--------------------------------------------------------------------------------

that EPR and its Subsidiaries were in compliance with the financial covenants
contained in Section 9.1 as of the date of the most recently ended calendar
quarter for which the Borrowers are required to report financial results.

ARTICLE III. - PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

Section 3.1. Payments.

Except to the extent otherwise provided herein, all payments of principal,
interest and other amounts to be made by the Borrowers under this Agreement or
any other Loan Document shall be made in Dollars, in immediately available
funds, without deduction, set-off or counterclaim, to the Agent at its Principal
Office, not later than 2:00 p.m. on the date on which such payment shall become
due (each such payment made after such time on such due date to be deemed to
have been made on the next succeeding Business Day). Subject to Section 10.4,
the Borrowers may, at the time of making each payment under this Agreement or
any Note, specify to the Agent the amounts payable by the Borrowers hereunder to
which such payment is to be applied. Each payment received by the Agent for the
account of a Lender under this Agreement or any Note shall be paid to such
Lender at the applicable Lending Office of such Lender no later than 5:00 p.m.
on the date of receipt. If the Agent fails to pay such amount to a Lender as
provided in the previous sentence, the Agent shall pay interest on such amount
until paid at a rate per annum equal to the Federal Funds Rate from time to time
in effect. If the due date of any payment under this Agreement or any other Loan
Document would otherwise fall on a day which is not a Business Day such date
shall be extended to the next succeeding Business Day and interest shall be
payable for the period of such extension.

Section 3.2. Pro Rata Treatment.

Except to the extent otherwise provided herein: (a) each borrowing from the
Lenders under Section 2.1(a) and Section 2.2(e) shall be made from the Lenders,
each payment of the Fees under Section 3.6(a) and the first sentence of
Section 3.6(b) shall be made for the account of the Lenders, and each
termination or reduction of the amount of the Commitments under Section 2.10
shall be applied to the respective Commitments of the Lenders, pro rata
according to the amounts of their respective Commitments; (b) each payment or
prepayment of principal of Loans by the Borrowers shall be made for the account
of the Lenders pro rata in accordance with the respective unpaid principal
amounts of the Loans held by them, provided that if immediately prior to giving
effect to any such payment in respect of any Loans the outstanding principal
amount of the Loans shall not be held by the Lenders pro rata in accordance with
their respective Commitments in effect at the time such Loans were made, then
such payment shall be applied to the Loans in such manner as shall result, as
nearly as is practicable, in the outstanding principal amount of the Loans being
held by the Lenders pro rata in accordance with their respective Commitments;
(c) each payment of interest on Loans by the Borrowers shall be made for the
account of the Lenders pro rata in accordance with the amounts of interest on
such Loans then due and payable to the respective Lenders; (d) the making,
Conversion and Continuation of Loans of a particular Type (other than
Conversions provided for by Section 4.6) shall be made pro rata among the
Lenders according to the amounts of their respective Commitments (in the case of
making of Loans) or their respective Loans (in the case of Conversions and
Continuations of Loans) and the then current Interest Period for each Lender’s
portion of each

 

- 40 -



--------------------------------------------------------------------------------

Loan of such Type shall be coterminous; and (e) the Lenders’ participation in,
and payment obligations in respect of, Letters of Credit under Section 2.2,
shall be pro rata in accordance with their respective Commitments.

Section 3.3. Sharing of Payments, Etc.

If a Lender shall obtain payment of any principal of, or interest on, any Loan
made by it to the Borrowers under this Agreement, or shall obtain payment on any
other Obligation owing by the Borrowers through the exercise of any right of
set-off, banker’s lien or counterclaim or similar right or otherwise or through
voluntary prepayments directly to a Lender or other payments made by the
Borrowers to a Lender not in accordance with the terms of this Agreement and
such payment should be distributed to the Lenders pro rata in accordance with
Section 3.2 or Section 10.4, as applicable, such Lender shall promptly purchase
from the other Lenders participations in (or, if and to the extent specified by
such Lender, direct interests in) the Loans made by the other Lenders or other
Obligations owed to such other Lenders in such amounts, and make such other
adjustments from time to time as shall be equitable, to the end that all the
Lenders shall share the benefit of such payment (net of any reasonable expenses
which may be incurred by such Lender in obtaining or preserving such benefit)
pro rata in accordance with Section 3.2 or Section 10.4, as applicable. To such
end, all the Lenders shall make appropriate adjustments among themselves (by the
resale of participations sold or otherwise) if such payment is rescinded or must
otherwise be restored. The Borrowers agree that any Lender so purchasing a
participation (or direct interest) in the Loans or other Obligations owed to
such other Lenders may exercise all rights of set-off, banker’s lien,
counterclaim or similar rights with respect to such participation as fully as if
such Lender were a direct holder of Loans in the amount of such participation.
Nothing contained herein shall require any Lender to exercise any such right or
shall affect the right of any Lender to exercise, and retain the benefits of
exercising, any such right with respect to any other indebtedness or obligation
of the Borrowers.

Section 3.4. Several Obligations.

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

Section 3.5. Minimum Amounts.

(a) Borrowings and Conversions. Except as otherwise provided in Section 2.2(e),
each borrowing of Base Rate Loans shall be in an aggregate minimum amount of
$1,000,000.00 and integral multiples of $100,000.00 in excess thereof. Each
borrowing of, Conversion to and Continuation of LIBOR Loans shall be in an
aggregate minimum amount of $2,000,000.00 and integral multiples of $100,000.00
in excess of that amount.

(b) Prepayments. Each voluntary prepayment of Loans shall be in an aggregate
minimum amount of $1,000,000.00 and integral multiples of $100,000.00 in excess
thereof (or, if less, the aggregate principal amount of Loans then outstanding).

 

- 41 -



--------------------------------------------------------------------------------

(c) Reductions of Commitments. Each reduction of the Commitments under
Section 2.10 shall be in an aggregate minimum amount of $10,000,000.00 and
integral multiples of $5,000,000.00 in excess thereof.

(d) Letters of Credit. The initial Stated Amount of each Letter of Credit shall
be at least $100,000.00.

Section 3.6. Fees.

(a) Facility Fee. During the period from the Effective Date to but excluding the
Termination Date, the Borrowers agree to pay to the Agent for the pro rata
account of the Lenders a facility fee with respect to the Facility Amount,
calculated by multiplying the Facility Amount by the applicable Facility Fee
rate as provided for in the definition of “Applicable Margin” set out in
Section 1.1. Such fee shall be payable in arrears the last day of March, June,
September and December of each year (beginning December 31, 2011) and shall be
pro-rated based on the number of days in the applicable period over an assumed
year of 360 days. Any such accrued and unpaid fee shall also be payable on the
Termination Date or any earlier date of termination of the Commitments or
reduction of the Commitments to zero.

(b) Letter of Credit Fees. The Borrowers agree to pay to the Agent for the
account of each Lender a letter of credit fee at a rate per annum equal to the
Applicable Margin for LIBOR Loans times the daily average Stated Amount of each
Letter of Credit for the period from and including the date of issuance of such
Letter of Credit (x) through and including the date such Letter of Credit
expires or is terminated or (y) to but excluding the date such Letter of Credit
is drawn in full and is not subject to reinstatement, as the case may be. The
fees provided for in the immediately preceding sentence shall be nonrefundable
and payable in arrears on (i) the last day of March, June, September and
December in each year, with the first payment being due on December 31, 2011,
(ii) the Termination Date, (iii) the date the Commitments are terminated or
reduced to zero and (iv) thereafter from time to time on demand of the Agent. In
addition, the Borrowers shall pay to the Agent for its own account and not the
account of any Lender, an issuance fee in respect of each Letter of Credit equal
to the greater of (i) $1,000.00 or (ii) one eighth of one percent (0.125%) per
annum on the initial Stated Amount of such Letter of Credit (A) for the period
from and including the date of issuance of such Letter of Credit through and
including the expiration date of such Letter of Credit and (B) if the expiration
date of any Letter of Credit is extended (whether as a result of the operation
of an automatic extension clause or otherwise), for the period from but
excluding the previous expiration date to and including the extended expiration
date. The fees provided for in the immediately preceding sentence shall be
nonrefundable and payable upon issuance (or in the case of an extension of the
expiration date, on the previous expiration date). The Borrowers shall pay
directly to the Agent from time to time on demand all commissions, charges,
costs and expenses in the amounts customarily charged by the Agent from time to
time in like circumstances with respect to the issuance of each Letter of
Credit, drawings, amendments and other transactions relating thereto.

(c) Administrative and Other Fees. The Borrowers agree to pay the administrative
and other fees of the Agent as may be agreed to by the Borrowers and the Agent
from time to time.

 

- 42 -



--------------------------------------------------------------------------------

Section 3.7. Computations.

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 360 days and the actual number of days elapsed.

Section 3.8. Usury.

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by any Borrower or received by any Lender, then such
excess sum shall be credited as a payment of principal, unless the Borrowers
shall notify the respective Lender in writing that the Borrowers elect to have
such excess sum returned to them forthwith. It is the express intent of the
parties hereto that the Borrowers not pay and the Lenders not receive, directly
or indirectly, in any manner whatsoever, interest in excess of that which may be
lawfully paid by the Borrowers under Applicable Law.

Section 3.9. Agreement Regarding Interest and Charges.

The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrowers for the use of money in connection with this Agreement is and
shall be the interest specifically described in Sections 2.3(a)(i) and
2.3(a)(ii), except as otherwise may be the case under Section 2.14(e)(vi).
Notwithstanding the foregoing, the parties hereto further agree and stipulate
that all agency fees, syndication fees, facility fees, closing fees, letter of
credit fees, underwriting fees, default charges, late charges, funding or
“breakage” charges, increased cost charges, attorneys’ fees and reimbursement
for costs and expenses paid by the Agent or any Lender to third parties or for
damages incurred by the Agent or any Lender, in each case in connection with the
transactions contemplated by this Agreement and the other Loan Documents, are
charges made to compensate the Agent or any such Lender for underwriting or
administrative services and costs or losses performed or incurred, and to be
performed or incurred, by the Agent and the Lenders in connection with this
Agreement and shall under no circumstances be deemed to be charges for the use
of money. All charges other than charges for the use of money shall be fully
earned and nonrefundable when due.

Section 3.10. Statements of Account.

The Agent will account to the Borrowers monthly with a statement of Loans,
Letters of Credit, accrued interest and Fees, charges and payments made pursuant
to this Agreement and the other Loan Documents, and such account rendered by the
Agent shall be deemed conclusive upon the Borrowers absent manifest error unless
the Borrowers provide written notice to the Agent, within 90 days after receipt
of such statement, specifying in reasonable detail those portions of such
statement as to which the Borrowers object and the grounds for such objection.
The failure of the Agent to deliver such a statement of accounts shall not
relieve or discharge the Borrowers from any of their obligations hereunder.

 

- 43 -



--------------------------------------------------------------------------------

Section 3.11. Defaulting Lenders.

(a) Generally. If for any reason any Lender (a “Defaulting Lender”) shall fail
or refuse to perform any of its obligations under this Agreement or generally
under any other Loan Document to which it is a party within the time period
specified for performance of such obligation or, if no time period is specified,
if such failure or refusal continues for a period of two Business Days after
notice from the Agent, then, in addition to the rights and remedies that may be
available to the Agent or the Borrowers under this Agreement or Applicable Law,
such Defaulting Lender’s right to participate in the administration of the
Loans, this Agreement and the other Loan Documents, including without
limitation, any right to vote in respect of, to consent to or to direct any
action or inaction of the Agent or to be taken into account in the calculation
of the Required Lenders, shall be suspended during the pendency of such failure
or refusal, but such Defaulting Lender shall retain its approval rights with
respect to any matters set forth in Sections 12.6(b)(i) and (iv) below. If a
Lender is a Defaulting Lender because it has failed to make timely payment to
the Agent of any amount required to be paid to the Agent hereunder (without
giving effect to any notice or cure periods), in addition to other rights and
remedies which the Agent or the Borrowers may have under the immediately
preceding provisions or otherwise, the Agent shall be entitled (i) to collect
interest from such Defaulting Lender on such delinquent payment for the period
from the date on which the payment was due until the date on which the payment
is made at the Federal Funds Rate, (ii) to withhold or setoff and to apply in
satisfaction of the defaulted payment and any related interest, any amounts
otherwise payable to such Defaulting Lender under this Agreement or any Note,
and (iii) to bring an action or suit against such Defaulting Lender in any state
court located in the Borough of Manhattan, New York, New York or any federal
court located in the Southern District of New York to recover the defaulted
amount and any related interest. Any amounts received by the Agent in respect of
a Defaulting Lender’s Loans shall not be paid to such Defaulting Lender and
shall be held uninvested by the Agent and either applied against the purchase
price of such Loans under the following subsection (b) or paid to such
Defaulting Lender upon such Defaulting Lender’s curing of its default. A
Defaulting Lender’s rights to fully participate in Lender decision-making and to
fully participate in payments due from Borrower shall be restored only upon the
payment by such Defaulting Lender of the amounts as to which it is delinquent.

(b) Purchase or Cancellation of Defaulting Lender’s Commitment. Any Lender who
is not a Defaulting Lender may, but shall not be obligated, in its sole
discretion, to acquire all or a portion of a Defaulting Lender’s Commitment. Any
Lender desiring to exercise such right shall give written notice thereof to the
Agent and the Borrowers no sooner than 2 Business Days and not later than 5
Business Days after such Defaulting Lender became a Defaulting Lender. If more
than one Lender exercises such right, each such Lender shall have the right to
acquire an amount of such Defaulting Lender’s Commitment in proportion to the
Commitments of the other Lenders exercising such right. If after such 5th
Business Day, the Lenders have not elected to purchase all of the Commitment of
such Defaulting Lender, then the Borrowers may, by giving written notice thereof
to the Agent, such Defaulting Lender and the other Lenders, either (i) demand
that such Defaulting Lender assign its Commitment to an Eligible Assignee
subject to and in accordance with the provisions of Section 12.5(d) for the
purchase price provided for below or (ii) terminate the Commitment of such
Defaulting Lender, whereupon such Defaulting Lender shall no longer be a party
hereto or have any rights or obligations hereunder or under any of the other
Loan Documents. No party hereto shall have any obligation whatsoever to initiate

 

- 44 -



--------------------------------------------------------------------------------

any such replacement or to assist in finding an Eligible Assignee. Upon any such
purchase or assignment, the Defaulting Lender’s interest in the Loans and its
rights hereunder (but not its liability in respect thereof or under the Loan
Documents or this Agreement to the extent the same relate to the period prior to
the effective date of the purchase except to the extent assigned pursuant to
such purchase) shall terminate on the date of purchase, and the Defaulting
Lender shall promptly execute all documents reasonably requested to surrender
and transfer such interest to the purchaser or assignee thereof, including an
appropriate Assignment and Assumption Agreement and, notwithstanding
Section 12.5(d), shall pay to the Agent an assignment fee in the amount of
$7,000.00. The purchase price for the Commitment of a Defaulting Lender shall be
equal to the amount of the principal balance of the Loans outstanding and owed
by the Borrowers to the Defaulting Lender. Prior to payment of such purchase
price to a Defaulting Lender, the Agent shall apply against such purchase price
any amounts retained by the Agent pursuant to the last sentence of the
immediately preceding subsection (a). The Defaulting Lender shall be entitled to
receive amounts owed to it by the Borrowers under the Loan Documents which
accrued prior to the date of the default by the Defaulting Lender, to the extent
the same are received by the Agent from or on behalf of the Borrowers. There
shall be no recourse against any Lender or the Agent for the payment of such
sums except to the extent of the receipt of payments from any other party or in
respect of the Loans.

Section 3.12. Taxes.

(a) Taxes Generally. All payments by the Borrowers of principal of, and interest
on, the Loans and all other Obligations shall be made free and clear of and
without deduction for any present or future excise, stamp or other taxes, fees,
duties, levies, imposts, charges, deductions, withholdings or other charges of
any nature whatsoever imposed by any taxing authority, but excluding
(i) franchise taxes, (ii) any taxes imposed on or measured by the assets, net
income, receipts or branch profits of any Lender or the Agent, (iii) any taxes
(other than withholding taxes) with respect to the Agent or a Lender that would
not be imposed but for a connection between the Agent or such Lender and the
jurisdiction imposing such taxes (other than a connection arising solely by
virtue of the activities of the Agent or such Lender pursuant to or in respect
of this Agreement or any other Loan Document), and (iv) any taxes, fees, duties,
levies, imposts, charges, deductions, withholdings or other charges to the
extent imposed as a result of the failure of the Agent or a Lender, as
applicable, to provide and keep current (to the extent legally able) any
certificates, documents or other evidence required to qualify for an exemption
from, or reduced rate of, any such taxes fees, duties, levies, imposts, charges,
deductions, withholdings or other charges or required by the immediately
following subsection (c) to be furnished by the Agent or such Lender, as
applicable (such non-excluded items being collectively called “Taxes”). If any
withholding or deduction from any payment to be made by the Borrowers hereunder
is required in respect of any Taxes pursuant to any Applicable Law, then the
Borrowers will:

(i) pay directly to the relevant Governmental Authority the full amount required
to be so withheld or deducted;

(ii) promptly forward to the Agent an official receipt or other documentation
satisfactory to the Agent evidencing such payment to such Governmental
Authority; and

 

- 45 -



--------------------------------------------------------------------------------

(iii) pay to the Agent for its account or the account of the applicable Lender,
as the case may be, such additional amount or amounts as is necessary to ensure
that the net amount actually received by the Agent or such Lender will equal the
full amount that the Agent or such Lender would have received had no such
withholding or deduction been required.

(b) Tax Indemnification. If the Borrowers fail to pay any Taxes when due to the
appropriate Governmental Authority or fails to remit to the Agent, for its
account or the account of the respective Lender, as the case may be, the
required receipts or other required documentary evidence, the Borrowers shall
indemnify the Agent and the Lenders for any incremental Taxes, interest or
penalties that may become payable by the Agent or any Lender as a result of any
such failure. For purposes of this Section, a distribution hereunder by the
Agent or any Lender to or for the account of any Lender shall be deemed a
payment by the Borrowers.

(c) Tax Forms. Prior to the date that any Foreign Lender becomes a party hereto,
such Foreign Lender shall deliver to the Borrowers and the Agent such
certificates, documents or other evidence, as required by the Internal Revenue
Code or Treasury Regulations issued pursuant thereto (including Internal Revenue
Service Forms W-8ECI and W-8BEN, as applicable, or appropriate successor forms),
properly completed, currently effective and duly executed by such Foreign Lender
establishing that payments to it hereunder and under the Notes are (i) not
subject to United States Federal backup withholding tax and (ii) not subject to
United States Federal withholding tax imposed under the Internal Revenue Code.
Each such Foreign Lender shall, to the extent it may lawfully do so, (x) deliver
further copies of such forms or other appropriate certifications on or before
the date that any such forms expire or become obsolete and after the occurrence
of any event requiring a change in the most recent form delivered to the
Borrowers or the Agent and (y) obtain such extensions of the time for filing,
and renew such forms and certifications thereof, as may be reasonably requested
by the Borrowers or the Agent. The Borrowers shall not be required to pay any
amount pursuant to the last sentence of subsection (a) above to any Foreign
Lender or the Agent, if it is organized under the laws of a jurisdiction outside
of the United States of America, if such Foreign Lender or the Agent, as
applicable, fails to comply with the requirements of this subsection. If any
such Foreign Lender, to the extent it may lawfully do so, fails to deliver the
above forms or other documentation, then the Agent may withhold from any
payments to be made to such Foreign Lender under any of the Loan Documents such
amounts as are required by the Internal Revenue Code. If any Governmental
Authority asserts that the Agent did not properly withhold or backup withhold,
as the case may be, any tax or other amount from payments made to or for the
account of any Lender, such Lender shall indemnify the Agent therefor, including
all penalties and interest, any taxes imposed by any jurisdiction on the amounts
payable to the Agent under this Section, and costs and expenses (including all
reasonable fees and disbursements of any law firm or other external counsel and
the allocated cost of internal legal services and all disbursements of internal
counsel) of the Agent. The obligation of the Lenders under this Section shall
survive the termination of the Commitments, repayment of all Obligations and the
resignation or replacement of the Agent.

 

- 46 -



--------------------------------------------------------------------------------

ARTICLE IV. - YIELD PROTECTION, ETC.

Section 4.1. Additional Costs; Capital Adequacy.

(a) Additional Costs. The Borrowers shall promptly pay to the Agent for the
account of each affected Lender from time to time such amounts as such Lender
may reasonably determine to be necessary to compensate such Lender for any costs
incurred by such Lender that it reasonably determines are attributable to its
making or maintaining of any LIBOR Loans or its obligation to make any LIBOR
Loans hereunder, any reduction in any amount receivable by such Lender under
this Agreement or any of the other Loan Documents in respect of any of such
Loans or such obligation or the maintenance by such Lender of capital in respect
of its LIBOR Loans or its Commitment (such increases in costs and reductions in
amounts receivable being herein called “Additional Costs”), to the extent
resulting from any Regulatory Change that: (i) changes the basis of taxation of
any amounts payable to such Lender under this Agreement or any of the other Loan
Documents in respect of any of such Loans or its Commitment (other than taxes,
fees, duties, levies, imposts, charges, deductions, withholdings or other
charges which are excluded from the definition of Taxes pursuant to the first
sentence of Section 3.12(a)); or (ii) imposes or modifies any reserve, special
deposit or similar requirements (other than Regulation D of the Board of
Governors of the Federal Reserve System or other reserve requirement to the
extent utilized in the determination of Adjusted LIBOR for such Loan) relating
to any extensions of credit or other assets of, or any deposits with or other
liabilities of, such Lender, or any commitment of such Lender (including,
without limitation, the Commitment of such Lender hereunder); or (iii) has or
would have the effect of reducing the rate of return on capital of such Lender
to a level below that which such Lender could have achieved but for such
Regulatory Change (taking into consideration such Lender’s policies with respect
to capital adequacy).

(b) Lender’s Suspension of LIBOR Loans. Without limiting the effect of the
provisions of the immediately preceding subsection (a), if, by reason of any
Regulatory Change, any Lender either (i) incurs Additional Costs based on or
measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of such Lender that includes deposits by reference
to which the interest rate on LIBOR Loans is determined as provided in this
Agreement or a category of extensions of credit or other assets of such Lender
that includes LIBOR Loans or (ii) becomes subject to restrictions on the amount
of such a category of liabilities or assets that it may hold, then, if such
Lender so elects by notice to the Borrowers (with a copy to the Agent), the
obligation of such Lender to make or Continue, or to Convert any other Type of
Loans into, LIBOR Loans hereunder shall be suspended until such Regulatory
Change ceases to be in effect (in which case the provisions of Section 4.6 shall
apply).

(c) Additional Costs in Respect of Letters of Credit. Without limiting the
obligations of the Borrowers under the preceding subsections of this Section 4.1
(but without duplication), if as a result of any Regulatory Change or any
risk-based capital guideline or other requirement heretofore or hereafter issued
by any Governmental Authority there shall be imposed, modified or deemed
applicable, in each case after the Agreement Date, any tax, reserve, special
deposit, capital adequacy or similar requirement against or with respect to or
measured by reference to Letters of Credit and the result shall be to increase
the cost to the Agent of issuing (or any

 

- 47 -



--------------------------------------------------------------------------------

Lender of purchasing participations in) or maintaining its obligation hereunder
to issue (or purchase participations in) any Letter of Credit or reduce any
amount receivable by the Agent or any Lender hereunder in respect of any Letter
of Credit, then, upon demand by the Agent or such Lender, the Borrowers shall
pay promptly, and in any event within 3 Business Days of demand, to the Agent
for its account or the account of such Lender, as applicable, from time to time
as specified by the Agent or a Lender, such additional amounts as shall be
sufficient to compensate the Agent or such Lender for such increased costs or
reductions in amount.

(d) Notification and Determination of Additional Costs. Each of the Agent and
each Lender agrees to notify the Borrowers of any event occurring after the
Agreement Date entitling the Agent or such Lender to compensation under any of
the preceding subsections of this Section as promptly as practicable; provided,
however, except as otherwise provided below, the failure of the Agent or any
Lender to give such notice shall not release the Borrowers from any of their
obligations hereunder (and in the case of a Lender, to the Agent). The Agent or
such Lender agrees to furnish to the Borrowers (and in the case of a Lender, to
the Agent) a certificate setting forth in reasonable detail the basis and amount
of each request by the Agent or such Lender for compensation under this Section,
in each case within three months after the effective date of the Regulatory
Change or other circumstance giving rise to such requested compensation (and,
should such certificate not be furnished within such three-month period, the
Borrowers shall not be liable for any Additional Costs or compensation related
to such Regulatory Change or other circumstance). Absent manifest error,
determinations by the Agent or any Lender of the effect of any Regulatory Change
shall be conclusive, provided that such determinations are made on a reasonable
basis and in good faith and otherwise in accordance with this Agreement.

Section 4.2. Suspension of LIBOR Loans.

Anything herein to the contrary notwithstanding, if, on or prior to the
determination of Adjusted LIBOR for any Interest Period:

(a) the Agent reasonably determines (which determination shall be conclusive)
that by reason of circumstances affecting the relevant market, adequate and
reasonable means do not exist for ascertaining Adjusted LIBOR for such Interest
Period, or

(b) the Agent reasonably determines (which determination shall be deemed
presumptively correct) that, due to changes not reasonably foreseeable on the
Agreement Date, Adjusted LIBOR will not adequately and fairly reflect the cost
to the Lenders of making or maintaining LIBOR Loans for such Interest Period;

then the Agent shall give the Borrowers and each Lender prompt notice thereof
and, so long as such condition remains in effect, the Lenders shall be under no
obligation to, and shall not, make additional LIBOR Loans, Continue LIBOR Loans
or Convert Loans into LIBOR Loans and the Borrowers shall, on the last day of
each current Interest Period for each outstanding LIBOR Loan, either repay such
Loan or Convert such Loan into a Base Rate Loan.

 

- 48 -



--------------------------------------------------------------------------------

Section 4.3. Illegality.

Notwithstanding any other provision of this Agreement, if any Lender shall
reasonably determine (which determination shall be conclusive and binding) that
it has become unlawful for such Lender to honor its obligation to make or
maintain LIBOR Loans hereunder, then such Lender shall promptly notify the
Borrowers thereof (with a copy to the Agent) and such Lender’s obligation to
make or Continue, or to Convert Loans of any other Type into, LIBOR Loans shall
be suspended until such time as such Lender may again make and maintain LIBOR
Loans (in which case the provisions of Section 4.6. shall be applicable).

Section 4.4. Compensation.

The Borrowers shall pay to the Agent for the account of each Lender, upon the
request of such Lender through the Agent, such amount or amounts as shall be
sufficient (in the reasonable opinion of such Lender) to compensate it for any
loss, cost or expense that such Lender reasonably determines is attributable to:

(a) any payment or prepayment (whether mandatory or optional) of a LIBOR Loan,
or Conversion of a LIBOR Loan, made by such Lender for any reason (including,
without limitation, acceleration) on a date other than the last day of the
Interest Period for such Loan; or

(b) any failure by the Borrowers for any reason (including, without limitation,
the failure of any of the applicable conditions precedent specified in Article
V. to be satisfied) to borrow a LIBOR Loan from such Lender on the requested
date for such borrowing, or to Convert a Base Rate Loan into a LIBOR Loan or
Continue a LIBOR Loan on the requested date of such Conversion or Continuation.

Upon the Borrowers’ request, any Lender requesting compensation under this
Section shall provide the Borrowers with a statement setting forth in reasonable
detail the basis for requesting such compensation and the method for determining
the amount thereof. Absent manifest error, determinations by any Lender in any
such statement shall be conclusive, provided that such determinations are made
on a reasonable basis and in good faith.

Section 4.5. Affected Lenders.

If (a) a Lender requests compensation pursuant to Section 3.12 or Section 4.1,
and the Required Lenders are not also doing the same, or (b) the obligation of
any Lender to make LIBOR Loans or to Continue, or to Convert Base Rate Loans
into, LIBOR Loans shall be suspended pursuant to Section 4.1(b) or Section 4.3
but the obligation of the Required Lenders shall not have been suspended under
such Sections, then, so long as there does not then exist any Default or Event
of Default, the Borrowers may demand that such Lender (the “Affected Lender”),
and upon such demand the Affected Lender shall promptly, assign its Commitment
to an Eligible Assignee subject to and in accordance with the provisions of
Section 12.5(d) for a purchase price equal to the aggregate principal balance of
all Loans then owing to the Affected Lender plus any accrued but unpaid interest
thereon and accrued but unpaid fees owing to the Affected Lender, or any other
amount as may be mutually agreed upon by such Affected Lender and Eligible
Assignee. Each of the Agent and the Affected Lender shall reasonably cooperate
in

 

- 49 -



--------------------------------------------------------------------------------

effectuating the replacement of such Affected Lender under this Section, but at
no time shall the Agent, such Affected Lender nor any other Lender be obligated
in any way whatsoever to initiate any such replacement or to assist in finding
an Eligible Assignee. The exercise by the Borrowers of their rights under this
Section shall be at the Borrowers’ sole cost and expense and at no cost or
expense to the Agent, the Affected Lender or any of the other Lenders. The terms
of this Section shall not in any way limit the Borrowers’ obligation to pay to
any Affected Lender compensation owing to such Affected Lender pursuant to
Section 3.12 or Section 4.1 with respect to periods up to the date of
replacement.

Section 4.6. Treatment of Affected Loans.

If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 4.1.(b) or Section 4.3, then such Lender’s LIBOR Loans shall be
automatically Converted into Base Rate Loans on the last day(s) of the then
current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 4.1.(b) or Section 4.3, on such earlier date as such Lender
may specify to the Borrowers with a copy to the Agent) and, unless and until
such Lender gives notice as provided below that the circumstances specified in
Section 4.1 or Section 4.3 that gave rise to such Conversion no longer exist:

(a) to the extent that such Lender’s LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and

(b) all Loans that would otherwise be made or Continued by such Lender as LIBOR
Loans shall be made or Continued instead as Base Rate Loans, and all Base Rate
Loans of such Lender that would otherwise be Converted into LIBOR Loans shall
remain as Base Rate Loans.

If such Lender gives notice to the Borrowers (with a copy to the Agent) that the
circumstances specified in Section 4.1 or Section 4.3 that gave rise to the
Conversion of such Lender’s LIBOR Loans pursuant to this Section no longer exist
(which such Lender agrees to do promptly upon such circumstances ceasing to
exist) at a time when LIBOR Loans made by other Lenders are outstanding, then
such Lender’s Base Rate Loans shall be automatically Converted, on the first
day(s) of the next succeeding Interest Period(s) for such outstanding LIBOR
Loans, to the extent necessary so that, after giving effect thereto, all Loans
held by the Lenders holding LIBOR Loans and by such Lender are held pro rata (as
to principal amounts, Types and Interest Periods) in accordance with their
respective Commitments.

Section 4.7. Change of Lending Office.

Each Lender agrees that it will use reasonable efforts to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Section 3.12, Section 4.1 or Section 4.3 to reduce
the liability of the Borrowers or avoid the results provided thereunder, so long
as such designation is not disadvantageous to such Lender as determined by such
Lender in its sole discretion, except that such Lender shall have no obligation
to designate a Lending Office located in the United States of America.

 

- 50 -



--------------------------------------------------------------------------------

Section 4.8. Assumptions Concerning Funding of LIBOR Loans.

Calculation of all amounts payable to a Lender under this Article IV. shall be
made as though such Lender had actually funded LIBOR Loans through the purchase
of deposits in the relevant market bearing interest at the rate applicable to
such LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having
a maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article IV.

ARTICLE V. - CONDITIONS PRECEDENT

Section 5.1. Initial Conditions Precedent.

The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder, whether as the making of a Loan or the issuance of a
Letter of Credit, is subject to the following conditions precedent:

(a) The Agent shall have received each of the following, in form and substance
satisfactory to the Agent:

(i) Counterparts of this Agreement executed by each of the parties hereto;

(ii) Notes executed by the Borrowers, payable to each Lender (if requested by
such Lender) and complying with the applicable provisions of Section 2.9;

(iii) An opinion of counsel to the Borrowers, addressed to the Agent and the
Lenders, in form and substance acceptable to Agent’s counsel;

(iv) A copy, certified as of a recent date by the appropriate officer of each
State in which each Borrower is organized, and a duly authorized officer or
similar representative of such Borrower, as applicable, to be true and complete,
of the corporate charter or other formation document of the such Borrower as in
effect on such date of certification;

(v) A certificate of good standing or certificate of similar meaning with
respect to each Borrower issued as of a recent date by the Secretary of State of
the state of formation of each such Borrower and certificates of qualification
to transact business or other comparable certificates issued by each Secretary
of State (and any state department of taxation, as applicable) of each state in
which such Borrower is required to be so qualified and where the failure to be
so qualified could reasonably be expected to have a Material Adverse Effect;

(vi) A certificate of incumbency signed by the Secretary or Assistant Secretary
(or other individual performing similar functions) of each Borrower with respect
to each of the officers of such Borrower authorized to execute and deliver the
Loan Documents to which such Borrower is a party, and in the case of the
Borrower Representative, each of

 

- 51 -



--------------------------------------------------------------------------------

the officers of such Person authorized to deliver Notices of Borrowing, Notices
of Continuation and Notices of Conversion and to request the issuance of Letters
of Credit;

(vii) Copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Borrowers of (i) the by-laws of
such Borrower, if a corporation, the operating agreement of such Borrower, if a
limited liability company, the partnership agreement of such Borrower, if a
limited or general partnership, or other comparable document in the case of any
other form of legal entity and (ii) all corporate, partnership, member or other
necessary action taken by such Borrower to authorize the execution, delivery and
performance of the Loan Documents to which it is a party;

(viii) The Fees then due and payable under Section 3.6(c), and any other Fees
payable to the Agent, the Titled Agents and the Lenders on or prior to the
Effective Date;

(ix) A Compliance Certificate and an Availability Certificate calculated as of
the Effective Date (giving pro forma effect to the financing contemplated by
this Agreement and the use of the proceeds of the Loans to be funded on the
Effective Date);

(x) A letter from the agent under the Original Credit Agreement, providing
information regarding the payment in full of amounts outstanding thereunder and
providing for the termination thereof (including the termination of all Liens
securing such credit facilities);

(xi) The Eligible Real Estate Qualification Documents required by the Agent for
each Unencumbered Property included in the Unencumbered Pool as of the Effective
Date shall have been delivered to the Agent at the Borrowers’ expense and shall
be in form and substance satisfactory to the Agent;

(xii) Such due diligence with respect to the Unencumbered Pool as the Agent may
reasonably require; and

(xiii) Such other documents, agreements and instruments as the Agent on behalf
of the Lenders may reasonably request.

(b) In the good faith judgment of the Agent and the Lenders:

(i) There shall not have occurred or become known to the Agent or any of the
Lenders any event, condition, situation or status since the date of the
information contained in the financial and business projections, budgets, pro
forma data and forecasts concerning EPR and its Subsidiaries delivered to the
Agent and the Lenders prior to the Agreement Date that has had or could
reasonably be expected to result in a Material Adverse Effect;

(ii) No litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (1) result in a Material Adverse Effect (except as set
forth in Schedule 6.1(i)), or (2) restrain or enjoin, impose materially
burdensome conditions on, or otherwise materially

 

- 52 -



--------------------------------------------------------------------------------

and adversely affect the ability of any Borrower to fulfill its obligations
under the Loan Documents to which it is a party;

(iii) EPR and its Subsidiaries shall have received all approvals, consents and
waivers, and shall have made or given all necessary filings and notices, as
shall be required to consummate the transactions contemplated hereby without the
occurrence of any default under, conflict with or violation of (1) any
Applicable Law or (2) any agreement, document or instrument to which any
Borrower is a party or by which any of its properties is bound, except for such
approvals, consents, waivers, filings and notices the receipt, making or giving
of which would not reasonably be likely to (A) have a Material Adverse Effect,
or (B) restrain or enjoin, impose materially burdensome conditions on, or
otherwise materially and adversely affect the ability of any Borrower to fulfill
its obligations under the Loan Documents to which it is a party; and

(iv) There shall not have occurred or exist any other material disruption of
financial or capital markets that could reasonably be expected to materially and
adversely affect the transactions contemplated by the Loan Documents.

Section 5.2. Conditions Precedent to All Loans and Letters of Credit.

The obligations of the Lenders to make any Loans and of the Agent to issue
Letters of Credit are all subject to the further condition precedent that:
(a) no Default or Event of Default shall exist as of the date of the making of
such Loan or date of issuance of such Letter of Credit or would exist
immediately after giving effect thereto; and (b) the representations and
warranties made or deemed made by the Borrowers in the Loan Documents to which
any of them is a party, shall be true and correct in all material respects on
and as of the date of the making of such Loan or date of issuance of such Letter
of Credit with the same force and effect as if made on and as of such date
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and correct in all material respects on and as of such
earlier date) and except for changes in factual circumstances not prohibited
under the Loan Documents. Each Credit Event shall constitute a certification by
the Borrowers to the effect set forth in the preceding sentence (both as of the
date of the giving of notice relating to such Credit Event and, unless the
Borrowers otherwise notify the Agent prior to the date of such Credit Event, as
of the date of the occurrence of such Credit Event). In addition, if such Credit
Event is the making of a Loan or the issuance of a Letter of Credit, the
Borrowers shall be deemed to have represented to the Agent and the Lenders at
the time such Loan is made or Letter of Credit issued that all conditions to the
occurrence of such Credit Event contained in this Article V have been satisfied
or waived in accordance with the terms of this Agreement.

ARTICLE VI. - REPRESENTATIONS AND WARRANTIES

Section 6.1. Representations and Warranties.

In order to induce the Agent and each Lender to enter into this Agreement and to
make Loans and issue Letters of Credit, the Borrowers represent and warrant to
the Agent and each Lender as follows:

 

- 53 -



--------------------------------------------------------------------------------

(a) Organization; Power; Qualification. EPR and each of its Subsidiaries is a
trust, corporation, partnership, limited liability company or other legal
entity, duly organized or formed, validly existing and in good standing under
the jurisdiction of its incorporation or formation, has the power and authority
to own or lease its respective properties and to carry on its respective
business as now being and hereafter proposed to be conducted and is duly
qualified and is in good standing as a foreign corporation, partnership or other
legal entity, and authorized to do business, in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification or authorization; except where the failure to have such power or
authority or to be so qualified or authorized could not reasonably be expected
to have a Material Adverse Effect.

(b) Ownership Structure. As of the Agreement Date, Schedule 6.1(b) is a complete
and correct list of all Subsidiaries of EPR setting forth for each such
Subsidiary, (i) the jurisdiction of organization of such Subsidiary, (ii) the
identity of EPR and each other Subsidiary of EPR holding any Equity Interests in
such Subsidiary and, in the case of a Subsidiary that is not a Wholly-Owned
Subsidiary, to the Borrowers’ knowledge the identity of the holder(s) of the
other Equity Interests in such Subsidiary, (iii) a summary description of the
nature of the Equity Interests held by each such Person, and (iv) the percentage
of ownership of such Subsidiary represented by such Equity Interests. Except as
disclosed in such Schedule, as of the Agreement Date (i) each of EPR and its
Subsidiaries owns, free and clear of all Liens (other than Permitted Liens), and
has the unencumbered right to vote, all outstanding Equity Interests in each
Person shown to be held by it on such Schedule, (ii) all of the issued and
outstanding capital stock of each such Person organized as a corporation is
validly issued, fully paid and nonassessable and (iii) with respect to each such
Subsidiary Borrower, there are no outstanding subscriptions, options, warrants,
commitments, preemptive rights or agreements of any kind (including, without
limitation, any stockholders’ or voting trust agreements) for the issuance,
sale, registration or voting of, or outstanding securities convertible into, any
additional shares of capital stock of any class, or partnership or other
ownership interests of any type in, such Subsidiary. As of the Agreement Date,
Schedule 6.1.(b) correctly sets forth all Unconsolidated Affiliates of EPR,
including the correct legal name of such Person, the type of legal entity which
each such Person is, and all Equity Interests in such Person held directly or
indirectly by EPR.

(c) Authorization of Agreement, Etc. Each Borrower has the right and power, and
has taken all necessary action to authorize it, to borrow and obtain other
extensions of credit hereunder. Each Borrower has the right and power, and has
taken all necessary action, to execute, deliver and perform each of the Loan
Documents to which it is a party in accordance with its terms and to consummate
the transactions contemplated hereby and thereby. The Loan Documents to which
any Borrower is a party have been duly executed and delivered by the duly
authorized officers of such Person and each is a legal, valid and binding
obligation of such Person enforceable against such Person in accordance with its
respective terms except as the same may be limited by bankruptcy, insolvency,
and other similar laws affecting the rights of creditors generally and the
availability of equitable remedies for the enforcement of certain obligations
(other than the payment of principal) contained herein or therein and as may be
limited by equitable principles generally.

(d) Compliance of Loan Documents with Laws, Etc. The execution, delivery and
performance of this Agreement, the Notes and the other Loan Documents to which
any Borrower

 

- 54 -



--------------------------------------------------------------------------------

is a party in accordance with their respective terms and the borrowings and
other extensions of credit hereunder do not and will not, by the passage of
time, the giving of notice, or both: (i) require any Governmental Approval or
violate any Applicable Law (including all Environmental Laws) relating to any
Borrower; (ii) conflict with, result in a breach of or constitute a default
under the organizational documents of any Borrower, or any indenture, agreement
or other instrument to which any Borrower is a party or by which it or any of
its properties may be bound; or (iii) result in or require the creation or
imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by any Borrower.

(e) Compliance with Law; Governmental Approvals. EPR and each of its
Subsidiaries is in compliance with each Governmental Approval applicable to it
and in compliance with all other Applicable Laws (including, without limitation,
Environmental Laws) relating to it except for noncompliances which, and
Governmental Approvals the failure to possess which, could not, individually or
in the aggregate, reasonably be expected to cause an Event of Default or have a
Material Adverse Effect.

(f) Title to Properties; Liens. As of the Agreement Date, Schedule 6.1(f) is a
complete and correct listing of all real property owned or leased by EPR or its
Subsidiaries or with respect to which EPR or one of its Subsidiaries holds an
EPR Senior First Mortgage or similar mortgage. Each such Person has good,
marketable and legal title to, or a valid leasehold interest in, or, in the case
of real estate subject to an EPR Senior First Mortgage or similar mortgage, a
valid mortgage lien on, its respective assets. As of the Agreement Date, there
are no Liens against any assets of any Borrower except for Permitted Liens.

(g) Existing Indebtedness. Schedule 6.1(g) is, as of the Agreement Date, a
complete and correct listing of all Indebtedness of EPR and its Subsidiaries the
outstanding principal amount of which exceeds $1,000,000.00, including without
limitation, Guarantees of EPR and its Subsidiaries, and indicating whether such
Indebtedness is Secured Indebtedness.

(h) Material Contracts. Schedule 6.1(h) is, as of the Agreement Date, a true,
correct and complete listing of all Material Contracts, other than, to the
extent constituting Material Contracts, (i) any agreements or other contracts in
the nature of loan agreements or other loan documents which evidence, secure or
otherwise relate to any Indebtedness described in Schedule 6.1(g), or which
evidence or otherwise relate to the Bonds, and (ii) any lease, mortgage or
similar financing documents whereby EPR or one or more of its Subsidiaries is a
lessor, mortgagee or the like (including, without limitation, any Leases and EPR
Senior Property Loan Documents). No event or condition exists which, with the
giving of notice, the lapse of time, or both, would permit any party to any such
Material Contract to terminate such Material Contract (other than any
termination right in favor of EPR or any of its Subsidiaries).

(i) Litigation. Except as set forth on Schedule 6.1(i), there are no actions,
suits, investigations or proceedings pending (nor, to the knowledge of the
Borrowers, are there any actions, suits or proceedings threatened) against or in
any other way relating adversely to or affecting EPR or any of its Subsidiaries
or any of their respective property in any court or before any arbitrator of any
kind or before or by any other Governmental Authority which could reasonably be
expected to have a Material Adverse Effect. There are no strikes, slow downs,

 

- 55 -



--------------------------------------------------------------------------------

work stoppages or walkouts or other labor disputes in progress or threatened
relating to EPR or any of its Subsidiaries which could reasonably be expected to
have a Material Adverse Effect.

(j) Taxes. All federal, state and other tax returns of EPR and each of its
Subsidiaries required by Applicable Law to be filed have been duly filed, and
all federal, state and other taxes, assessments and other governmental charges
or levies upon any such Person and its properties, income, profits and assets
which are due and payable have been paid, except any such nonpayment which is at
the time permitted under Section 7.6. As of the Agreement Date, no Borrower has
received notice of any United States income tax returns of EPR or any of its
Subsidiaries being under an audit. All charges, accruals and reserves on the
books of EPR and each of its Subsidiaries in respect of any taxes or other
governmental charges are in accordance with GAAP.

(k) Financial Statements. EPR has furnished to each Lender copies of (i) the
audited consolidated balance sheet of EPR and its Consolidated Subsidiaries for
the fiscal year ending December 31, 2010, and the related audited consolidated
statements of operations, cash flows and changes in shareholders’ equity for the
fiscal year ending on such dates, with the opinion thereon of KPMG, and (ii) the
unaudited consolidated balance sheet of EPR and its consolidated Subsidiaries
for the fiscal quarter ending June 30, 2011, and the related unaudited
consolidated statements of operations and cash flows of EPR and its consolidated
Subsidiaries for the fiscal quarter ending on such date. Such financial
statements (including in each case related schedules and notes) present fairly,
in all material respects and in accordance with GAAP consistently applied
throughout the periods involved, the consolidated financial position of EPR and
its consolidated Subsidiaries as at their respective dates and the results of
operations and the cash flow for such periods (subject, as to interim
statements, to changes resulting from normal year-end audit adjustments). Except
as may be set forth in the Schedules to this Agreement or the financial
statements described above, neither EPR nor any of its Subsidiaries has on the
Agreement Date any contingent liabilities, liabilities, liabilities for taxes,
unusual or long-term commitments or unrealized or forward anticipated losses
from any unfavorable commitments, in each case, that is material and that would
be required to be set forth in its financial statements or in the notes thereto.

(l) No Material Adverse Change; Solvency. Since June 30, 2011, there has been no
material adverse change in the business, assets, liabilities, financial
condition, results of operations or business prospects of EPR and its
Subsidiaries taken as a whole. Each of the Borrowers is Solvent.

(m) ERISA. Each member of the ERISA Group is in compliance with its obligations
under the minimum funding standards of ERISA and the Internal Revenue Code with
respect to each Plan and is in compliance with the presently applicable
provisions of ERISA and the Internal Revenue Code with respect to each Plan,
except in each case for noncompliances which could not reasonably be expected to
have a Material Adverse Effect. As of the Agreement Date, no member of the ERISA
Group has (i) sought a waiver of the minimum funding standard under Section 412
of the Internal Revenue Code in respect of any Plan, (ii) failed to make any
contribution or payment to any Plan or Multiemployer Plan or in respect of any
Benefit Arrangement, or made any amendment to any Plan or Benefit Arrangement,
which failure or amendment has resulted or could reasonably be expected to
result in the imposition of a Lien or

 

- 56 -



--------------------------------------------------------------------------------

the posting of a bond or other security under ERISA or the Internal Revenue Code
or (iii) incurred any liability under Title IV of ERISA other than a liability
to the PBGC for premiums under Section 4007 of ERISA.

(n) Not Plan Assets; No Prohibited Transaction. No assets of any Borrower
constitute “plan assets” within the meaning of ERISA, the Internal Revenue Code
and the respective regulations promulgated thereunder. The execution, delivery
and performance of this Agreement and the other Loan Documents, and the
borrowing and repayment of amounts hereunder, do not and will not constitute
non-exempt “prohibited transactions” under ERISA or the Internal Revenue Code.

(o) Absence of Defaults. Neither EPR nor any of its Subsidiaries is in default
under its articles of incorporation, bylaws, partnership agreement or other
similar organizational documents, and no event has occurred, which has not been
remedied, cured or waived, which, in any such case: (i) constitutes a Default or
an Event of Default; or (ii) constitutes, or which with the passage of time, the
giving of notice, or both, would constitute, a default or event of default by
EPR or any of its Subsidiaries under any agreement (other than this Agreement)
or judgment, decree or order to which EPR or any of its Subsidiaries is a party
or by which any such Persons or any of their respective properties may be bound
where such default or event of default could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(p) Environmental Laws. EPR and each of its Subsidiaries has obtained all
Governmental Approvals which are required under Environmental Laws and is in
compliance with all terms and conditions of such Governmental Approvals which
the failure to obtain or to comply with could reasonably be expected to have a
Material Adverse Effect. Except for any of the following matters that could not
be reasonably expected to have a Material Adverse Effect, (i) EPR is not aware
of, and has not received notice of, any past, present, or future events,
conditions, circumstances, activities, practices, incidents, actions, or plans
which, with respect to EPR or any of its Subsidiaries, may interfere with or
prevent compliance or continued compliance with Environmental Laws, or may give
rise to any common-law or legal liability, or otherwise form the basis of any
claim, action, demand, suit, proceeding, hearing, or investigation, based on or
related to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport, or handling or the emission, discharge, release or
threatened release into the environment, of any Hazardous Material; and
(ii) there is no civil, criminal, or administrative action, suit, demand, claim,
hearing, notice, or demand letter, notice of violation, investigation, or
proceeding pending or, to EPR’s knowledge, threatened, against EPR or any of its
Subsidiaries relating to any Environmental Laws.

(q) Investment Company; Public Utility Holding Company. Neither EPR nor any of
its Subsidiaries is (i) an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, or (ii) subject to any other Applicable Law which purports to
regulate or restrict its ability to borrow money or to consummate the
transactions contemplated by this Agreement or to perform its obligations under
any Loan Document to which it is a party.

(r) Margin Stock. Neither EPR nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether

 

- 57 -



--------------------------------------------------------------------------------

immediate, incidental or ultimate, of buying or carrying “margin stock” within
the meaning of Regulation U of the Board of Governors of the Federal Reserve
System, and not more than 25% of the value of the assets of the Borrower is
comprised of margin stock.

(s) Affiliate Transactions. Except as is not prohibited by Section 9.11, neither
EPR nor any of its Subsidiaries is a party to any transaction with an Affiliate.

(t) Intellectual Property. EPR and each of its Subsidiaries owns or has the
right to use, under valid license agreements or otherwise, all material patents,
licenses, franchises, trademarks, trademark rights, service marks, service mark
rights, trade names, trade name rights, trade secrets and copyrights
(collectively, “Intellectual Property”) necessary to the conduct of its
businesses as now conducted and as contemplated by the Loan Documents, without
known conflict with any patent, license, franchise, trademark, trademark right,
service mark, service mark right, trade secret, trade name, copyright or other
proprietary right of any other Person; except where any such failure to own or
to have the right to use Intellectual Property, or existence of a conflict with
the rights of others, could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect. EPR and each of its Subsidiaries
have taken all such steps as they deem reasonably necessary to protect their
respective rights under and with respect to such Intellectual Property. No
material claim has been asserted by any Person with respect to the use of any
such Intellectual Property by EPR or any of its Subsidiaries, or challenging or
questioning the validity or effectiveness of any such Intellectual Property. The
use of such Intellectual Property by EPR and its Subsidiaries does not infringe
on the rights of any Person, subject to such claims and infringements as do not,
in the aggregate, give rise to any liabilities on the part of EPR or any of its
Subsidiaries that could reasonably be expected to have a Material Adverse
Effect.

(u) Business. As of the Agreement Date, the Borrowers are engaged in the
business of acquiring, owning, leasing, making mortgage loans against,
financing, managing and otherwise dealing in real estate (including, without
limitation, Eligible Real Estate) and related personal property, together with
other business activities incidental thereto.

(v) Broker’s Fees. Neither EPR nor any of its Subsidiaries have entered into any
agreement providing for the payment of any broker’s or finder’s fee, commission
or similar compensation with respect to the transactions contemplated hereby or
any ancillary transactions. The foregoing does not include any agency,
syndication or other fees permitted to be paid pursuant to the terms of this
Agreement or the other Loan Documents.

(w) Accuracy and Completeness of Information. No written information, report or
other papers or data (excluding financial projections and other forward looking
statements) furnished to the Agent or any Lender by, on behalf of, or at the
direction of, EPR or any of its Subsidiaries in connection with, pursuant to or
relating in any way to this Agreement, contained any untrue statement of a fact
material to EPR and its Subsidiaries taken as a whole or omitted to state a
material fact necessary in order to make such statements contained therein, in
light of the circumstances under which they were made, not misleading. All
financial statements (including in each case all related schedules and notes)
furnished to the Agent or any Lender by, on behalf of, or at the direction of
EPR or any of its Subsidiaries in connection with, pursuant to or relating in
any way to this Agreement, present fairly, in all material respects and in
accordance with

 

- 58 -



--------------------------------------------------------------------------------

GAAP consistently applied throughout the periods involved, the financial
position of the Persons involved as at the date thereof and the results of
operations for such periods (subject, as to interim statements, to changes
resulting from normal year-end audit adjustments). All financial projections and
other forward looking statements prepared by or on behalf of EPR or any of its
Subsidiaries that have been or may hereafter be made available to the Agent or
any Lender were or will be prepared in good faith based on reasonable
assumptions as of the date of such information; provided, however, the Agent and
the Lenders recognize that such projections as to future events are not to be
viewed as facts or guarantees of future performance and that actual results
during the period or periods covered by any such projections may differ from the
projected results. As of the Effective Date, no fact is known to any Borrower
which has had, or may in the future have (so far as such Borrower can reasonably
foresee), a Material Adverse Effect which has not been set forth in the
financial statements referred to in Section 6.1(k) or in such information,
reports or other papers or data or otherwise disclosed in writing to the Agent
and the Lenders.

(x) REIT Status. EPR is a Maryland real estate investment trust duly organized
pursuant to a Declaration of Trust filed with the Maryland Department of
Assessments and Taxation, and is in good standing under the laws of Maryland.
EPR conducts its business in a manner which enables it to qualify as a real
estate investment trust under, and to be entitled to the benefits of,
Section 856 of the Internal Revenue Code, and has elected to be treated as and
is entitled to the benefits of a real estate investment trust thereunder. EPR
(i) has all requisite power to own its property and conduct its business as now
conducted and as presently contemplated, and (ii) is in good standing and duly
authorized to do business in the jurisdictions where the Unencumbered Properties
directly owned or leased by it are located and in each other jurisdiction where
a failure to be so qualified in such other jurisdiction could have a materially
adverse effect on the business, assets or financial condition of EPR. EPR has
not taken any action that would prevent it from maintaining its qualification as
a REIT for its tax year ending December 31, 2010, or as of the date of this
Agreement, from maintaining such qualification at all times during the term of
the Loan.

(y) SEC Filings. EPR has made all filings with and obtained all consents of the
Securities and Exchange Commission as required, if any, under the Securities Act
and the Securities Exchange Act in connection with the execution, delivery and
performance by EPR of each of the Obligations incurred in connection with the
Loan Documents.

(z) Foreign Assets Control. To the knowledge of EPR and the Borrowers after due
inquiry, none of the Borrower, any Subsidiary or any Affiliate of the Borrower:
(i) is a Sanctioned Person, (ii) has any of its assets in Sanctioned Entities,
or (iii) derives any of its operating income from investments in, or
transactions with, Sanctioned Persons or Sanctioned Entities.

Section 6.2. Survival of Representations and Warranties, Etc.

All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of EPR or any of its Subsidiaries to the
Agent or any Lender pursuant to or in connection with this Agreement or any of
the other Loan Documents (including, but not limited to, any such statement made
in or in connection with any amendment hereto or thereto or

 

- 59 -



--------------------------------------------------------------------------------

any such statement contained in any certificate, financial statement or other
instrument delivered by or on behalf of EPR or any of its Subsidiaries prior to
the Agreement Date and delivered to the Agent or any Lender in connection with
the underwriting or closing of the transactions contemplated hereby) shall
constitute representations and warranties made by the Borrowers in favor of the
Agent or any of the Lenders under this Agreement. All representations and
warranties made under this Agreement and the other Loan Documents shall be
deemed to be made at and as of the Agreement Date, the Effective Date, and the
date of the occurrence of any Credit Event, except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects on and as of such earlier date) and except for changes
in factual circumstances not prohibited under the Loan Documents. All such
representations and warranties shall survive the effectiveness of this
Agreement, the execution and delivery of the Loan Documents and the making of
the Loans and the issuance of the Letters of Credit.

ARTICLE VII. - AFFIRMATIVE COVENANTS

For so long as this Agreement is in effect, unless the Required Lenders (or, if
required pursuant to Section 12.6, all of the Lenders) shall otherwise consent
in the manner provided for in Section 12.6, the Borrowers shall comply with the
following covenants:

Section 7.1. Preservation of Existence and Similar Matters.

Except as otherwise permitted under Section 9.7, EPR shall, and shall cause each
of its Subsidiaries to, preserve and maintain its respective existence, rights,
franchises, licenses and privileges in the jurisdiction of its incorporation or
formation and qualify and remain qualified and authorized to do business in each
jurisdiction in which the character of its properties or the nature of its
business requires such qualification and authorization and where the failure to
be so authorized and qualified could reasonably be expected to have a Material
Adverse Effect.

Section 7.2. Compliance with Applicable Law and Material Contracts.

EPR shall, and shall cause each of its Subsidiaries to, comply with (a) all
Applicable Laws, including the obtaining of all Governmental Approvals, the
failure with which to comply could reasonably be expected to have a Material
Adverse Effect, and (b) all terms and conditions of all Material Contracts to
which it is a party.

Section 7.3. Maintenance of Property.

In addition to the requirements of any of the other Loan Documents, EPR shall,
and shall cause each of its Subsidiaries to, (a) protect and preserve all of its
respective material properties, including, but not limited to, material
Intellectual Property, and maintain in good repair, working order and condition
all material tangible properties, ordinary wear and tear excepted, and (b) make
or cause to be made all needed and appropriate repairs, renewals, replacements
and additions to such properties, so that the business carried on in connection
therewith may be properly and advantageously conducted at all times; provided,
however, that nothing in this Section 7.3 shall impose any duty on EPR or any of
its Subsidiaries to the extent that, pursuant to the terms of the applicable
Leases or EPR Senior Property Loan Documents or other applicable

 

- 60 -



--------------------------------------------------------------------------------

lease or mortgage documents, the tenant or mortgagor, as applicable, with
respect to the relevant property is obligated to perform such duties or whereby,
pursuant to the terms of such documents, EPR or any of its Subsidiaries does not
have the right to access such property or is otherwise prohibited from
performing such duties.

Section 7.4. Conduct of Business.

The Borrowers shall carry on their respective businesses as described in
Section 6.1(u).

Section 7.5. Insurance.

EPR shall, and shall cause each of its Subsidiaries to, maintain insurance on
its real property assets with financially sound and reputable insurance
companies against such risks and in such amounts as is customarily maintained by
Persons engaged in similar businesses or as may be required by Applicable Law;
provided, however, that nothing in this Section 7.5 shall impose any duty on EPR
or any of its Subsidiaries to maintain any such insurance to the extent that,
pursuant to the terms of the applicable Leases or EPR Senior Property Loan
Documents or other applicable lease or mortgage documents, the tenant or
mortgagor, as applicable, is obligated to provide any such insurance or whereby
such risks, or portions thereof, may be covered by self-insurance. EPR shall,
and shall cause each of its Subsidiaries to, deliver to the Agent, upon its
request from time to time, a detailed list, together with copies of all policies
of the insurance then in effect, stating the names of the insurance companies,
the amounts and rates of the insurance, the dates of the expiration thereof and
the properties and risks covered thereby.

Section 7.6. Payment of Taxes and Claims.

EPR shall, and shall cause each of its Subsidiaries to, pay and discharge when
due (a) all taxes, assessments and governmental charges or levies imposed upon
it or upon its income or profits or upon any properties belonging to it, and
(b) all lawful claims of materialmen, mechanics, carriers, warehousemen and
landlords for labor, materials, supplies and rentals which, if unpaid, might
become a Lien on any properties of such Person; provided, however, that this
Section shall not require the payment or discharge of any such tax, assessment,
charge, levy or claim which is being contested in good faith by appropriate
proceedings which operate to suspend the collection thereof and for which
adequate reserves have been established on the books of the applicable Borrower,
or Subsidiary, in accordance with GAAP.

Section 7.7. Visits and Inspections.

EPR shall, and shall cause each of its Subsidiaries to, permit representatives
or agents of any Lender or the Agent, from time to time after reasonable prior
notice if no Event of Default shall be in existence, and as often as may be
reasonably requested, but only during normal business hours, to: (a) visit and
inspect all properties of EPR and its Subsidiaries to the extent any such right
to visit or inspect is within the control of such Person; (b) inspect and make
extracts from their respective books and records, including but not limited to
management letters prepared by independent accountants; and (c) discuss with its
officers and employees, and its independent accountants, its business,
properties, condition (financial or otherwise), results of operations and
performance. If requested by the Agent, EPR shall execute an authorization
letter addressed to its accountants authorizing the Agent or any Lender to
discuss the financial affairs

 

- 61 -



--------------------------------------------------------------------------------

of EPR or any of its Subsidiaries with its accountants. The exercise by the
Agent or a Lender of its rights under this Section shall be at the expense of
the Agent or such Lender, as the case may be, unless an Event of Default shall
exist in which case it shall be at the expense of the Borrowers.

Section 7.8. Use of Proceeds; Letters of Credit.

The Borrowers shall use the proceeds of the Loans and the Letters of Credit for
general corporate purposes, including the repayment of the Indebtedness under
the Original Agreement, payment of closing costs and fees, the acquisition,
renovation and improvement of real property, the making of mortgage loans
against real property, and for other purposes consistent with the business
activities described in Section 6.1(u). No part of the proceeds of any Loan or
Letter of Credit will be used (a) for the purpose of buying or carrying “margin
stock” within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System or to extend credit to others for the purpose of
purchasing or carrying any such margin stock or (b) to finance any operations
in, finance investments or activities in, or make any payments to, a Sanctioned
Person or Sanctioned Entity.

Section 7.9. Environmental Matters.

EPR shall, and shall cause each of its Subsidiaries to, comply with all
Environmental Laws the failure with which to comply could reasonably be expected
to have a Material Adverse Effect. If EPR or any of its Subsidiaries:
(a) receives notice that any violation of any Environmental Law may have been
committed or is about to be committed by such Person, (b) receives notice that
any administrative or judicial complaint or order has been filed or is about to
be filed against EPR or any of its Subsidiaries alleging violations of any
Environmental Law or requiring EPR or any of its Subsidiaries to take any action
in connection with the release of Hazardous Materials or (c) receives any notice
from a Governmental Authority or private party alleging that EPR or any of its
Subsidiaries may be liable or responsible for costs associated with a response
to or cleanup of a release of Hazardous Materials or any damages caused thereby,
and the matters referred to in such notices, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect, the Borrowers
shall provide the Agent with a copy of such notice promptly, and in any event
within 10 Business Days, after the receipt thereof by EPR or any of its
Subsidiaries. EPR shall, and shall cause each of its Subsidiaries to, take
promptly all actions necessary to prevent the imposition of any Liens on any of
their respective properties arising out of or related to any Environmental Laws
(other than any such Liens that constitute Permitted Liens).

Section 7.10. Books and Records.

EPR shall, and shall cause each of its Subsidiaries to, maintain books and
records pertaining to its respective business operations in such detail, form
and scope as is consistent with good business practice and in accordance with
GAAP. Each Borrower will maintain its chief executive office at 909 Walnut
Street, Suite 200, Kansas City, MO 64106, or at such other place in the United
States of America as the Borrowers shall designate prior to any such change in
location by written notice to the Agent, where notices, presentations and
demands to or upon the Borrowers in respect of the Loan Documents may be given
or made.

 

- 62 -



--------------------------------------------------------------------------------

Section 7.11. Further Assurances.

The Borrowers shall, at the Borrowers’ cost and expense and upon request of the
Agent, execute and deliver or cause to be executed and delivered, to the Agent
such further instruments, documents and certificates, and do and cause to be
done such further acts that may be reasonably necessary or advisable in the
reasonable opinion of the Agent to carry out more effectively the provisions and
purposes of this Agreement and the other Loan Documents.

Section 7.12. Replacement or Addition of Unencumbered Properties.

(a) After the Effective Date, the Borrowers shall have the right, subject to the
consent of the Agent, not to be unreasonably withheld, and the satisfaction by
the Borrowers of the other conditions set forth in this Section 7.12, to add
Potential Unencumbered Property to the Unencumbered Pool (including, without
limitation, Potential Encumbered Property owned by a Subsidiary that, prior to
such addition, was not a Subsidiary Borrower) or to replace any Unencumbered
Property with a Potential Unencumbered Property. The addition or replacement of
Potential Unencumbered Property to or for the then existing Unencumbered
Property shall be referred to as “Unencumbered Property Replacement”. In the
event the Borrowers desires to effect an Unencumbered Property Replacement as
aforesaid, the Borrowers shall provide written notice to the Agent of such
request (which the Agent shall promptly furnish to the Lenders), together with
all other Eligible Real Estate Qualification Documents. No Potential
Unencumbered Property shall be included as Unencumbered Property unless and
until the Agent determines that the following conditions precedent shall have
been satisfied:

(i) such Potential Unencumbered Property shall be Eligible Real Estate;

(ii) the Borrowers shall have executed and/or delivered to the Agent all
Eligible Real Estate Qualification Documents, all of which instruments,
documents or agreements shall be in form and substance reasonably satisfactory
to the Agent in its reasonable discretion including, in the case of a Subsidiary
that is not already a party to this Agreement as a Subsidiary Borrower, a
Joinder Agreement executed by such Subsidiary, together with such organizational
documents, directors’ or comparable resolutions, secretary’s, incumbency and
like certificates, opinions of counsel and other documents as the Agent may
reasonably request; and

(iii) after giving effect to the inclusion of such Potential Unencumbered
Property, each of the representations and warranties made by or on behalf of the
Borrowers contained in this Agreement, the other Loan Documents or in any
document or instrument delivered pursuant to or in connection with this
Agreement shall be true in all material respects both as of the date as of which
it was made and shall also be true as of the time of the replacement or addition
of Unencumbered Properties, with the same effect as if made at and as of that
time (it being understood and agreed that any representation or warranty which
by its terms is made as of a specified date shall be required to be true and
correct only as of such specified date), and no Default or Event of Default
shall have occurred and be continuing, and the Agent shall have received a
certificate of the Borrowers to such effect.

 

- 63 -



--------------------------------------------------------------------------------

(iv) without limiting any of the foregoing, upon the occurrence of a
Unencumbered Property Replacement, Borrowers must provide to Agent an
Availability Certificate reflective of the contemplated transaction evidencing
that the Aggregate Credit Exposure does not exceed the Availability.

(v) Borrowers shall pay any and all reasonable out-of-pocket expenses and costs,
including attorneys’ fees, incurred by Agent in connection with review and/or
closing of the Potential Unencumbered Property.

The decision of the Agent to grant or withhold its consent to the acceptance of
Potential Unencumbered Property under this Section 7.12 shall be based on the
factors set forth in this Section 7.12 and any other provisions of this
Agreement relating to Eligible Real Estate and Unencumbered Properties.

Section 7.13. Removal of Unencumbered Property.

Provided no Default or Event of Default shall have occurred hereunder and be
continuing (or would exist immediately after giving effect to the transactions
contemplated by this Section 7.13), subject to the consent of the Agent in its
reasonable discretion, the Borrowers shall be permitted to remove an
Unencumbered Property from the Unencumbered Pool upon the request of the
Borrowers and subject to and upon the following terms and conditions:

(a) the Borrowers shall deliver to the Agent written notice of their desire to
remove such property not later than three (3) Business Days prior to the date on
which such removal is to be effected;

(b) the Borrowers shall submit to the Agent with such request, an Availability
Certificate reflective of the contemplated transaction evidencing that the
Aggregate Credit Exposure does not exceed the Availability;

(c) the Borrowers shall pay all reasonable costs and expenses of the Agent in
connection with such removal, including without limitation, reasonable
attorney’s fees;

(d) the Borrowers shall pay to the Agent for the account of the Lenders, such
amount as is necessary to provide that the Aggregate Credit Exposure does not
exceed the Availability after giving effect to such removal; said removal price
shall be applied to reduce the outstanding principal balance of the Loans as
provided in Section 3.1.

If a Subsidiary Borrower complies with the provisions of this Section 7.13 and,
after giving effect to the removal of its Unencumbered Property from the
Unencumbered Pool, such Subsidiary Borrower does not own or otherwise have an
interest in any other property in the Unencumbered Pool, the Agent, if so
requested by such Subsidiary Borrower and at the Borrowers’ expense, shall
release such Subsidiary Borrower from the provisions of this Agreement, the
Notes and the other Loan Documents all as if such Subsidiary Borrower was never
a party hereto or thereto; provided, however, that (i) in no event shall the
Agent be obligated to effectuate any such release if a Default or Event of
Default then exists, and (ii) no such release shall relieve such Subsidiary
Borrower from any indemnification or other obligations that are to survive the
termination of this Agreement as provided in Section 12.10.

 

- 64 -



--------------------------------------------------------------------------------

Section 7.14. REIT Status.

EPR shall at all times maintain its status as a REIT.

Section 7.15. Exchange Listing.

EPR shall maintain at least one class of common shares of EPR having trading
privileges on the New York Stock Exchange or the American Stock Exchange or
which is the subject of price quotations in the over-the-counter market as
reported by the National Association of Securities Dealers Automated Quotation
System.

Section 7.16. Distributions of Income to EPR.

EPR shall cause its Subsidiaries to promptly distribute to EPR (but not less
frequently than once each fiscal quarter of EPR, unless otherwise approved by
the Agent), whether in the form of dividends, distributions or otherwise, all
profits, proceeds or other income relating to or arising from its Subsidiaries’
use, operation, financing, refinancing, sale or other disposition of their
respective assets and properties after (a) the payment by each Subsidiary of its
debt service and operating expenses for such quarter and (b) the establishment
of reasonable reserves for the payment of operating expenses not paid on at
least a quarterly basis and capital improvements to be made to such Subsidiary’s
assets and properties approved by such Subsidiary in the ordinary course of
business consistent with its past practices, or reserves required under
applicable loan covenants; provided however, that in the event that (i) an Event
of Default shall have occurred and be continuing, and the maturity of the
Obligations has been accelerated, or (ii) there shall have occurred and be
continuing, an Event of Default under any of Sections 10.1(a), 10.1(b), 10.1(h),
10.1(i) or 10.1(j), then no Subsidiary Borrower shall make any Distributions,
either directly or indirectly, to EPR.

Section 7.17. Failure of Certain Unencumbered Assets Representations and
Warranties.

If at any time any Borrower shall become aware that any representation set forth
in this Agreement is no longer true and correct with respect to any Unencumbered
Property in the Unencumbered Pool, the Borrowers shall promptly notify the Agent
in writing of such event, together with a detailed description of the factual
circumstances giving rise thereto. In such event, the Agent may require that the
Real Estate no longer be considered an Unencumbered Property for purposes hereof
and require that such asset be removed from the Unencumbered Pool. Upon the
determination that an asset shall no longer be considered an Unencumbered
Property for purposes hereof, the provisions of Section 2.6(b) shall apply.

Section 7.18. Property.

(a) All of the Unencumbered Properties are in good condition and working order
subject to ordinary wear and tear and casualty and condemnation permitted in the
Loan Documents. All of the other Real Estate of EPR and its Subsidiaries is in
good condition and working order subject to ordinary wear and tear and casualty
and condemnation permitted in the Loan Documents, except for such portion of
such Real Estate which is not occupied by any tenant and where such failure
would not have a Material Adverse Effect. Such Real Estate (including any
property encumbered by an EPR Senior First Mortgage), and the use and

 

- 65 -



--------------------------------------------------------------------------------

operation thereof, is in material compliance with all applicable zoning,
building codes and other applicable governmental regulations. There are no
unpaid or outstanding real estate or other taxes or assessments on or against
any of the Unencumbered Properties which are payable by a Subsidiary Borrower or
any mortgagor under any EPR Senior First Mortgage (except only real estate or
other taxes or assessments, that are not yet delinquent or are being protested
as permitted by this Agreement or the applicable Leases). There are no unpaid or
outstanding real estate or other taxes or assessments on or against any other
property of EPR or any of its Subsidiaries or on any property encumbered by an
EPR Senior First Mortgage which are payable by any of such Persons in any
material amount (except only real estate or other taxes or assessments, that are
not yet delinquent or are being protested as permitted by this Agreement). There
are no pending eminent domain proceedings against any property of EPR or any its
Subsidiaries or any of the property encumbered by an EPR Senior First Mortgage
or any part thereof, and, to the knowledge of the Borrowers, no such proceedings
are presently threatened by any taking authority which may individually or in
the aggregate have any Material Adverse Effect. None of the property of EPR or
its Subsidiaries or any of the property encumbered by an EPR Senior First
Mortgage is now damaged as a result of any fire, explosion, accident, flood or
other casualty in any manner which individually or in the aggregate would have
any Material Adverse Effect;

(b) If the Unencumbered Property and improvements are located in a special flood
hazard area designated as such by the Director of the Federal Emergency
Management Agency, such Unencumbered Property and improvements are and will
continue to be covered by special flood insurance under the National Flood
Insurance Program;

(c) None of the Subsidiary Borrower, EPR or any other Subsidiary is the
mortgagor under any mortgage, deed of trust, or similar instrument encumbering
the Unencumbered Property;

(d) Except with respect to that encumbered by an EPR Senior First Mortgage, the
Unencumbered Property has not been sold, mortgaged or underwritten to obtain
financing (whether or not such financing constitutes Indebtedness) under any
financing arrangement other than the financing evidenced by the Facility or, in
the case of underwriting only, other financing permitted under this Agreement;

(e) All necessary certificates of occupancy have been obtained and shall be
maintained with respect to the Unencumbered Property;

(f) The Unencumbered Property is a Real Estate asset for which the Borrowers
have conducted their customary due diligence and review, including inspection of
the Real Estate, and such customary due diligence and review have not revealed
facts that would adversely affect the value of the Real Estate;

(g) Except with respect to that encumbered by an EPR Senior First Mortgage, a
Subsidiary Borrower holds good and marketable fee simple title to or a valid and
subsisting leasehold interest in each parcel of Unencumbered Property, and has
obtained a Title Policy with respect thereto, subject only to the Permitted
Liens, a copy of which such Title Policy, Borrower shall make available to Agent
upon request therefor;

 

- 66 -



--------------------------------------------------------------------------------

(h) The Borrowers have complied with all other applicable conditions set forth
in this Agreement with respect to inclusion and retention of the Real Estate as
an Unencumbered Property; and

(i) Notwithstanding anything in this Agreement to the contrary, so long as no
Event of Default exists a Subsidiary Borrower may sell or otherwise dispose of,
or permit the sale or other disposition of, portions of Unencumbered Property
that consist of undeveloped land or other property which is non-income producing
(including, in the case of an EPR Senior Property Loan, releasing the Subsidiary
Borrower’s mortgage lien on such undeveloped land or other non-income-producing
property) in each case provided that the Borrowers are in compliance with the
provisions of Section 9.1(a) at the time of, and after giving effect to, such
sale or other disposition.

ARTICLE VIII. - INFORMATION

Borrowers will deliver or cause to be delivered to the Agent with sufficient
copies for each of the Lenders which will be delivered by Agent to Lenders:

Section 8.1. Financial Statements, Certificates and Information.

(a) as soon as practicable, but in any event not later than ninety (90) days
after the end of each fiscal year of EPR, commencing with the fiscal year ending
December 31, 2011, the audited Consolidated balance sheet of EPR and its
Consolidated Subsidiaries at the end of such year, and the related audited
Consolidated statements of income, changes in capital and cash flows for such
year, each setting forth in comparative form the figures for the previous fiscal
year and all such statements to be in reasonable detail, prepared in accordance
with GAAP, and accompanied by an auditor’s report prepared without qualification
as to the scope of the audit by a “Big Four” accounting firm or another
nationally recognized firm acceptable to the Agent (the foregoing with respect
to EPR and its Consolidated Subsidiaries may be satisfied by delivery of the
Form 10-K of EPR filed with the SEC; provided, however, that in no event shall
any reference to any prior 10-Ks or Proxy Statements which may be incorporated
by reference within the filings then being delivered to Agent be deemed
delivered to Agent nor shall any such information contained in any such prior
filings be deemed delivered to Agent), and any other information the Agent may
reasonably request to complete a financial analysis of EPR and its Subsidiaries;

(b) as soon as practicable, but in any event not later than forty-five (45) days
after the end of each fiscal quarter (including the fourth quarter) of EPR,
copies of the unaudited Consolidated balance sheet of EPR and its Subsidiaries
as at the end of such quarter, and the related unaudited Consolidated statements
of income and cash flows for the portion of EPR’s fiscal year then elapsed, all
in reasonable detail and prepared in accordance with GAAP (the foregoing with
respect to EPR and its Subsidiaries for the first three quarters of any fiscal
year may be satisfied by delivery of the Form 10-Q of EPR filed with the SEC;
provided, however, that in no event shall any reference to any prior 10-Qs or
Proxy Statements which may be incorporated by reference within the filings then
being delivered to Lender be deemed delivered to Lender nor shall any such
information contained in any such prior filings be deemed delivered to Lender),
together with a certification by the chief financial officer or accounting
officer of

 

- 67 -



--------------------------------------------------------------------------------

EPR that the information contained in such financial statements fairly presents
the financial position of EPR and its Subsidiaries on the date thereof (subject
to year-end adjustments);

(c) simultaneously with the delivery of the financial statements referred to in
subsections (a) and (b) above, a statement (a “Compliance Certificate”)
certified by the chief financial officer or other financial officer of the
Borrowers in the form of Exhibit F hereto (or in such other form as the Agent
may approve from time to time) setting forth in reasonable detail computations
evidencing compliance or non-compliance (as the case may be) with the covenants
contained in Section 9.1 and the other covenants described in such certificate
and (if applicable) setting forth reconciliations to reflect changes in GAAP
since the Effective Date. Borrowers shall submit with the Compliance Certificate
an Availability Certificate in the form of Exhibit G attached hereto pursuant to
which the Borrowers shall calculate the amount of the Availability as of the end
of the immediately preceding fiscal quarter of EPR. All income, expense and
value associated with Real Estate or other Investments disposed of during any
quarter will be eliminated from calculations, where applicable. The Compliance
Certificate shall be accompanied by copies of the statements of the Unencumbered
Property Net Operating Income for such fiscal quarter and on a trailing
four-quarter basis for each of the Unencumbered Properties, prepared on a basis
consistent with the statements furnished to the Lenders prior to the date hereof
and otherwise in form and substance reasonably satisfactory to the Agent,
together with a certification by the chief financial officer or other financial
officer of the Borrowers that the information contained in such statement fairly
presents the Unencumbered Property Net Operating Income of the Unencumbered
Properties for such periods;

(d) contemporaneously with the delivery of the financial statements referred to
in clause (a) above, the statement of all contingent liabilities involving
amounts of $1,000,000.00 or more of EPR and its Subsidiaries which are not
reflected in such financial statements or referred to in the notes thereto
(including, without limitation, all guaranties, endorsements and other
contingent obligations in respect of the indebtedness of others, and obligations
to reimburse the issuer in respect of any letters of credit);

(e) upon reasonable request by the Agent on behalf of any Lender, as soon as
practicable but in any event not later than forty-five (45) days after the end
of the most recent fiscal quarter of EPR (including the fourth fiscal quarter in
each year), a Consolidated operating statement for the Unencumbered Properties
and as requested by Agent or any Lender, a Rent Roll for each of the
Unencumbered Properties and a copy of each Lease or amendment entered into with
respect to a Unencumbered Property during such quarter;

(f) contemporaneously with the filing or mailing thereof, copies of all material
of a financial nature, reports or proxy statements sent to the shareholders of
EPR;

(g) promptly after a Rating Agency shall have announced a change in the rating
established or deemed to have been established for the Index Debt, written
notice of such rating change;

(h) promptly upon the filing hereof, copies of all registration statements
(other than the exhibits thereto and any registration statements on Form S-8 or
its equivalent);

 

- 68 -



--------------------------------------------------------------------------------

(i) evidence reasonably satisfactory to Agent of the timely payment of all real
estate taxes for the Unencumbered Properties;

(j) not later than November 15 of each year, the Consolidated cash flow
projections of EPR and its Subsidiaries for the next three years;

(k) from time to time such other financial data and information in the
possession of EPR or its Subsidiaries (including without limitation auditors’
management letters, status of litigation or investigations against any Borrower
and any settlement discussions relating thereto, property inspection and
environmental reports and information as to zoning and other legal and
regulatory changes affecting any Borrower) as the Agent may reasonably request.
Information concerning such litigation or settlement discussions shall not
include attorney-client privileged communications, but shall otherwise include
information which may be confidential or subject to a work-product privilege so
that the Agent and the Lenders receive the same level of disclosure from the
Borrowers with respect to such matters as has been made prior to the Effective
Date;

(l) promptly upon their becoming available, copies of all registration
statements and regular periodic reports, if any, that Borrowers shall have filed
with the Commission (or any Governmental Authority substituted therefor) or any
national securities exchange, including each Form 8-K, Form 10-K and Form 10-Q
filed with the Commission; and

(m) as soon as is reasonably practicable, but in any event not later than
forty-five (45) days after the end of each fiscal quarter (including the fourth
quarter), statements of Exhibitor’s EBITDAR for the prior quarter and for the
trailing four quarters.

Section 8.2. Other Information.

(a) ERISA. If and when any member of the ERISA Group (i) gives or is required to
give notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) with respect to any Plan which might constitute grounds for a termination
of such Plan under Title IV of ERISA, or knows that the plan administrator of
any Plan has given or is required to give notice of any such reportable event, a
copy of the notice of such reportable event given or required to be given to the
PBGC; (ii) receives notice of complete or partial withdrawal liability under
Title IV of ERISA or notice that any Multiemployer Plan is in reorganization, is
insolvent or has been terminated, a copy of such notice; (iii) receives notice
from the PBGC under Title IV of ERISA of an intent to terminate, impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or appoint a trustee to administer any Plan, a copy of such notice; (iv) applies
for a waiver of the minimum funding standard under Section 412 of the Internal
Revenue Code, a copy of such application; (v) gives notice of intent to
terminate any Plan under Section 4041(c) of ERISA, a copy of such notice and
other information filed with the PBGC; (vi) gives notice of withdrawal from any
Plan pursuant to Section 4063 of ERISA, a copy of such notice; or (vii) fails to
make any payment or contribution to any Plan or Multiemployer Plan or in respect
of any Benefit Arrangement or makes any amendment to any Plan or Benefit
Arrangement, and such failure or amendment has resulted or could reasonably be
expected to result in the imposition of a Lien or the posting of a bond or other
security, a certificate of a duly authorized executive of EPR setting forth
details as to such occurrence and the action, if any, which EPR or applicable
member of the ERISA Group is required or proposes to take;

 

- 69 -



--------------------------------------------------------------------------------

(b) Litigation. To the extent EPR or any of its Subsidiaries is aware of the
same, prompt notice of the commencement of any proceeding or investigation by or
before any Governmental Authority and any action or proceeding in any court or
other tribunal or before any arbitrator against or in any other way relating
adversely to, or adversely affecting, EPR or any of its Subsidiaries or any of
their respective properties, assets or businesses which could reasonably be
expected to have a Material Adverse Effect, and prompt notice of the receipt of
notice that any United States income tax returns of EPR or any of its
Subsidiaries are being audited;

(c) Change of Management or Financial Condition. Prompt notice of any change in
the chief executive officer or chief financial officer of EPR and any change in
the business, assets, liabilities, financial condition, results of operations or
business prospects of EPR or any of its Subsidiaries which has had or could
reasonably be expected to have a Material Adverse Effect;

(d) Default. Notice of the occurrence of any of the following promptly upon a
Responsible Officer of EPR obtaining knowledge thereof: (i) any Default or Event
of Default or (ii) any event which constitutes or which with the passage of
time, the giving of notice, or otherwise, would constitute a default or event of
default by EPR or any of its Subsidiaries under any Material Contract to which
any such Person is a party or by which any such Person or any of its properties
may be bound;

(e) Judgments. Prompt notice of any order, judgment or decree in excess of
$5,000,000.00 having been entered against EPR or any of its Subsidiaries or any
of their respective properties or assets;

(f) Asset Sales. Prompt notice of the sale, transfer or other disposition of any
Unencumbered Properties by a Subsidiary Borrower to any Person other than
another Subsidiary Borrower.

(g) Patriot Act Information. From time to time and promptly upon each request,
information identifying any Borrower as a Lender may request in order to comply
with the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)); and

(h) Other Information. From time to time and promptly upon each request, such
data, certificates, reports, statements, documents or further information
regarding the business, assets, liabilities, financial condition, results of
operations or business prospects of EPR or any of its Subsidiaries as the Agent
or the Required Lenders may reasonably request.

ARTICLE IX. - NEGATIVE COVENANTS

At all times, the Borrowers covenant and agree that, so long as any Obligations,
Loan, Note, or Letter of Credit is outstanding or any Lender has any obligation
to make any Loans or issue any Letters of Credit, they shall at all times be in
compliance with the following financial covenants. Section 9.1(b),
Section 9.1(c), Section 9.1(d), Section 9.1(i) and Section 9.1(j) shall be
tested as of the end of each quarter, based upon the results for that particular
quarter then ended. Section 9.1(a) and Section 9.1(g) shall be tested as of the
end of each quarter, based upon the results for the trailing four quarters then
ended and Section 9.1(a) shall also be tested on and

 

- 70 -



--------------------------------------------------------------------------------

as of the date of each new Loan and/or issuance of a Letter of Credit hereunder.
Notwithstanding anything to the contrary contained herein, Section 9.1(d) shall
be tested as of the end of each quarter, based upon the results for that
particular quarter then ended, but shall incorporate adjustments for proceeds
from dividend reinvestment programs at the end of each calendar year, only, to
the extent that such proceeds do not exceed $1,000,000.00.

Section 9.1. Financial Covenants.

(a) Availability. The Aggregate Credit Exposure shall at all times not be
greater than and shall at all times be in compliance with the Availability;
additionally, at no time shall the Aggregate Credit Exposure exceed the Facility
Amount.

(b) Total Debt to Total Asset Value. Calculated on a Consolidated basis with
respect to EPR, the ratio of Total Debt to Total Asset Value shall not exceed
60%.

(c) Maximum Permitted Investments. Calculated on a Consolidated basis with
respect to EPR, at any time, the ratio of: (A) Investments in the aggregate sum
of: (i) Investments in unimproved real estate (including cost of land under
development), which such Investment is in the form of a fee, leasehold or
mortgage interest; (ii) Investments in construction (total budgeted cost,
excluding cost of land); and (iii) Investments in unconsolidated subsidiaries,
to (B) Total Asset Value, shall not at any time exceed 25%.

(d) Tangible Net Worth. The Consolidated Tangible Net Worth will not at any time
be less than the sum of (a) $1,289,000,000.00 plus (b) 75% of the aggregate Net
Equity Proceeds received by EPR and its Subsidiaries on a Consolidated basis
subsequent to the Effective Date.

(e) INTENTIONALLY OMITTED.

(f) INTENTIONALLY OMITTED.

(g) Maximum Distributions. The ratio of Distributions of FFO to FFO before
preferred dividends shall not exceed 95%, measured on a rolling four-quarter
basis, provided however, that (i) as long as there is no Default or Event of
Default and none of the Loans has been accelerated, EPR shall not be prohibited
from making Distributions that are necessary to maintain REIT Status (measured
on a rolling four quarter basis), as evidenced by a certificate of the chief
financial officer of EPR containing calculations in reasonable detail reasonably
satisfactory in form and substance to the Agent, and (ii) EPR may make
additional Distributions to the extent permitted under Section 9.2.

(h) INTENTIONALLY OMITTED.

(i) Maximum Secured Debt to Total Asset Value. Calculated on a Consolidated
basis with respect to EPR, the ratio of Secured Indebtedness of EPR to Total
Asset Value shall not exceed 40%, reducing to 35% as of December 31, 2012.

(j) Minimum Fixed Charge Coverage Ratio. Calculated on a Consolidated basis with
respect to EPR, at any time, the ratio of Adjusted EBITDA to Fixed Charges shall
not be less than 1.50 to 1.00.

 

- 71 -



--------------------------------------------------------------------------------

Section 9.2. Distributions.

EPR will not make any Distributions which would violate any of the following
covenants:

(a) EPR will not make any Distributions in violation of Section 9.1(g) hereof,
except as otherwise provided below. Notwithstanding the foregoing, EPR may,
subject to the limitations set forth in this Agreement (including specifically,
but without limitation, those contained in Section 9.2(b) and Section 9.2(c))
make Distributions (which shall not be included in the ninety-five percent
(95%) FFO test set forth in Section 9.1(g) hereof) in order to enable EPR to
repurchase common shares of EPR and the right to redeem any then outstanding
preferred shares in accordance with their terms so long as (i) any such
repurchase or redemption is made in EPR’s prudent business judgment, (ii) no
Event of Default shall have occurred and be continuing on the date of any such
repurchase or redemption and (iii) no Event of Default shall occur as a result
of any such repurchase or redemption;

(b) In the event that an Event of Default shall have occurred and be continuing,
EPR shall not make any Distributions other than the minimum Distributions
required under the Internal Revenue Code to maintain the REIT Status of EPR, as
evidenced by a certification of the chief financial officer of EPR containing
calculations in reasonable detail reasonably satisfactory in form and substance
to the Agent; provided, however, that EPR shall not be entitled to make any
Distribution in connection with the repurchase of common stock of any Borrower
at any time after an Event of Default shall have occurred and be continuing; and

(c) In the event that an Event of Default shall have occurred and be continuing
and the maturity of the Obligations has been accelerated, EPR shall not make any
Distributions whatsoever, either directly or indirectly.

Section 9.3. Indebtedness.

(a) No Subsidiary Borrower will create, incur, assume, guarantee or be or remain
liable, contingently or otherwise, with respect to any Indebtedness (whether
secured or unsecured, recourse or non-recourse), without the prior written
consent of the Required Lenders, other than:

(i) Indebtedness to the Lenders and the Agent arising under any of the Loan
Documents;

(ii) Current liabilities of a Subsidiary Borrower incurred in the ordinary
course of business but not incurred through (i) the borrowing of money, or
(ii) the obtaining of credit except for credit on an open account basis
customarily extended and in fact extended in connection with normal purchases of
goods and services;

(iii) Indebtedness in respect of taxes, assessments, governmental charges or
levies and claims for labor, materials and supplies to the extent that payment
therefor shall not at the time be required to be made in accordance with the
provisions of Section 7.6;

 

- 72 -



--------------------------------------------------------------------------------

(iv) Indebtedness in respect of judgments only to the extent, for the period and
for an amount not resulting in a Default;

(v) Endorsements for collection, deposit or negotiation and warranties of
products or services, in each case incurred in the ordinary course of business;

(vi) Intercompany Indebtedness owing to another Borrower that has been
subordinated to the Obligations on terms satisfactory to the Agent;

(vii) Indebtedness in the nature of interest rate swaps or similar interest rate
hedging transactions relating to all or any portion of the Obligations provided
that the amount and terms of such interest rate swaps and similar hedging
transactions are reasonably satisfactory to the Agent;

(viii) Indebtedness under the Bonds and under any notes or bonds issued after
the Effective Date, including any Guarantees of the foregoing; provided,
however, that, in the case of any such notes or bonds issued after the Effective
Date, (1) the incurrence of such Indebtedness does not violate, and would not
violate on a pro-forma basis, any financial covenants set forth in Section 9.1,
and (2) no Default or Event of Default then exists or would result therefrom;
and

(ix) Indebtedness, other than Indebtedness described in clauses (i) through
(viii) above, provided that such Indebtedness is unsecured and the aggregate
outstanding principal amount of such Indebtedness at any time does not exceed
$2,000,000.00 with respect to any particular Subsidiary Borrower or
$10,000,000.00 with respect to all Subsidiaries Borrowers and provided that the
incurrence of such Indebtedness does not violate, and would not violate on a pro
forma basis, any financial covenant set forth in Section 9.1.

(b) EPR shall not, without the prior written consent of the Required Lenders,
create, incur, assume, guarantee or be or remain liable, contingently or
otherwise with respect to any Indebtedness on a recourse basis, except:
(a) secured Indebtedness permitted pursuant to Section 9.1(i); (b) Indebtedness
under this Agreement and the other Loan Documents and any other unsecured
Indebtedness to the extent the same would not result in a violation of
Section 9.1(a); (c) Indebtedness under the Bonds and any other Indebtedness of
the type described in clauses (ii) through (viii), inclusive, of Section 9.3(a)
immediately above; and (d) Indebtedness whose recourse is solely for so-called
“bad-boy” acts, including without limitation, (i) failure to account for a
tenant’s security deposits, if any, for rent or any other payment collected by a
Subsidiary from a tenant under the lease, all in accordance with the provisions
of any applicable loan or lease documents, (ii) fraud or a material
misrepresentation made by a Subsidiary, or the holders of beneficial or
ownership interests in such Subsidiary, in connection with the financing
evidenced by the applicable loan or lease documents; (iii) any attempt by a
Subsidiary to divert or otherwise cause to be diverted any amounts payable to
the applicable tenant or mortgagee in accordance with the applicable lease or
loan documents; (iv) the misappropriation or misapplication of any insurance
proceeds or condemnation awards relating to any leased real estate;
(v) voluntary or involuntary bankruptcy by a Subsidiary; and (vi) any
environmental

 

- 73 -



--------------------------------------------------------------------------------

matter(s) affecting any leased or mortgaged property which is introduced or
caused by a Subsidiary or any holder of a beneficial or ownership interest in a
Subsidiary.

Section 9.4. Permitted Investments.

No Borrower will make or permit to exist or to remain outstanding any Investment
except Investments in:

(a) marketable direct or guaranteed obligations of the United States of America
that mature within one (1) year from the date of purchase by the Borrower or any
such Subsidiary;

(b) marketable direct obligations of any of the following: Federal Home Loan
Mortgage Corporation, Student Loan Marketing Association, Federal Home Loan
Banks, Federal National Mortgage Association, Government National Mortgage
Association, Bank for Cooperatives, Federal Intermediate Credit Banks, Federal
Financing Banks, Export-Import Bank of the United States, Federal Land Banks, or
any other agency or bank of the United States of America;

(c) demand deposits, certificates of deposit, bankers acceptances and time
deposits of any of the Lenders or any United States banks having total assets in
excess of $100,000,000.00; provided, however, that the aggregate amount at any
time so invested with any single bank having total assets of less than
$1,000,000,000.00 will not exceed $1,000,000.00;

(d) securities commonly known as “commercial paper” issued by any Lender, or by
a corporation organized and existing under the laws of the United States of
America or any State which at the time of purchase are rated by Moody’s
Investors Service, Inc. or by Standard & Poor’s Corporation at not less than “P
1” if then rated by Moody’s Investors Service, Inc., and not less than “A 1”, if
then rated by Standard & Poor’s Corporation;

(e) mortgage-backed securities guaranteed by the Government National Mortgage
Association, the Federal National Mortgage Association or the Federal Home Loan
Mortgage Corporation and other mortgage-backed bonds which at the time of
purchase are rated by Moody’s Investors Service, Inc. or by Standard & Poor’s
Corporation at not less than “AA” if then rated by Moody’s Investors Service,
Inc. and not less than “AA” if then rated by Standard & Poor’s Corporation;

(f) repurchase agreements having a term not greater than 180 days and fully
secured by securities described in the foregoing subsections (a), (b) or
(e) with the Lenders, banks described in the foregoing subsection (c) or
financial institutions or other corporations having total assets in excess of
$500,000,000.00;

(g) shares of so-called “money market funds” registered with the Securities and
Exchange Commission under the Investment Company Act of 1940 which maintain a
level per-share value, invest principally in investments described in the
foregoing subsections (a) through (f) and have total assets in excess of
$50,000,000.00;

(h) to the extent not already described above, Cash Equivalents;

 

- 74 -



--------------------------------------------------------------------------------

(i) intercompany obligations owing to such Borrower, provided, that, if the
obligor in respect thereof is another Borrower, such intercompany obligations
have been subordinated to the Obligations on terms satisfactory to the Agent;

(j) to the extent constituting Investments, loans or advances in the ordinary
course of a Borrower’s business to directors, officers, employees or agents of a
Borrower or another Subsidiary for travel, entertainment, relocation and like
expenses;

(k) to the extent constituting Investments, non-cash consideration received in
connection with an asset sale permitted under this Agreement;

(l) Investments in the nature of accounts receivable, notes receivable, lease
receivables or similar receivables arising from the grant of trade credit in the
ordinary course of a Borrower’s business, and Investments received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors, lessees or similar obligors to the extent reasonably necessary in order
to prevent or limit loss;

(m) The following Investments: (i) Investments in Real Estate (including,
without limitation, fee and leasehold interests in real property and
improvements thereon and interests in mortgage loans and other financing secured
by any interest in real property or improvements thereon); (ii) Investments in
property (whether constituting real or personal property) in the nature of
options, licenses, easements and other rights relating to real property;
(iii) Investments in equipment and other personal property in connection with
Investments described in clauses (i) or (ii) immediately above, including,
without limitation, Investments in equipment leased to tenants or mortgagors or
sold to tenants or mortgagors pursuant to purchase-money loans or similar
financing arrangements; and (iv) Investments in corporations, partnerships,
limited liability companies, trusts and other entities which are or will be
engaged primarily in making Investments of a type described in clauses (i),
(ii) or (iii) immediately above; provided that nothing in this Section 9.3(l)
shall permit any Investment that is prohibited by Section 9.1(c);

(n) subject to the terms of this Agreement, Investments in Subsidiaries of EPR
existing as of the date hereof, and Investments in new Subsidiaries of EPR
created after the date of this Agreement;

(o) deposits required by government agencies or public utilities, and other
deposits or pledges which constitute Permitted Liens; and

(p) Investments, other than Investments described in clauses (a) through
(o) above, provided that (i) the amount of all Investments made pursuant to this
clause (p) does not exceed $50,000,000.00 measured at the time when made,
(ii) the making or maintenance of any such Investment would not violate
Section 9.1(c) herein, and (iii) no Default or Event of Default exists at the
time any such Investment is made.

Section 9.5. ERISA Exemptions.

No Borrower shall permit any of its assets to become or be deemed to be “plan
assets” within the meaning of ERISA, the Internal Revenue Code and the
respective regulations promulgated thereunder.

 

- 75 -



--------------------------------------------------------------------------------

Section 9.6. Liens.

Neither EPR nor any of its Subsidiaries shall create or incur or suffer to be
created or incurred or to exist any Lien except for Permitted Liens.

Section 9.7. Merger, Consolidation, Sales of Assets and Other Arrangements.

(a) No Subsidiary Borrower will become a party to any dissolution, liquidation
or disposition of all or substantially all of such Subsidiary Borrower’s assets
or business, a merger, reorganization, consolidation or other business
combination or agree to effect any asset acquisition, stock acquisition or other
acquisition individually or in a series of transactions which may have a similar
effect as any of the foregoing, in each case without the prior written consent
of the Required Lenders, except for (i) the merger or consolidation of a
Subsidiary Borrower with another Subsidiary Borrower, (ii) the merger or
consolidation of a Subsidiary Borrower where the Subsidiary Borrower is the sole
surviving entity, and (iii) dispositions of property that has been removed from
the Unencumbered Pool pursuant to and compliance with the provisions of
Section 7.13, and dispositions of property permitted pursuant to
Section 7.18(i).

(b) EPR will not become a party to any dissolution, liquidation or disposition
of all or substantially all of EPR’s assets or business, a merger,
reorganization, consolidation or other business combination or agree to effect
any asset acquisition, stock acquisition or other acquisition individually or in
a series of transactions which may have a similar effect as any of the
foregoing, in each case without the prior written consent of Required Lenders,
except for (i) the merger or consolidation of EPR with one of its Subsidiaries,
provided that such Subsidiary is not a Subsidiary Borrower; (ii) the merger or
consolidation of EPR where EPR is the sole surviving entity provided however
that any such merger or consolidation does not violate EPR’s status as a REIT;
(iii) any acquisitions or investments; or (iv) any merger where EPR is the
surviving entity such that a majority of the seats of the Board of Directors of
the newly constituted entity are held by trustees of EPR serving as such prior
to the time of such merger, or EPR otherwise maintains a controlling interest
therein, provided further that such exceptions do not otherwise create any
Default or Event of Default hereunder;

Section 9.8. Fiscal Year.

EPR shall not change its fiscal year from that in effect as of the Agreement
Date without the prior written consent of the Required Lenders, which consent
shall not be unreasonably withheld so long as no Default or Event of Default
exists.

Section 9.9. Modifications to Material Contracts.

EPR shall not, and shall not permit any of its Subsidiaries to, enter into any
amendment or modification to any Material Contract which could reasonably be
expected to have a Material Adverse Effect.

Section 9.10. Modifications of Organizational Documents.

EPR shall not, and shall not permit any of its Subsidiaries to, amend,
supplement, restate or otherwise modify its articles or certificate of
incorporation, by-laws, operating agreement,

 

- 76 -



--------------------------------------------------------------------------------

declaration of trust, partnership agreement or other applicable organizational
document if such amendment, supplement, restatement or other modification could
reasonably be expected to have a Material Adverse Effect.

Section 9.11. Transactions with Affiliates.

EPR shall not, and shall not permit any of its Subsidiaries to, permit to exist
or enter into, any transaction (including the purchase, sale, lease or exchange
of any property or the rendering of any service) with any Affiliate (other than
EPR or one or more of its Subsidiaries), except transactions in the ordinary
course of and pursuant to the reasonable requirements of the business of EPR or
such Subsidiary and upon fair and reasonable terms which are no less favorable
to EPR or such Subsidiary than would be obtained in a comparable arm’s length
transaction with a Person that is not an Affiliate.

ARTICLE X. - DEFAULT

Section 10.1. Events of Default.

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

(a) the Borrowers shall fail to pay any principal of the Loans when the same
shall become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment;

(b) the Borrowers shall fail to pay any interest on the Loans, any reimbursement
obligations with respect to the Letters of Credit or any other sums due
hereunder or under any of the other Loan Documents (excluding payments due under
Section 10.1(a) above) within five (5) days after the same shall become due and
payable, on any fixed date for payment or otherwise, provided however that such
grace period shall not be applicable where any interest payment is due at the
stated date of maturity or any accelerated date of maturity;

(c) the Borrowers shall fail to comply with the covenants contained in
Section 8.2(d) or Section 9.1(a) and, with respect to Section 9.1(a), such
failure shall continue to exist after written notice thereof shall have been
given to the Borrowers by the Agent and the cure period provided in Section 10.2
shall have ended;

(d) the Borrowers shall fail to comply with any covenant contained in
Section 9.1(b) through Section 9.1(j) and such failure shall continue for thirty
(30) days after written notice thereof shall have been given to the Borrowers by
the Agent;

(e) the Borrowers shall fail to perform any other term, covenant or agreement
contained herein or in any of the other Loan Documents which they are required
to perform (other than those specified in the other subclauses of this
Section 10 or in the other Loan Documents) and shall fail to remedy such failure
within thirty (30) days after written notice thereof shall have been given to
the Borrowers by the Agent;

 

- 77 -



--------------------------------------------------------------------------------

(f) any representation or warranty made by or on behalf of EPR or any of its
Subsidiaries in this Agreement or any other Loan Document, or any report,
certificate, financial statement, request for a Loan, Letter of Credit or in any
other document or instrument delivered pursuant to or in connection with this
Agreement, any advance of a Loan, the issuance of any Letter of Credit or any of
the other Loan Documents, other than constituting or based upon Third Party
Information on which EPR or any of its Subsidiaries relied and had no knowledge
or reason to believe was untrue in any material respect, shall prove to have
been false in any material respect upon the date when made or deemed to have
been made or repeated; notwithstanding anything to the contrary contained in
this provision, the Borrowers shall have a period of thirty (30) days to cure
any unintentional inaccuracy or misrepresentation;

(g) EPR or any of its Subsidiaries (i) shall fail to pay at maturity, or within
any applicable period of grace, any obligation for borrowed money or credit
received or other Indebtedness, or (ii) shall fail to observe or perform any
term, covenant or agreement contained in any agreement by which it is bound,
evidencing or securing any obligation for borrowed money or credit received or
other Indebtedness for such period of time as would permit (assuming the giving
of appropriate notice if required) the holder or holders thereof or of any
obligations issued thereunder to accelerate the maturity thereof; provided that
the events described in this Section 10.1(g) shall not constitute an Event of
Default (A) unless such failure to perform, together with other failures to
perform as described in this Section 10.1(g), involve singly or in the aggregate
obligations for borrowed money or credit received totaling in excess of
$25,000,000.00, or (B) if the default resulting from such failure to perform has
been cured or has been waived by the holder of the affected Indebtedness;

(h) EPR or any of its Subsidiaries, (i) shall make an assignment for the benefit
of creditors, or admit in writing its general inability to pay or generally fail
to pay its debts as they mature or become due, or shall petition or apply for
the appointment of a trustee or other custodian, liquidator or receiver for it
or any substantial part of its assets, (ii) shall commence any case or other
proceeding relating to it under any bankruptcy, reorganization, arrangement,
insolvency, readjustment of debt, dissolution or liquidation or similar law of
any jurisdiction, now or hereafter in effect, or (iii) shall take any action to
authorize or in furtherance of any of the foregoing;

(i) a petition or application shall be filed for the appointment of a trustee or
other custodian, liquidator or receiver of EPR or any of its Subsidiaries or any
substantial part of their respective assets, or a case or other proceeding shall
be commenced against any such Person under any bankruptcy, reorganization,
arrangement, insolvency, readjustment of debt, dissolution or liquidation or
similar law of any jurisdiction, now or hereafter in effect, and any such Person
shall indicate its written approval thereof, written consent thereto or written
acquiescence therein or such petition, application, case or proceeding shall not
have been dismissed within sixty (60) days following the filing or commencement
thereof;

(j) a decree or order is entered appointing a trustee, custodian, liquidator or
receiver for EPR or any of its Subsidiaries or adjudicating any such Person,
bankrupt or insolvent, or approving a petition in any such case or other
proceeding, or a decree or order for relief is entered in respect of any such
Person in an involuntary case under federal bankruptcy laws as now or hereafter
constituted;

 

- 78 -



--------------------------------------------------------------------------------

(k) there shall remain in force, undischarged, unsatisfied and unstayed, for
more than sixty (60) days, whether or not consecutive, one or more uninsured or
unbonded final judgments against EPR or any of its Subsidiaries that, either
individually or in the aggregate, exceed $10,000,000.00;

(l) any of the Loan Documents shall be canceled, terminated, revoked or
rescinded otherwise than in accordance with the terms thereof or the express
prior written agreement, consent or approval of the Required Lenders (or all
Lenders if so required by Section 12.6), or any action at law, suit in equity or
other legal proceeding to cancel, revoke or rescind any of the Loan Documents
shall be commenced by or on behalf of any of the Borrower, or any court or any
other governmental or regulatory authority or agency of competent jurisdiction
shall make a determination, or issue a judgment, order, decree or ruling, to the
effect that any one or more of the Loan Documents is illegal, invalid or
unenforceable in accordance with the terms thereof;

(m) any dissolution, termination, liquidation of all or substantially all of the
assets, merger or consolidation of any Borrower shall occur unless a Borrower is
the surviving entity, or any sale, transfer or other disposition of all or
substantially all of the assets, measured either by value or quantity, of any
Borrower shall occur, in each case other than as permitted under the terms of
this Agreement or the other Loan Documents;

(n) with respect to any Guaranteed Pension Plan, an ERISA Reportable Event shall
have occurred and the Required Lenders shall have determined in their reasonable
discretion that such event reasonably could be expected to result in liability
of EPR or any of its Subsidiaries to the PBGC or such Guaranteed Pension Plan in
an aggregate amount exceeding $2,000,000.00 and such event in the circumstances
occurring reasonably could constitute grounds for the termination of such
Guaranteed Pension Plan by the PBGC or for the appointment by the appropriate
United States District Court of a trustee to administer such Guaranteed Pension
Plan; or a trustee shall have been appointed by the United States District Court
to administer such Plan; or the PBGC shall have instituted proceedings to
terminate such Guaranteed Pension Plan;

(o) EPR shall cease at any time to qualify as a real estate investment trust
under the Internal Revenue Code;

(p) EPR or any of its Subsidiaries or any directors, officers or employees
thereof shall be indicted for a federal crime, a punishment for which could
include the forfeiture of (i) any assets of EPR or any of its Subsidiaries which
in the good faith judgment of the Required Lenders could have a Material Adverse
Effect, or (ii) the Unencumbered Properties;

(q) any Change in Control shall occur with respect to any Borrower; or

(r) an event of default, however defined, under any of the other Loan Documents
shall occur (but subject to the expiration of any applicable grace, cure or
notice periods with respect to such event of default).

So long as an Event of Default exists, the Agent may, and upon the request of
the Required Lenders shall, by notice in writing to the Borrowers terminate the
Facility and/or declare all

 

- 79 -



--------------------------------------------------------------------------------

amounts owing with respect to this Agreement, the Notes, the Letters of Credit
and the other Loan Documents (including prepayment penalties or yield
maintenance fees) to be, and they shall thereupon forthwith become, immediately
due and payable without presentment, demand, protest or other notice of any
kind, all of which are hereby expressly waived by the Borrowers; provided that
in the event of any Event of Default specified in Sections 10.1(h),
Section 10.1(i) or Section 10.1(j), all such amounts shall become immediately
due and payable automatically and without any requirement of presentment,
demand, protest or other notice of any kind from any of the Lenders or the
Agent. Upon demand by Agent or the Required Lenders in their absolute and sole
discretion after the occurrence of an Event of Default, and regardless of
whether the conditions precedent in this Agreement for a Loan have been
satisfied, the Lenders will cause a Loan to be made in the undrawn amount of all
Letters of Credit. The proceeds of any such Loan will be pledged to and held by
Agent in the Collateral Account as security for any amounts that become payable
under the Letters of Credit and all other Obligations. In the alternative, if
demanded by Agent in its absolute and sole discretion after the occurrence of an
Event of Default, Borrowers will deposit with and pledge to Agent cash in an
amount equal to the amount of all undrawn Letters of Credit. Such amounts will
be pledged to and held by Agent in the Collateral Account for the benefit of the
Lenders as security for any amounts that become payable under the Letters of
Credit and all other Obligations. Upon any draws under Letters of Credit, at
Agent’s sole discretion, Agent may apply any such amounts to the repayment of
amounts drawn thereunder and upon the expiration of the Letters of Credit any
remaining amounts will be applied to the payment of all other Obligations or if
there are no outstanding Obligations and Lenders have no further obligation to
make Loans or issue Letters of Credit or if such excess no longer exists, such
proceeds deposited by Borrowers will be released to a Borrower. If at any time
the aggregate amount of funds pledged to Agent as collateral for such Letters of
Credit shall exceed one hundred percent (100%) of the aggregate face amount of
all amounts available to be drawn under such Letters of Credit (including any
amounts that may be reinstated thereunder), Agent shall release the amount of
such excess deposited by the Borrowers to a Borrower.

Notwithstanding anything to the contrary contained herein, the occurrence of any
one of the aforementioned terms or conditions in this Section 10.1, shall be,
prior to the giving of any applicable notice or grace period, and until the same
is cured as permitted by this Agreement, a “Default.”

Section 10.2. Limitation of Cure Periods.

Upon the occurrence of a Default the following provisions shall apply:

(a) In the event that there shall occur any Default under Section 10.1(c), then
within five (5) Business Days after receipt of notice of such Default from the
Agent or the Required Lenders, the Borrowers may elect to cure such Default by
providing additional Unencumbered Property consisting of Potential Unencumbered
Property, and/or to reduce the outstanding Loans to it, in which event such
actions shall be completed within such five (5) Business Day period (or within
thirty (30) days following the expiration of the initial five (5) Business Day
period in the event that the Borrowers intend to provide additional Unencumbered
Property). The Borrowers’ notice of their election pursuant to the preceding
sentence shall be delivered to the Agent within the period of five (5) Business
Days provided above, and if not so delivered Borrowers’ cure

 

- 80 -



--------------------------------------------------------------------------------

period shall immediately terminate and such Default shall become an Event of
Default. In the event that Borrowers elect to add additional Unencumbered
Property and fail within the time provided herein, the cure period shall
terminate and such Default immediately shall constitute an Event of Default. In
the event that the Borrowers shall elect under Section 10.2(a) to provide
additional Unencumbered Property consisting of Potential Unencumbered Property,
the Real Estate to be added to the Unencumbered Property shall be Eligible Real
Estate and on or prior to the expiration of the thirty (30) day period referred
to above each of the Eligible Real Estate Qualification Documents shall have
been completed at the Borrowers’ expense and provided to the Agent for the
benefit of the Lenders and all other conditions to the acceptance of such Real
Estate as a Unencumbered Property shall have been satisfied.

(b) In the event that there shall occur any Default that affects only certain
Unencumbered Property or the owner(s) thereof (including, without limitation,
the imposition of a Lien not permitted under this Agreement), or if any Default
shall occur in any covenant contained in Section 9.1(b) through Section 9.1(j),
then within five (5) Business Days after receipt of notice of such Default from
the Agent or the Required Lenders, the Borrowers may elect to cure such Default
by electing to remove such Unencumbered Property from the Unencumbered Pool and
reduce the outstanding Loans or by substituting for such Unencumbered Property
additional Unencumbered Property consisting of Potential Unencumbered Property
for the Unencumbered Property to which such Default relates (provided that the
value of such Unencumbered Property Replacement is such that after acceptance
thereof, the Borrowers are in compliance with the Unencumbered Property
requirements), in which event such actions shall be completed within five
(5) Business Days following the expiration of the initial five (5) Business Day
period (or within thirty (30) days following the expiration of the initial five
(5) Business Day period in the event that the Borrowers intend to provide
additional or substitute Unencumbered Property). The Borrowers’ notice of their
election pursuant to the preceding sentence shall be delivered to the Agent
within the period of five (5) Business Days provided above, and if not so
delivered Borrowers’ cure period shall immediately terminate and such Default
shall become an Event of Default. In the event that Borrowers elect to add
additional or substitute Unencumbered Property and fail within the time provided
herein, the cure period shall terminate and such Default immediately shall
constitute an Event of Default. In the event that the Borrowers shall elect to
cure any Default in any covenant contained in Section 9.1(b) through 9.1(j), by
providing additional Unencumbered Property consisting of Potential Unencumbered
Property, the Real Estate to be added to the Unencumbered Property shall be
Eligible Real Estate and on or prior to the expiration of the thirty (30) day
period referred to above, each of the Eligible Real Estate Qualification
Documents shall have been completed at the Borrowers’ expense and provided to
the Agent for the benefit of the Lenders and all other conditions in this
Agreement to the acceptance of such Real Estate as an Unencumbered Property
shall have been satisfied.

Section 10.3. Remedies Upon Default.

If any one or more Events of Default specified in Section 10.1(h),
Section 10.1(i) or Section 10.1(j) shall occur, then immediately and without any
action on the part of the Agent or any Lender any unused portion of the credit
hereunder shall terminate and the Lenders shall be relieved of all obligations
to make Loans or issue Letters of Credit to the Borrowers. If any other Event of
Default shall exist, the Agent may, and upon the request of the Required Lenders
shall,

 

- 81 -



--------------------------------------------------------------------------------

by notice to the Borrowers terminate the obligation to make Loans to the
Borrowers or issue any Letters of Credit. No termination under this Section 10.3
shall relieve the Borrowers of their obligations to the Lenders arising under
this Agreement or the other Loan Documents. The Required Lenders may direct the
Agent to, and the Agent if and only if so directed shall, exercise any and all
of its rights under any and all of the other Loan Documents. Similarly, the
Required Lenders may direct the Agent to, and the Agent if and only if so
directed shall, exercise all other rights and remedies it may have under any
Applicable Law. To the extent permitted by Applicable Law, the Agent and the
Lenders shall be entitled to the appointment of a receiver for the assets and
properties of EPR and its Subsidiaries, without notice of any kind whatsoever
and without regard to the adequacy of any security for the Obligations or the
solvency of any party bound for its payment, to take possession of all or any
portion of the business operations of EPR and its Subsidiaries and to exercise
such power as the court shall confer upon such receiver

Section 10.4. Allocation of Proceeds.

If an Event of Default shall exist and maturity of any of the Obligations has
been accelerated, all payments received by the Agent under any of the Loan
Documents, in respect of any principal of or interest on the Obligations or any
other amounts payable by the Borrowers hereunder or thereunder, shall be applied
in the following order and priority:

(a) amounts due the Agent in respect of fees and expenses due under
Section 12.2;

(b) amounts due the Lenders in respect of fees and expenses due under
Section 12.2, pro rata in the amount then due each Lender;

(c) payments of interest on all other Loans and Reimbursement Obligations, to be
applied for the ratable benefit of the Lenders;

(d) payments of principal of all other Loans, Reimbursement Obligations and
other LC Exposure, to be applied for the ratable benefit of the Lenders;
provided, however, to the extent that any amounts available for distribution
pursuant to this subsection are attributable to the issued but undrawn amount of
an outstanding Letters of Credit, such amounts shall be paid to the Agent for
deposit into the Collateral Account;

(e) amounts due the Agent and the Lenders pursuant to Section 11.7 and
Section 12.9;

(f) payment of all other Obligations and other amounts due and owing by the
Borrowers under any of the Loan Documents, if any, to be applied for the ratable
benefit of the Lenders; and

(g) any amount remaining after application as provided above, shall be paid to
the Borrowers or whomever else may be legally entitled thereto.

 

- 82 -



--------------------------------------------------------------------------------

Section 10.5. Collateral Account.

(a) As collateral security for the prompt payment in full when due of all LC
Exposure and the other Obligations, the Borrowers hereby pledge and grant to the
Agent, for the ratable benefit of the Agent and the Lenders as provided herein,
a security interest in all of their respective right, title and interest in and
to the Collateral Account and the balances from time to time in the Collateral
Account (including the investments and reinvestments therein provided for
below). The balances from time to time in the Collateral Account shall not
constitute payment of any LC Exposure until applied by the Agent as provided
herein. Anything in this Agreement to the contrary notwithstanding, funds held
in the Collateral Account shall be subject to withdrawal only as provided in
this Section.

(b) Amounts on deposit in the Collateral Account shall be invested and
reinvested by the Agent in such Cash Equivalents as the Agent shall determine in
its sole discretion. All such investments and reinvestments shall be held in the
name of and be under the sole dominion and control of the Agent for the ratable
benefit of the Lenders. The Agent shall exercise reasonable care in the custody
and preservation of any funds held in the Collateral Account and shall be deemed
to have exercised such care if such funds are accorded treatment substantially
equivalent to that which the Agent accords other funds deposited with the Agent,
it being understood that the Agent shall not have any responsibility for taking
any necessary steps to preserve rights against any parties with respect to any
funds held in the Collateral Account.

(c) If a drawing pursuant to any Letter of Credit occurs on or prior to the
expiration date of such Letter of Credit, the Borrowers and the Lenders
authorize the Agent to use the monies deposited in the Collateral Account and
proceeds thereof to make payment to the beneficiary with respect to such drawing
or the payee with respect to such presentment.

(d) If an Event of Default exists, the Required Lenders may, in their
discretion, at any time and from time to time, instruct the Agent to liquidate
any such investments and reinvestments and apply proceeds thereof to the
Obligations in accordance with Section 10.4.

(e) So long as no Default or Event of Default exists, and to the extent amounts
on deposit in or credited to the Collateral Account exceed the aggregate amount
of the LC Exposure then due and owing, the Agent shall, from time to time, at
the request of the Borrowers, deliver to the Borrowers within two Business Days
after the Agent’s receipt of such request from the Borrowers, against receipt
but without any recourse, warranty or representation whatsoever, such amount of
the credit balances in the Collateral Account as exceeds the aggregate amount of
the LC Exposure at such time.

(f) The Borrowers shall pay to the Agent from time to time such fees as the
Agent normally charges for similar services in connection with the Agent’s
administration of the Collateral Account and investments and reinvestments of
funds therein.

Section 10.6. Performance by Agent.

If any Borrower shall fail to perform any covenant, duty or agreement contained
in any of the Loan Documents, the Agent may, after notice to the Borrowers,
perform or attempt to perform such covenant, duty or agreement on behalf of such
Borrower after the expiration of any

 

- 83 -



--------------------------------------------------------------------------------

cure or grace periods set forth herein. In such event, the Borrowers shall, at
the request of the Agent, promptly pay any amount reasonably expended by the
Agent in such performance or attempted performance to the Agent, together with
interest thereon at the applicable Post-Default Rate if not paid within five
days after the Agent makes demand upon the Borrowers for the same.
Notwithstanding the foregoing, neither the Agent nor any Lender shall have any
liability or responsibility whatsoever for the performance of any obligation of
any Borrower under this Agreement or any other Loan Document.

Section 10.7. Rights Cumulative.

The rights and remedies of the Agent and the Lenders under this Agreement and
each of the other Loan Documents shall be cumulative and not exclusive of any
rights or remedies which any of them may otherwise have under Applicable Law. In
exercising their respective rights and remedies the Agent and the Lenders may be
selective and no failure or delay by the Agent or any of the Lenders in
exercising any right shall operate as a waiver of it, nor shall any single or
partial exercise of any power or right preclude its other or further exercise or
the exercise of any other power or right.

ARTICLE XI. - THE AGENT

Section 11.1. Authorization and Action.

Each Lender hereby appoints and authorizes the Agent to take such action as
contractual representative on such Lender’s behalf and to exercise such powers
under this Agreement and the other Loan Documents as are specifically delegated
to the Agent by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto. Not in limitation of the foregoing, each Lender
authorizes and directs the Agent to enter into the Loan Documents for the
benefit of the Lenders. Each Lender hereby agrees that, except as otherwise set
forth herein, any action taken by the Required Lenders in accordance with the
provisions of this Agreement or the Loan Documents, and the exercise by the
Required Lenders of the powers set forth herein or therein, together with such
other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders. Nothing herein shall be construed to deem the
Agent a trustee or fiduciary for any Lender or to impose on the Agent duties or
obligations other than those expressly provided for herein. At the request of a
Lender, the Agent will forward to such Lender copies or, where appropriate,
originals of the documents delivered to the Agent pursuant to this Agreement or
the other Loan Documents. The Agent will also furnish to any Lender, upon the
request of such Lender, a copy of any certificate or notice furnished to the
Agent by any Borrower, or any Affiliate of any Borrower, pursuant to this
Agreement or any other Loan Document not already delivered to such Lender
pursuant to the terms of this Agreement or any such other Loan Document. As to
any matters not expressly provided for by the Loan Documents (including, without
limitation, enforcement or collection of any of the Obligations), the Agent
shall not be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Required Lenders
(or all of the Lenders if explicitly required under any other provision of this
Agreement), and such instructions shall be binding upon all Lenders and all
holders of any of the Obligations; provided, however, that, notwithstanding
anything in this Agreement to the contrary, the Agent shall not be required to
take any action which exposes

 

- 84 -



--------------------------------------------------------------------------------

the Agent to personal liability or which is contrary to this Agreement or any
other Loan Document or Applicable Law. Not in limitation of the foregoing, the
Agent shall not exercise any right or remedy it or the Lenders may have under
any Loan Document upon the occurrence of a Default or an Event of Default unless
the Required Lenders (or all of the Lenders if explicitly required under any
provision of this Agreement) have so directed the Agent to exercise such right
or remedy.

Section 11.2. Agent’s Reliance, Etc.

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Agent nor any of its directors, officers, agents,
employees or counsel shall be liable for any action taken or omitted to be taken
by it or them under or in connection with this Agreement or any other Loan
Document, except for its or their own gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
judgment. Without limiting the generality of the foregoing, the Agent: (a) may
treat the payee of any Note as the holder thereof until the Agent receives
written notice of the assignment or transfer thereof signed by such payee and in
form satisfactory to the Agent; (b) may consult with legal counsel (including
its own counsel or counsel for the Borrowers), independent public accountants
and other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts; (c) makes no warranty or representation to any
Lender or any other Person and shall not be responsible to any Lender or any
other Person for any statements, warranties or representations made by any
Person in or in connection with this Agreement or any other Loan Document;
(d) shall not have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of any of this Agreement
or any other Loan Document or the satisfaction of any conditions precedent under
this Agreement or any Loan Document on the part of the Borrowers or other
Persons (except for the delivery to it of any certificate or document
specifically required to be delivered to it pursuant to Section 5.1.) or inspect
the property, books or records of the Borrowers or any other Person; (e) shall
not be responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
Loan Document, any other instrument or document furnished pursuant thereto or
any collateral covered thereby or the perfection or priority of any Lien in
favor of the Agent on behalf of the Lenders in any such collateral; and
(f) shall incur no liability under or in respect of this Agreement or any other
Loan Document by acting upon any notice, consent, certificate or other
instrument or writing (which may be by telephone or telecopy) believed by it to
be genuine and signed, sent or given by the proper party or parties. Unless set
forth in writing to the contrary, the making of its initial Loan by a Lender
shall constitute a certification by such Lender to the Agent and the other
Lenders that the Borrowers have satisfied the conditions precedent for initial
Loans set forth in Section 5.1 and Section 5.2 that have not previously been
waived by the Required Lenders.

Section 11.3. Notice of Defaults.

The Agent shall not be deemed to have knowledge or notice of the occurrence of a
Default or Event of Default unless the Agent has received notice from a Lender
or the Borrowers referring to this Agreement, describing with reasonable
specificity such Default or Event of Default and stating that such notice is a
“notice of default.” If any Lender (excluding the Lender

 

- 85 -



--------------------------------------------------------------------------------

which is also serving as the Agent) becomes aware of any Default or Event of
Default, it shall promptly send to the Agent such a “notice of default.”
Further, if the Agent receives such a “notice of default”, the Agent shall give
prompt notice thereof to the Lenders.

Section 11.4. KeyBank as Lender.

KeyBank, as a Lender, shall have the same rights and powers under this Agreement
and any other Loan Document as any other Lender and may exercise the same as
though it were not the Agent; and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated, include KeyBank in each case in its individual
capacity. KeyBank and its affiliates may each accept deposits from, maintain
deposits or credit balances for, invest in, lend money to, act as trustee under
indentures of, serve as financial advisor to, and generally engage in any kind
of business with, any Borrower or any of its affiliates as if it were any other
bank and without any duty to account therefor to the other Lenders. Further, the
Agent and any affiliate may accept fees and other consideration from any
Borrower for services in connection with this Agreement and otherwise without
having to account for the same to the other Lenders. The Lenders acknowledge
that, pursuant to such activities, KeyBank or its affiliates may receive
information regarding EPR and its Subsidiaries and their respective Affiliates
(including information that may be subject to confidentiality obligations in
favor of such Person) and acknowledge that the Agent shall be under no
obligation to provide such information to them.

Section 11.5. Approvals of Lenders.

All communications from the Agent to any Lender requesting such Lender’s
determination, consent, approval or disapproval (a) shall be given in the form
of a written notice to such Lender, (b) shall be accompanied by a description of
the matter or issue as to which such determination, approval, consent or
disapproval is requested, or shall advise such Lender where information, if any,
regarding such matter or issue may be inspected, or shall otherwise describe the
matter or issue to be resolved, (c) shall include, if reasonably requested by
such Lender and to the extent not previously provided to such Lender, written
materials and a summary of all oral information provided to the Agent by the
Borrowers in respect of the matter or issue to be resolved, and (d) shall
include the Agent’s recommended course of action or determination in respect
thereof. Each Lender shall reply promptly, but in any event within 10 Business
Days (or such lesser or greater period as may be specifically required under the
Loan Documents) of receipt of such communication. Except as otherwise provided
in this Agreement, unless a Lender shall give written notice to the Agent that
it specifically objects to the recommendation or determination of the Agent
(together with a written explanation of the reasons behind such objection)
within the applicable time period for reply, such Lender shall be deemed to have
conclusively approved of or consented to such recommendation or determination.

Section 11.6. Lender Credit Decision, Etc.

Each Lender expressly acknowledges and agrees that neither the Agent nor any of
its officers, directors, employees, agents, counsel, attorneys-in-fact or other
affiliates has made any representations or warranties as to the financial
condition, operations, creditworthiness, solvency or other information
concerning the business or affairs of EPR or any of its Subsidiaries or any
other Person to such Lender and that no act by the Agent hereafter taken,
including any review of

 

- 86 -



--------------------------------------------------------------------------------

the affairs of EPR or any of its Subsidiaries, shall be deemed to constitute any
such representation or warranty by the Agent to any Lender. Each Lender
acknowledges that it has made its own credit and legal analysis and decision to
enter into this Agreement and the transactions contemplated hereby,
independently and without reliance upon the Agent, any other Lender or counsel
to the Agent, or any of their respective officers, directors, employees and
agents, and based on the financial statements of EPR, the Subsidiaries or any
other Affiliate thereof, and inquiries of such Persons, its independent due
diligence of the business and affairs of EPR, the Subsidiaries and other
Persons, its review of the Loan Documents, the legal opinions required to be
delivered to it hereunder, the advice of its own counsel and such other
documents and information as it has deemed appropriate. Each Lender also
acknowledges that it will, independently and without reliance upon the Agent,
any other Lender or counsel to the Agent or any of their respective officers,
directors, employees and agents, and based on such review, advice, documents and
information as it shall deem appropriate at the time, continue to make its own
decisions in taking or not taking action under the Loan Documents. Except for
notices, reports and other documents and information expressly required to be
furnished to the Lenders by the Agent under this Agreement or any of the other
Loan Documents, the Agent shall have no duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, financial and other condition or creditworthiness of any EPR or any of
its Subsidiaries or any their respective Affiliates thereof which may come into
possession of the Agent, or any of its officers, directors, employees, agents,
attorneys-in-fact or other affiliates. Each Lender acknowledges that the Agent’s
legal counsel in connection with the transactions contemplated by this Agreement
is only acting as counsel to the Agent and is not acting as counsel to such
Lender.

Section 11.7. Indemnification of Agent.

Each Lender agrees to indemnify the Agent (to the extent not reimbursed by the
Borrowers and without limiting the obligation of the Borrowers to do so) pro
rata in accordance with such Lender’s respective Commitment Percentage, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, reasonable out-of-pocket costs and expenses, or
disbursements of any kind or nature whatsoever which may at any time be imposed
on, incurred by, or asserted against the Agent (in its capacity as Agent but not
as a Lender) in any way relating to or arising out of the Loan Documents, any
transaction contemplated hereby or thereby or any action taken or omitted by the
Agent under the Loan Documents (each an “Indemnifiable Amount” and collectively,
“Indemnifiable Amounts”); provided, however, that no Lender shall be liable for
any portion of such Indemnifiable Amounts to the extent resulting from the
Agent’s gross negligence or willful misconduct as determined by a court of
competent jurisdiction in a final, non-appealable judgment or if the Agent fails
to follow the written direction of the Required Lenders (or all of the Lenders
if expressly required hereunder) unless such failure results from the Agent
following the advice of counsel to the Agent of which advice the Lenders have
received notice. Without limiting the generality of the foregoing but subject to
the preceding proviso, each Lender agrees to reimburse the Agent (to the extent
not reimbursed by the Borrowers and without limiting the obligation of the
Borrowers to do so), promptly upon demand for its ratable share of any
out-of-pocket expenses (including counsel fees of the counsel(s) of the Agent’s
own choosing) incurred by the Agent in connection with the preparation,
negotiation, execution, or enforcement of, or legal advice with respect to the
rights or responsibilities of the parties under, the Loan Documents, any suit or
action brought

 

- 87 -



--------------------------------------------------------------------------------

by the Agent to enforce the terms of the Loan Documents and/or collect any
Obligations, any “lender liability” suit or claim brought against the Agent
and/or the Lenders, and any claim or suit brought against the Agent, and/or the
Lenders arising under any Environmental Laws. Such out-of-pocket expenses
(including counsel fees) shall be advanced by the Lenders on the request of the
Agent notwithstanding any claim or assertion that the Agent is not entitled to
indemnification hereunder upon receipt of an undertaking by the Agent that the
Agent will reimburse the Lenders if it is actually and finally determined by a
court of competent jurisdiction that the Agent is not so entitled to
indemnification. The agreements in this Section shall survive the payment of the
Loans and all other amounts payable hereunder or under the other Loan Documents
and the termination of this Agreement. If the Borrowers shall reimburse the
Agent for any Indemnifiable Amount following payment by any Lender to the Agent
in respect of such Indemnifiable Amount pursuant to this Section 11.7, the Agent
shall share such reimbursement on a ratable basis with each Lender making any
such payment.

Section 11.8. Successor Agent.

The Agent may resign at any time as Agent under the Loan Documents by giving
written notice thereof to the Lenders and the Borrowers. The Agent may be
removed as Agent under the Loan Documents for good cause by all of the Lenders
(other than the Lender then acting as Agent) upon 30-days’ prior written notice
to the Agent. Upon any such resignation or removal, the Required Lenders (other
than the Lender then acting as Agent, in the case of the removal of the Agent
under the immediately preceding sentence) shall have the right to appoint a
successor Agent which appointment shall, provided no Default or Event of Default
exists, be subject to the Borrowers’ approval, which approval shall not be
unreasonably withheld or delayed (except that the Borrowers shall, in all
events, be deemed to have approved each Lender and its affiliates as a successor
Agent). If no successor Agent shall have been so appointed in accordance with
the immediately preceding sentence, and shall have accepted such appointment,
within 30 days after the resigning Agent’s giving of notice of resignation or
the Lenders’ removal of the resigning Agent, then the resigning or removed Agent
may, on behalf of the Lenders, appoint a successor Agent, which shall be a
Lender, if any Lender shall be willing to serve, and otherwise shall be a
commercial bank having total combined assets of at least $50,000,000,000. Upon
the acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Agent, and the
retiring or removed Agent shall be discharged from its duties and obligations
under the Loan Documents. Such successor Agent shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or shall make other arrangements satisfactory to the current Agent,
in either case, to assume effectively the obligations of the current Agent with
respect to such Letters of Credit. After any Agent’s resignation or removal
hereunder as Agent, the provisions of this Article XI shall continue to inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Agent under the Loan Documents.

Section 11.9. Titled Agents.

Each of the Titled Agents in each such respective capacity, assumes no
responsibility or obligation hereunder, including, without limitation, for
servicing, enforcement or collection of any of the Loans, or for any duties as
an agent hereunder for the Lenders. The titles of

 

- 88 -



--------------------------------------------------------------------------------

“Arranger” and “Syndication Agent” and are solely honorific and imply no
fiduciary responsibility on the part of the Titled Agents to the Agent, the
Borrowers or any Lender and the use of such titles does not impose on the Titled
Agents any duties or obligations greater than those of any other Lender or
entitle the Titled Agents to any rights other than those to which any other
Lender is entitled.

ARTICLE XII. - MISCELLANEOUS

Section 12.1. Notices.

Unless otherwise provided herein, communications provided for hereunder shall be
in writing and shall be mailed, telecopied or delivered as follows:

If to a Borrower:

Entertainment Properties Trust

909 Walnut Street, Suite 200

Kansas City, MO 64106

Attn: Gregory K. Silvers, Esq.

Vice President and General Counsel

Telecopy: 816-472-5794

with a copy to:

Entertainment Properties Trust

909 Walnut Street, Suite 200

Kansas City, MO 64106

Attn: Mark A. Peterson

Vice President and Chief Financial Officer

Telecopy: 816-472-5794

If to the Agent:

KeyBank, National Association

225 Franklin Street, 18th Floor

Boston, MA 02110

Attn: Jeffry M. Morrison

Telephone:    (617) 385-6216

Telecopy:      (617) 385-6293

If to a Lender:

To such Lender’s address or telecopy number, as applicable, set forth on its
signature page hereto or in the applicable Assignment and Assumption Agreement;

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Agreement. All such notices and other

 

- 89 -



--------------------------------------------------------------------------------

communications shall be effective (i) if mailed, when received; (ii) if
telecopied, when transmitted at or before 4:00 PM on a given day; or (iii) if
hand delivered or sent by overnight courier, when delivered. Notwithstanding the
immediately preceding sentence, (a) all notices or communications sent by
telecopy to the Agent or any Lender under Article II shall be effective only
when actually received by the intended addressee, and (b) all notices sent to a
Borrower relating to the occurrence or existence of a Default or Event of
Default or the exercise of any rights or remedies in respect of a Default or
Event of Default shall be effective only when delivered in accordance with the
provisions of clause (i) or clause (iii) above. Neither the Agent nor any Lender
shall incur any liability to the Borrowers (nor shall the Agent incur any
liability to the Lenders) for acting upon any telephonic notice referred to in
this Agreement which the Agent or such Lender, as the case may be, believes in
good faith to have been given by a Person authorized to deliver such notice or
for otherwise acting in good faith hereunder. Failure of a Person designated to
get a copy of a notice to receive such copy shall not affect the validity of
notice properly given to any other Person.

Section 12.2. Expenses.

The Borrowers agree (a) to pay or reimburse the Agent for all of its reasonable
out-of-pocket costs and expenses actually incurred in connection with the
preparation, negotiation and execution of, and any amendment, supplement or
modification to, any of the Loan Documents (including due diligence expenses and
travel expenses relating to closing), and the consummation of the transactions
contemplated thereby, including the reasonable fees and disbursements of counsel
to the Agent and costs and expenses in connection with the use of IntraLinks,
Inc. or other similar information transmission systems in connection with the
Loan Documents, (b) to pay or reimburse the Agent and the Lenders for all their
reasonable costs and expenses actually incurred in connection with the
enforcement or preservation of any rights under the Loan Documents, including
the reasonable fees and disbursements of their respective counsel and any
payments in indemnification or otherwise payable by the Lenders to the Agent
pursuant to the Loan Documents, (c) to pay, and indemnify and hold harmless the
Agent and the Lenders from, any and all recording and filing fees and any and
all liabilities with respect to, or resulting from any failure to pay or delay
in paying, documentary, stamp, excise and other similar taxes, if any, which may
be payable or determined to be payable in connection with the execution and
delivery of any of the Loan Documents, or consummation of any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
any Loan Document and (d) to the extent not already covered by any of the
preceding subsections, to pay or reimburse the Agent and the Lenders for all
their costs and expenses incurred in connection with any bankruptcy or other
proceeding of the type described in Section 10.1(h), Section 10.1(i) or
Section 10.1(j), including the reasonable fees and disbursements of counsel to
the Agent and any Lender, whether such fees and expenses are incurred prior to,
during or after the commencement of such proceeding or the confirmation or
conclusion of any such proceeding. If the Borrowers shall fail to pay any
amounts required to be paid by them pursuant to this Section, the Agent and/or
the Lenders may pay such amounts on behalf of the Borrowers and either deem the
same to be Loans outstanding hereunder or otherwise Obligations owing hereunder.
Upon the Borrowers’ request, the Agent or any Lender requesting payment of any
amounts under this Section shall provide the Borrowers with a statement setting
forth in reasonable detail the basis for requesting such amounts.

 

- 90 -



--------------------------------------------------------------------------------

Section 12.3. Setoff.

Subject to Section 3.3 and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the Agent,
each Lender and each Participant is hereby authorized by each Borrower, at any
time or from time to time during the continuance of an Event of Default, without
prior notice to any Borrower or to any other Person, any such notice being
hereby expressly waived, but in the case of a Lender or Participant subject to
receipt of the prior written consent of the Agent exercised in its sole
discretion, to set off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by the Agent, such Lender or any
affiliate of the Agent or such Lender, to or for the credit or the account of
any Borrower against and on account of any of the Obligations, irrespective of
whether or not any or all of the Loans and all other Obligations have been
declared to be, or have otherwise become, due and payable as permitted by
Section 10.2, and although such obligations shall be contingent or unmatured.

Section 12.4. Litigation; Jurisdiction; Other Matters; Waivers.

(a) EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE BORROWERS, THE AGENT OR ANY OF THE LENDERS WOULD BE BASED ON DIFFICULT
AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE
PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE
LENDERS, THE AGENT AND THE BORROWERS HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY
IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN
WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF
THIS AGREEMENT, THE NOTES, OR ANY OTHER LOAN DOCUMENT OR BY REASON OF ANY OTHER
SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE BORROWERS, THE
AGENT OR ANY OF THE LENDERS OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN
DOCUMENTS.

(b) EACH OF THE BORROWERS, THE AGENT AND EACH LENDER HEREBY AGREES THAT THE
FEDERAL DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK AND ANY STATE COURT
LOCATED IN BOROUGH OF MANHATTAN, NEW YORK, NEW YORK, SHALL HAVE JURISDICTION TO
HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG THE BORROWERS, THE
AGENT OR ANY OF THE LENDERS, PERTAINING DIRECTLY OR INDIRECTLY TO THIS
AGREEMENT, THE LOANS AND LETTERS OF CREDIT, THE NOTES OR ANY OTHER LOAN DOCUMENT
OR TO ANY MATTER ARISING HEREFROM OR THEREFROM. THE BORROWERS AND EACH OF THE
LENDERS EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO SUCH JURISDICTION IN ANY
ACTION OR PROCEEDING COMMENCED IN SUCH COURTS WITH RESPECT TO SUCH CLAIMS OR
DISPUTES. EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT
SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM, AND EACH AGREES
NOT TO PLEAD OR CLAIM THE

 

- 91 -



--------------------------------------------------------------------------------

SAME. THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO
PRECLUDE THE BRINGING OF ANY ACTION BY THE AGENT OR ANY LENDER OR THE
ENFORCEMENT BY THE AGENT OR ANY LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN
ANY OTHER APPROPRIATE JURISDICTION.

(c) THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH THE
ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS AGREEMENT.

Section 12.5. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns, except that no Borrower may assign or otherwise transfer any of its
rights or obligations under this Agreement without the prior written consent of
all Lenders and any such assignment or other transfer to which all of the
Lenders have not so consented shall be null and void.

(b) Any Lender may make, carry or transfer Loans at, to or for the account of
any of its branch offices or the office of an affiliate of such Lender except to
the extent such transfer would result in increased costs to the Borrowers.

(c) Any Lender may at any time grant to one or more banks or other financial
institutions (each a “Participant”) participating interests in its Commitment or
the Obligations owing to such Lender; provided, however, after giving effect to
any such participation by a Lender, the amount of its Commitment, or if the
Commitments have been terminated, the aggregate outstanding principal balance of
Loans held by it, in which it has not granted any participating interests must
be equal to at least $10,000,000.00. Except as otherwise provided in
Section 12.3, no Participant shall have any rights or benefits under this
Agreement or any other Loan Document. A Participant shall not be entitled to
receive any greater payment under Section 3.12 than the applicable Lender would
have been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrowers’ prior written consent. A Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of Section 3.12
unless the Borrowers are notified of the participation sold to such Participant
and such Participant agrees, for the benefit of the Borrowers and the Agent, to
comply with Section 3.12(c) as though it were a Lender. In the event of any such
grant by a Lender of a participating interest to a Participant, such Lender
shall remain responsible for the performance of its obligations hereunder, and
the Borrowers and the Agent shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement pursuant to which any Lender may grant such a
participating interest shall provide that such Lender shall retain the sole
right and responsibility to enforce the obligations of the Borrowers hereunder
including, without limitation, the right to approve any amendment, modification
or waiver of any provision of this

 

- 92 -



--------------------------------------------------------------------------------

Agreement; provided, however, such Lender may agree with the Participant that it
will not, without the consent of the Participant, agree to (i) increase, or
extend the term or extend the time or waive any requirement for the reduction or
termination of, such Lender’s Commitment, (ii) extend the date fixed for the
payment of principal of or interest on the Loans or portions thereof owing to
such Lender, (iii) reduce the amount of any such payment of principal,
(iv) reduce the rate at which interest is payable thereon or (v) release any
Borrower (except as expressly permitted under Section 7.12 or any other
provision of this Agreement). An assignment or other transfer which is not
permitted by subsection (d) or (e) below shall be given effect for purposes of
this Agreement only to the extent of a participating interest granted in
accordance with this subsection (c).

(d) Any Lender may with the prior written consent of the Agent, such consent not
to be unreasonably withheld or delayed, assign to one or more Eligible Assignees
(each an “Assignee”) all or a portion of its rights and obligations under this
Agreement and the Notes (including all or a portion of its Commitments and the
Loans owing to such Lender); provided, however, (i) unless the Borrowers and the
Agent otherwise agree, after giving effect to any partial assignment by a
Lender, the Assignee shall hold, and the assigning Lender shall retain, a
Commitment, or if the Commitments have been terminated, Loans having an
outstanding principal balance, of at least $10,000,000.00 and integral multiples
of $5,000,000.00 in excess thereof; (ii) if an Event of Default has been in
existence for more than sixty (60) days, any such assignment may be to any
Person (other than a Borrower or an Affiliate thereof), and (iii) each such
assignment shall be effected by means of an Assignment and Assumption Agreement.
Upon execution and delivery of such instrument and payment by such Assignee to
such transferor Lender of an amount equal to the purchase price agreed between
such transferor Lender and such Assignee, such Assignee shall be a Lender party
to this Agreement with respect to the assigned interest as of the effective date
of the Assignment and Assumption Agreement and shall have all the rights and
obligations of a Lender with respect to the assigned interest as set forth in
such Assignment and Assumption Agreement, and the transferor Lender shall be
released from its obligations hereunder with respect to the assigned interest to
a corresponding extent, and no further consent or action by any party shall be
required. Upon the consummation of any assignment pursuant to this subsection,
the transferor Lender, the Agent and the Borrowers shall make appropriate
arrangements so that new Notes are issued to the Assignee and such transferor
Lender, as appropriate. In connection with any such assignment, the transferor
Lender shall pay to the Agent an administrative fee for processing such
assignment in the amount of $5,000.00.

(e) The Agent shall maintain at the Principal Office a copy of each Assignment
and Assumption Agreement delivered to and accepted by it and a register for the
recordation of the names and addresses of the Lenders and the Commitment of each
Lender from time to time (the “Register”). The Agent shall give each Lender and
the Borrowers notice of the assignment by any Lender of its rights as
contemplated by this Section. The Borrowers, the Agent and the Lenders may treat
each Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register and copies of each Assignment and
Assumption Agreement shall be available for inspection by the Borrowers or any
Lender at any reasonable time and from time to time upon reasonable prior notice
to the Agent. Upon its receipt of an Assignment and Assumption Agreement
executed by an assigning Lender, together with each Note subject to such
assignment, the Agent shall, if such Assignment and Assumption

 

- 93 -



--------------------------------------------------------------------------------

Agreement has been completed and if the Agent receives the processing and
recording fee described in subsection (d) above, (i) accept such Assignment and
Assumption Agreement, (ii) record the information contained therein in the
Register and (iii) give prompt notice thereof to the Borrowers.

(f) In addition to the assignments and participations permitted under the
foregoing provisions of this Section, any Lender may assign and pledge all or
any portion of its Loans and its Notes to any Federal Reserve Bank as collateral
security pursuant to Regulation A and any Operating Circular issued by such
Federal Reserve Bank, and such Loans and Notes shall be fully transferable as
provided therein. No such assignment shall release the assigning Lender from its
obligations hereunder.

(g) A Lender may furnish any information concerning EPR or any of its
Subsidiaries in the possession of such Lender from time to time to Assignees and
Participants (including prospective Assignees and Participants) subject to
compliance with Section 12.8 or other confidentiality restrictions at least as
restrictive as Section 12.8.

(h) Anything in this Section to the contrary notwithstanding, no Lender may
assign or participate any interest in any Loan held by it hereunder to EPR or
any of its Subsidiaries or any of their respective Affiliates.

(i) Each Lender agrees that, without the prior written consent of the Borrowers
and the Agent, it will not knowingly make any assignment hereunder in any manner
or under any circumstances that would require registration or qualification of,
or filings in respect of, any Loan or Note under the Securities Act or any other
securities laws of the United States of America or of any other jurisdiction.

Section 12.6. Amendments.

(a) Except as otherwise expressly provided in this Agreement, any consent or
approval required or permitted by this Agreement or any other Loan Document to
be given by the Lenders may be given, and any term of this Agreement or of any
other Loan Document may be amended, and the performance or observance by EPR or
any of its Subsidiaries of any terms of this Agreement or such other Loan
Document or the continuance of any Default or Event of Default may be waived
(either generally or in a particular instance and either retroactively or
prospectively) with, but only with, the written consent of the Required Lenders
(and, in the case of an amendment to any Loan Document, the written consent of
each Borrower party thereto).

(b) Notwithstanding the foregoing, without the prior written consent of each
Lender adversely affected thereby, no amendment, waiver or consent shall do any
of the following:

(i) increase the Commitments of the Lenders (except for any increase in the
Commitments effectuated pursuant to Section 2.14) or subject the Lenders to any
additional obligations;

(ii) reduce the principal of, the method of application of any mandatory
prepayment of, or interest rates that have accrued or that will be charged on
the outstanding principal amount of, any Loans or other Obligations;

 

- 94 -



--------------------------------------------------------------------------------

(iii) reduce the amount of any Fees payable hereunder or postpone any date fixed
for payment thereof;

(iv) extend the Termination Date or otherwise postpone any date fixed for any
payment of any principal of, or interest on, any Loans or any other Obligations
(including the waiver of any Default or Event of Default as a result of the
nonpayment of any such Obligations as and when due), or extend the expiration
date of any Letter of Credit beyond the Termination Date;

(v) amend or otherwise modify the provisions of Section 3.2;

(vi) modify the definition of the term “Required Lenders” or otherwise modify in
any other manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof,
including without limitation, any modification of this Section if such
modification would have such effect;

(vii) amend the provisions of Section 12.5(c) or (d) so as to impose more
restrictions of a Lender’s ability to grant assignments or participations
hereunder; or

(viii) amend or otherwise modify the provisions of Section 2.12.

(c) Notwithstanding the foregoing, without the prior written consent of all
Lenders, no amendment, waiver or consent shall do any of the following:

(i) modify the definition of the term “Required Lenders” or otherwise modify in
any other manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof,
including without limitation, any modification of this Section 12.6 or

(ii) release any Borrower from its obligations hereunder, except as otherwise
permitted in connection with the removal or replacement of an Unencumbered
Property under Section 7.12, Section 7.13 or Section 10.2 herein.

(d) No amendment, waiver or consent, unless in writing and signed by the Agent,
in such capacity, in addition to the Lenders required hereinabove to take such
action, shall affect the rights or duties of the Agent under this Agreement or
any of the other Loan Documents.

(e) No waiver shall extend to or affect any obligation not expressly waived or
impair any right consequent thereon and any amendment, waiver or consent shall
be effective only in the specific instance and for the specific purpose set
forth therein. Except as otherwise provided in Section 11.5, no course of
dealing or delay or omission on the part of the Agent or any Lender in
exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto. Any Event of Default occurring hereunder shall continue to
exist until such time as such Event of Default is waived in writing in
accordance with the terms of this Section, notwithstanding any attempted cure or
other action by EPR or any of its Subsidiaries or any other Person subsequent to
the occurrence of such Event of Default. Except as otherwise explicitly provided
for herein or

 

- 95 -



--------------------------------------------------------------------------------

in any other Loan Document, no notice to or demand upon the Borrowers shall
entitle the Borrowers to any other or further notice or demand in similar or
other circumstances.

(f) If, in connection with any proposed change, waiver, discharge, termination
or other action under the provisions of this Agreement that requires approval of
all Lenders or the Required Lenders, and the consent of one or more of such
other Lenders whose consent is required is not obtained, then the Agent (in its
capacity as a Lender and/or on behalf of, with their consent, one or more of the
other non-consenting Lenders or Eligible Assignees) shall have the right (but
not the obligation) to purchase the Commitment of such non-consenting Lender or
Lenders upon payment to such non-consenting Lender(s) in full of the principal
of and interest accrued on each Loan made, or Letter of Credit issued, by it and
all other amounts owing to it or accrued for its account under this Agreement.
Upon any such purchase or assignment, the non-consenting Lender’s interest in
the Loans or Letters of Credit and its rights hereunder (but not its liability
in respect thereof or under the Loan Documents or this Agreement to the extent
the same relate to the period prior to the effective date of the purchase except
to the extent assigned pursuant to such purchase) shall terminate on the date of
purchase, and the non-consenting Lender shall promptly execute all documents
reasonably requested to surrender and transfer such interest to the purchaser or
assignee thereof, including an appropriate Assignment and Assumption Agreement.

Section 12.7. Nonliability of Agent and Lenders.

The relationship between the Borrowers, on the one hand, and the Lenders and the
Agent, on the other hand, shall be solely that of borrower and lender. Neither
the Agent nor any Lender shall have any fiduciary responsibilities to the
Borrowers and no provision in this Agreement or in any of the other Loan
Documents, and no course of dealing between or among any of the parties hereto,
shall be deemed to create any fiduciary duty owing by the Agent or any Lender to
any Lender or to EPR or any of its Subsidiaries. Neither the Agent nor any
Lender undertakes any responsibility to the Borrowers to review or inform the
Borrowers of any matter in connection with any phase of the Borrowers’ business
or operations.

Section 12.8. Confidentiality.

The Agent and each Lender shall use reasonable efforts to assure that
information about EPR and its Subsidiaries and their respective Minority
Interests, and their respective properties, operations, affairs and financial
condition, not generally disclosed to the public, which is furnished to the
Agent or any Lender pursuant to the provisions of this Agreement or any other
Loan Document, is used only for the purposes of this Agreement and the other
Loan Documents and shall not be divulged to any Person other than the Agent, the
Lenders, and their respective agents who are actively and directly participating
in the evaluation, administration or enforcement of the Loan Documents and other
transactions between the Agent or such Lender, as applicable, and the Borrowers,
but in any event the Agent and the Lenders may make disclosure: (a) to any of
their respective affiliates (provided they shall agree to keep such information
confidential in accordance with the terms of this Section or other
confidentiality restrictions at least as restrictive as this Section); (b) as
reasonably requested by any potential or actual Assignee, Participant or other
transferee in connection with the contemplated transfer of any Commitment or
participations therein as permitted hereunder (provided they shall agree to

 

- 96 -



--------------------------------------------------------------------------------

keep such information confidential in accordance with the terms of this
Section); (c) as required or requested by any Governmental Authority or
representative thereof or pursuant to legal process or in connection with any
legal proceedings or as otherwise required by Applicable Law; (d) to the Agent’s
or such Lender’s independent auditors and other professional advisors (provided
they shall be notified of the confidential nature of the information); (e) after
the happening and during the continuance of an Event of Default, to any other
Person, in connection with the exercise by the Agent or the Lenders of rights
hereunder or under any of the other Loan Documents; (f) to any actual or
potential contractual counter-parties to any Derivatives Contract or to any
rating agency; and (g) to the extent such information (x) becomes publicly
available other than as a result of a breach of this Section actually known to
such Lender to be such a breach or (y) becomes available to the Agent or any
Lender on a nonconfidential basis from a source other than any Borrower or any
Affiliate. Notwithstanding the foregoing, the Agent and each Lender may disclose
any such confidential information, without notice to any Borrower, to
Governmental Authorities in connection with any regulatory examination of the
Agent or such Lender or in accordance with the regulatory compliance policy of
the Agent or such Lender.

Section 12.9. Indemnification.

(a) The Borrowers shall and hereby agree to indemnify, defend and hold harmless
the Agent, each of the Lenders, any affiliate of the Agent or any Lender, and
their respective directors, officers, shareholders, agents, employees and
counsel (each referred to herein as an “Indemnified Party”) from and against any
and all of the following (collectively, the “Indemnified Costs”): losses, costs,
claims, damages, liabilities, deficiencies, judgments or reasonable expenses of
every kind and nature (including, without limitation, amounts paid in
settlement, court costs and the reasonable fees and disbursements of counsel
incurred in connection with any litigation, investigation, claim or proceeding
or any advice rendered in connection therewith, but excluding losses, costs,
claims, damages, liabilities, deficiencies, judgments or expenses
indemnification in respect of which is specifically covered by Section 3.12 or
Section 4.1 or expressly excluded from the coverage of such Section 3.12 or
Section 4.1) incurred by an Indemnified Party in connection with, arising out
of, or by reason of, any suit, cause of action, claim, arbitration,
investigation or settlement, consent decree or other proceeding (the foregoing
referred to herein as an “Indemnity Proceeding”) brought by any Borrower or
third party which is in any way related directly or indirectly to: (i) this
Agreement or any other Loan Document or the transactions contemplated thereby;
(ii) the making of any Loans or issuance of Letters of Credit hereunder;
(iii) any actual or proposed use by any Borrower of the proceeds of the Loans or
Letters of Credit; (iv) the Agent’s or any Lender’s entering into this
Agreement; (v) the fact that the Agent and the Lenders have established the
credit facility evidenced hereby in favor of the Borrowers; (vi) the fact that
the Agent and the Lenders are creditors of the Borrowers and have or are alleged
to have information regarding the financial condition, strategic plans or
business operations of EPR and the Subsidiaries; (vii) the fact that the Agent
and the Lenders are material creditors of the Borrowers and are alleged to
influence directly or indirectly the business decisions or affairs of the
Borrowers and the other Subsidiaries or their financial condition; (viii) the
exercise of any right or remedy the Agent or the Lenders may have under this
Agreement or the other Loan Documents; (ix) any civil penalty or fine assessed
by the OFAC against, and all reasonable costs and expenses (including counsel
fees and disbursements) incurred in connection with defense thereof by, the
Agent or any Lender as a result of conduct of EPR or any of its Subsidiaries
that violates a sanction enforced by the

 

- 97 -



--------------------------------------------------------------------------------

OFAC; or (x) any violation or non-compliance by any Borrower or any Subsidiary
of any Applicable Law (including any Environmental Law) including, but not
limited to, any Indemnity Proceeding commenced by (A) the Internal Revenue
Service or state taxing authority or (B) any Governmental Authority or other
Person under any Environmental Law, including any Indemnity Proceeding commenced
by a Governmental Authority or other Person seeking remedial or other action to
cause EPR or its Subsidiaries (or its respective properties) (or the Agent
and/or the Lenders as successors to any Borrower) to be in compliance with such
Environmental Laws; provided, however, that the Borrowers shall not be obligated
to indemnify any Indemnified Party for any acts or omissions of such Indemnified
Party in connection with matters described in this subsection to the extent
arising from the gross negligence or willful misconduct of such Indemnified
Party, as determined by a court of competent jurisdiction in a final,
non-appealable judgment.

(b) The Borrowers’ indemnification obligations under this Section shall apply to
all Indemnity Proceedings arising out of, or related to, the foregoing whether
or not an Indemnified Party is a named party in such Indemnity Proceeding. In
this regard, this indemnification shall cover all Indemnified Costs of any
Indemnified Party in connection with any deposition of any Indemnified Party or
compliance with any subpoena (including any subpoena requesting the production
of documents). This indemnification shall, among other things, apply to any
Indemnity Proceeding commenced by other creditors of any Borrower or any
Subsidiary, any shareholder of any Borrower or any Subsidiary (whether such
shareholder(s) are prosecuting such Indemnity Proceeding in their individual
capacity or derivatively on behalf of any Borrower), any account debtor of any
Borrower or any Subsidiary or by any Governmental Authority. If indemnification
is to be sought hereunder by an Indemnified Party, then such Indemnified Party
shall notify the Borrowers of the commencement of any Indemnity Proceeding;
provided, however, that the failure to so notify the Borrowers shall not relieve
the Borrowers from any liability that they may have to such Indemnified Party
pursuant to this Section 12.9.

(c) This indemnification shall apply to any Indemnity Proceeding arising during
the pendency of any bankruptcy proceeding filed by or against any Borrower
and/or any Subsidiary.

(d) All reasonable out-of-pocket fees and expenses of, and all reasonable
amounts paid to third-persons by, an Indemnified Party shall be advanced by the
Borrowers at the request of such Indemnified Party notwithstanding any claim or
assertion by the Borrowers that such Indemnified Party is not entitled to
indemnification hereunder, upon receipt of an undertaking by such Indemnified
Party that such Indemnified Party will reimburse the Borrowers if it is actually
and finally determined by a court of competent jurisdiction that such
Indemnified Party is not so entitled to indemnification hereunder.

(e) An Indemnified Party may conduct its own investigation and defense of, and
may formulate its own strategy with respect to, any Indemnity Proceeding covered
by this Section and, as provided above, all Indemnified Costs incurred by such
Indemnified Party shall be reimbursed by the Borrowers. No action taken by legal
counsel chosen by an Indemnified Party in investigating or defending against any
such Indemnity Proceeding shall vitiate or in any way impair the obligations and
duties of the Borrowers hereunder to indemnify and hold harmless each such
Indemnified Party; provided, however, that if (i) the Borrowers are required to

 

- 98 -



--------------------------------------------------------------------------------

indemnify an Indemnified Party pursuant hereto and (ii) the Borrowers have
provided evidence reasonably satisfactory to such Indemnified Party that the
Borrowers have the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified Party with respect to such Indemnity
Proceeding, such Indemnified Party shall not settle or compromise any such
Indemnity Proceeding without the prior written consent of the Borrowers (which
consent shall not be unreasonably withheld or delayed). Notwithstanding the
foregoing, an Indemnified Party may settle or compromise any such Indemnity
Proceeding without the prior written consent of the Borrowers where (x) no
monetary relief is sought against such Indemnified Party in such Indemnity
Proceeding or (y) there is an allegation of a violation of law by such
Indemnified Party.

(f) If and to the extent that the obligations of the Borrowers under this
Section are unenforceable for any reason, the Borrowers hereby agree to make the
maximum contribution to the payment and satisfaction of such obligations which
is permissible under Applicable Law.

(g) The Borrowers’ obligations under this Section shall survive any termination
of this Agreement and the other Loan Documents and the payment in full in cash
of the Obligations, and are in addition to, and not in substitution of, any
other of their obligations set forth in this Agreement or any other Loan
Document to which it is a party.

Section 12.10. Termination; Survival.

At such time as (a) all of the Commitments have been terminated, (b) all Letters
of Credit (other than Letters of Credit the expiration dates of which extend
beyond the Termination Date as permitted under Section 2.2(b) and in respect of
which the Borrowers have satisfied the requirements of such Section) have
terminated, (c) none of the Lenders is obligated any longer under this Agreement
to make any Loans and (d) all Obligations (other than obligations which survive
as provided in the following two sentences) have been paid and satisfied in
full, this Agreement shall terminate. The indemnities to which the Agent and the
Lenders are entitled under the provisions of Sections 3.12, 4.1, 4.4, 11.7, 12.2
and 12.9 and any other provision of this Agreement and the other Loan Documents,
and the provisions of Section 12.4, shall continue in full force and effect and
shall protect the Agent and the Lenders (i) notwithstanding any termination of
this Agreement, or of the other Loan Documents, against events arising after
such termination as well as before and (ii) at all times after any such party
ceases to be a party to this Agreement with respect to all matters and events
existing on or prior to the date such party ceased to be a party to this
Agreement.

Section 12.11. Severability of Provisions.

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

- 99 -



--------------------------------------------------------------------------------

Section 12.12. GOVERNING LAW.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

Section 12.13. Patriot Act.

The Lenders and the Agent each hereby notifies the Borrowers that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), it is required to obtain, verify and record
information that identifies the Borrowers, which information includes the name
and address of the Borrowers and other information that will allow such Lender
or the Agent, as applicable, to identify the Borrowers in accordance with such
Act.

Section 12.14. Counterparts.

This Agreement and any amendments, waivers, consents or supplements may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all of which counterparts together shall constitute but
one and the same instrument.

Section 12.15. Obligations with Respect to Borrowers.

The obligations of a Borrower to direct or prohibit the taking of certain
actions by other Borrowers as specified herein shall be absolute and not subject
to any defense such Borrower may have that such Borrower does not control such
other Borrower.

Section 12.16. Limitation of Liability.

Neither the Agent nor any Lender, nor any affiliate, officer, director,
employee, attorney, or agent of the Agent or any Lender shall have any liability
with respect to, and the Borrowers hereby waive, release, and agree not to sue
any of them upon, any claim for any special, indirect, incidental, or
consequential damages suffered or incurred by any Borrower in connection with,
arising out of, or in any way related to, this Agreement or any of the other
Loan Documents, or any of the transactions contemplated by this Agreement or any
of the other Loan Documents. The Borrowers hereby waive, release, and agree not
to sue the Agent or any Lender or any of the Agent’s or any Lender’s affiliates,
officers, directors, employees, attorneys, or agents for punitive damages in
respect of any claim in connection with, arising out of, or in any way related
to, this Agreement or any of the other Loan Documents, or any of the
transactions contemplated by this Agreement or financed hereby.

Section 12.17. Entire Agreement.

This Agreement and the other Loan Documents referred to herein embody the final,
entire agreement among the parties hereto and supersede any and all prior
commitments, agreements, representations, and understandings, whether written or
oral, relating to the subject matter hereof and thereof and may not be
contradicted or varied by evidence of prior,

 

- 100 -



--------------------------------------------------------------------------------

contemporaneous, or subsequent oral agreements or discussions of the parties
hereto. There are no oral agreements among the parties hereto.

Section 12.18. Construction.

The Agent, each Borrower and each Lender acknowledge that each of them has had
the benefit of legal counsel of its own choice and has been afforded an
opportunity to review this Agreement and the other Loan Documents with its legal
counsel and that this Agreement and the other Loan Documents shall be construed
as if jointly drafted by the Agent, the Borrowers and the Lenders.

[Signatures on Following Pages]

 

- 101 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their authorized officers all as of the day and year first above written.

BORROWERS:

 

ENTERTAINMENT PROPERTIES TRUST By:   /s/ Mark Peterson   Name: Mark Peterson  
Title: Vice President 30 WEST PERSHING, LLC By:   /s/ Mark Peterson   Name: Mark
Peterson   Title: Vice President EPT DOWNREIT II, Inc. By:   /s/ Mark Peterson  
Name: Mark Peterson   Title: Vice President EPT HUNTSVILLE, INC. By:   /s/ Mark
Peterson   Name: Mark Peterson   Title: Vice President MEGAPLEX FOUR, INC. By:  
/s/ Mark Peterson   Name: Mark Peterson   Title: Vice President WESTCOL CENTER,
LLC By:   /s/ Mark Peterson   Name: Mark Peterson   Title: Vice President

 

- 102 -



--------------------------------------------------------------------------------

EPT MELBOURNE, INC. By:   /s/ Mark Peterson   Name: Mark Peterson   Title: Vice
President CROTCHED MOUNTAIN PROPERTIES, LLC By:   /s/ Mark Peterson   Name: Mark
Peterson   Title: Vice President EDUCATION CAPITAL SOLUTIONS, LLC By:   /s/ Mark
Peterson   Name: Mark Peterson   Title: Vice President EPR HIALEAH, INC. By:  
/s/ Mark Peterson   Name: Mark Peterson   Title: Vice President EPT 909, INC.
By:   /s/ Mark Peterson   Name: Mark Peterson   Title: Vice President EPT
CROTCHED MOUNTAIN, INC. By:   /s/ Mark Peterson   Name: Mark Peterson   Title:
Vice President

 

- 103 -



--------------------------------------------------------------------------------

EPT KALAMAZOO, INC. By:   /s/ Mark Peterson   Name: Mark Peterson   Title: Vice
President EPT MAD RIVER, INC. By:   /s/ Mark Peterson   Name: Mark Peterson  
Title: Vice President EPT MOUNT ATTITASH, INC. By:   /s/ Mark Peterson   Name:
Mark Peterson   Title: Vice President EPT MOUNT SNOW, INC. By:   /s/ Mark
Peterson   Name: Mark Peterson   Title: Vice President EPT NINETEEN, INC. By:  
/s/ Mark Peterson   Name: Mark Peterson   Title: Vice President EPT SKI
PROPERTIES, INC. By:   /s/ Mark Peterson   Name: Mark Peterson   Title: Vice
President

 

- 104 -



--------------------------------------------------------------------------------

EPT WATERPARKS, INC. By:   /s/ Mark Peterson   Name: Mark Peterson   Title: Vice
President MEGAPLEX NINE, INC. By:   /s/ Mark Peterson   Name: Mark Peterson  
Title: Vice President ECS DOUGLAS I, LLC By:   /s/ Mark Peterson   Name: Mark
Peterson   Title: Vice President EPT DALLAS, LLC By:   /s/ Mark Peterson   Name:
Mark Peterson   Title: Vice President EPT FONTANA, LLC By:   /s/ Mark Peterson  
Name: Mark Peterson   Title: Vice President EPT TWIN FALLS, LLC By:   /s/ Mark
Peterson   Name: Mark Peterson   Title: Vice President

[Signatures Continued on Next Page]

 

- 105 -



--------------------------------------------------------------------------------

[Signature Page to Amended and Restated Credit Agreement dated as of

October 13, 2011 with Entertainment Properties Trust, et al.]

 

KEYBANK, NATIONAL ASSOCIATION,
    as Agent, and as a Lender By:   /s/ Jane E. McGrath   Jane E. McGrath   Vice
President Commitment Amount: $65,000,000.00 Lending Office (all Types of Loans):

KEYBANK, NATIONAL ASSOCIATION

225 Franklin Street, 18th Floor

Boston, Massachusetts 02110

Telephone:     (617) 385 6214

Telecopy:       (617) 385-6293

[Signatures Continued on Next Page]

 

- 106 -



--------------------------------------------------------------------------------

[Signature Page to Amended and Restated Credit Agreement dated as of

October 13, 2011 with Entertainment Properties Trust, et al.]

 

JP MORGAN CHASE BANK, N.A., as Lender By:   /s/ Mohammad S. Hasan   Mohammad S.
Hasan  

Vice President

Commitment Amount: $65,000,000.00 Lending Office (all Types of Loans):

JP Morgan Chase Bank, N.A.

383 Madison Avenue, 24th Floor

New York, New York 10179

Telephone:     (212) 622-8174

Telecopy:       (646) 534-0574

 

- 107 -



--------------------------------------------------------------------------------

[Signature Page to Amended and Restated Credit Agreement dated as of

October 13, 2011 with Entertainment Properties Trust, et al.]

 

ROYAL BANK OF CANADA, as Lender By:     /s/ Dan LePage

  Name:   Dan LePage   Title:   Authorized Signatory

 

Commitment Amount: $65,000,000.00 Lending Office (all Types of Loans):

One Liberty Plaza, 3rd floor

165 Broadway

New York, New York 10006-1404

Attention: GLA Administrator

Telephone:     1-877-332-7455

Telecopy:       1-212-428-2372

[Signatures Continued on Next Page]

 

- 108 -



--------------------------------------------------------------------------------

[Signature Page to Amended and Restated Credit Agreement dated as of

October 13, 2011 with Entertainment Properties Trust, et al.]

 

UMB BANK, N.A., as Lender By:   /s/ Robert P. Elbert   Robert P. Elbert   Senior
Vice President Commitment Amount: $35,000,000.00 Lending Office (all Types of
Loans):

UMB Bank, N.A.

1010 Grand Boulevard

Kansas City, MO 64106

Telephone:     (816) 860-7116

Telecopy:       (816) 860-7143

 

- 109 -



--------------------------------------------------------------------------------

[Signature Page to Amended and Restated Credit Agreement dated as of

October 13, 2011 with Entertainment Properties Trust, et al.]

 

GOLDMAN SACHS BANK USA, as Lender By:   /s/ Mark Walton  

Mark Walton

  Title:   Authorized Signatory

 

Commitment Amount: $20,000,000.00 Lending Office (all Types of Loans):

Goldman Sachs Bank USA

c/o Goldman, Sachs & Co.

30 Hudson Street, 36th Floor

Jersey City, NJ 07302

Telephone:     (212) 934-3921

Telecopy:       (917) 977-3966

 

- 110 -



--------------------------------------------------------------------------------

[Signature Page to Amended and Restated Credit Agreement dated as of

October 13, 2011 with Entertainment Properties Trust, et al.]

 

CITIBANK N.A., as Lender By:   /s/ John Rowland   John Rowland   Director/VP

 

Commitment Amount: $40,000,000.00 Lending Office (all Types of Loans):

Citibank N.A.

388 Greenwich Street, 23rd Floor

New York, NY 10022

Telephone:     (212) 723-5931

Telecopy:       (646) 291-1630

 

- 111 -



--------------------------------------------------------------------------------

[Signature Page to Amended and Restated Credit Agreement dated as of

October 13, 2011 with Entertainment Properties Trust, et al.]

 

BARCLAYS BANK PLC, as Lender By:   /s/ David Barton   Name:   David Barton  
Title:   Director

 

Commitment Amount: $40,000,000.00 Lending Office (all Types of Loans):

Barclays Bank PLC

745 7th Avenue

New York, NY 10019

Attn: Shawn Powers

Telephone:     (201) 499-4580

Telecopy:       (917) 522-0555

 

- 112 -



--------------------------------------------------------------------------------

[Signature Page to Amended and Restated Credit Agreement dated as of

October 13, 2011 with Entertainment Properties Trust, et al.]

 

BANK OF THE WEST, as Lender By:   /s/ Tim Kyndesen   Tim Kyndesen   Senior Vice
President

 

Commitment Amount: $35,000,000.00 Lending Office (all Types of Loans):

Bank of the West

7101 College Boulevard, Suite 550

Overland Park, KS 66210

Telephone:     (913) 663-8101

Telecopy:       (913) 317-8006

 

- 113 -



--------------------------------------------------------------------------------

[Signature Page to Amended and Restated Credit Agreement dated as of

October 13, 2011 with Entertainment Properties Trust, et al.]

 

U.S. BANK NATIONAL ASSOCIATION,
    as Lender By:   /s/ Joel C. Steiner   Joel C. Steiner   Assistant Vice
President

 

Commitment Amount: $35,000,000.00 Lending Office (all Types of Loans):

U.S. Bank National Association

10 West Broad Street

Columbus, OH 43215

Telephone:     (614) 232-8007

Telecopy:       (614) 232-8033

 

- 114 -



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT dated as of                     ,
20         (the “Agreement”) by and among                              (the
“Assignor”),                                  (the “Assignee”), and KEYBANK,
NATIONAL ASSOCIATION, as Agent (the “Agent”).

WHEREAS, the Assignor is a Lender under that certain Amended and Restated Credit
Agreement dated as of October 13, 2011 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among
Entertainment Properties Trust and the Subsidiary Borrowers referred to therein
(collectively, the “Borrowers”), the financial institutions party thereto and
their assignees under Section 12.5 thereof (the “Lenders”), the Agent, and the
other parties thereto;

WHEREAS, the Assignor desires to assign to the Assignee, among other things, all
or a portion of the Assignor’s Commitment under the Credit Agreement, all on the
terms and conditions set forth herein; and

WHEREAS, the Agent consents to such assignment on the terms and conditions set
forth herein;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

Section 1. Assignment.

(a) Subject to the terms and conditions of this Agreement and in consideration
of the payment to be made by the Assignee to the Assignor pursuant to Section 2
of this Agreement, effective as of                     , 20         (the
“Assignment Date”), the Assignor hereby irrevocably sells, transfers and assigns
to the Assignee, without recourse, a $                     interest (such
interest being the “Assigned Commitment”) in and to the Assignor’s Commitment
and all of the other rights and obligations of the Assignor under the Credit
Agreement, the Assignor’s Note and the other Loan Documents (representing
            % in respect of the aggregate amount of all Lenders’ Commitments),
including without limitation, a principal amount of outstanding Loans equal to
$                     and all voting rights of the Assignor associated with the
Assigned Commitment, all rights to receive interest on such amount of Loans and
all facility and other Fees with respect to the Assigned Commitment and other
rights of the Assignor under the Credit Agreement and the other Loan Documents
with respect to the Assigned Commitment. The Assignee, subject to the terms and
conditions hereof, hereby assumes all obligations of the Assignor as a Lender
with respect to the Assigned Commitment, which obligations shall include, but
shall not be limited to, the obligation to make Loans to the Borrowers with
respect to the Assigned Commitment, the obligation to pay the Agent amounts due
in respect of draws under Letters of Credit as required under Section 2.2.(i) of
the Credit Agreement and the obligation to indemnify the Agent as provided in
the Credit Agreement (the foregoing enumerated obligations, together with all
other similar obligations more particularly set forth in the Credit Agreement
and the other Loan Documents, collectively, the “Assigned Obligations”). The
Assignor shall have



--------------------------------------------------------------------------------

no further duties or obligations with respect to, and shall have no further
interest in, the Assigned Obligations or the Assigned Commitment from and after
the Assignment Date.

(b) The assignment by the Assignor to the Assignee hereunder is without recourse
to the Assignor. The Assignee makes and confirms to the Agent, the Assignor, and
the other Lenders all of the representations, warranties and covenants of a
Lender under Article XI. of the Credit Agreement. Not in limitation of the
foregoing, the Assignee acknowledges and agrees that, except as set forth in
Section 4 below, the Assignor is making no representations or warranties with
respect to, and the Assignee hereby releases and discharges the Assignor for any
responsibility or liability for: (i) the present or future solvency or financial
condition of EPR or any of its Subsidiaries, (ii) any representations,
warranties, statements or information made or furnished by EPR or any of its
Subsidiaries in connection with the Credit Agreement or otherwise, (iii) the
validity, efficacy, sufficiency, or enforceability of the Credit Agreement, any
other Loan Document or any other document or instrument executed in connection
therewith, or the collectibility of the Assigned Obligations, (iv) the
perfection, priority or validity of any Lien with respect to any collateral at
any time securing the Obligations or the Assigned Obligations under the Notes or
the Credit Agreement and (v) the performance or failure to perform by EPR or any
of its Subsidiaries of any obligation under the Credit Agreement or any other
Loan Document to which it is a party. Further, the Assignee acknowledges that it
has, independently and without reliance upon the Agent, or any affiliate or
subsidiary thereof, the Assignor or any other Lender and based on the financial
statements supplied by the Borrowers and such other documents and information as
it has deemed appropriate, made its own credit and legal analysis and decision
to become a Lender under the Credit Agreement. The Assignee also acknowledges
that it will, independently and without reliance upon the Agent, the Assignor or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement or any other Loan Documents or
pursuant to any other obligation. Except as expressly provided in the Credit
Agreement, the Agent shall have no duty or responsibility whatsoever, either
initially or on a continuing basis, to provide the Assignee with any credit or
other information with respect to any Borrower or to notify the Assignee of any
Default or Event of Default. The Assignee has not relied on the Agent as to any
legal or factual matter in connection therewith or in connection with the
transactions contemplated thereunder.

Section 2. Payment by Assignee. In consideration of the assignment made pursuant
to Section 1 of this Agreement, the Assignee agrees to pay to the Assignor on
the Assignment Date, such amount as they may agree.

Section 3. Payments by Assignor. The Assignor agrees to pay to the Agent on the
Assignment Date the administration fee, if any, payable under the applicable
provisions of the Credit Agreement.

Section 4. Representations and Warranties of Assignor. The Assignor hereby
represents and warrants to the Assignee that (a) as of the Assignment Date
(i) the Assignor is a Lender under the Credit Agreement having a Commitment
under the Credit Agreement (without reduction by any assignments thereof which
have not yet become effective), equal to $                     [and
$                , respectively], and that the Assignor is not in default of its
obligations under the Credit Agreement; and (ii) the outstanding balance of
Loans owing to the

 

A-2



--------------------------------------------------------------------------------

Assignor (without reduction by any assignments thereof which have not yet become
effective) is $                    ; and (b) it is the legal and beneficial
owner of the Assigned Commitment which is free and clear of any adverse claim
created by the Assignor.

Section 5. Representations, Warranties and Agreements of Assignee. The Assignee
(a) represents and warrants that it is (i) legally authorized to enter into this
Agreement, (ii) an “accredited investor” (as such term is used in Regulation D
of the Securities Act) and (iii) an Eligible Assignee; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered in connection therewith or pursuant thereto and
such other documents and information (including without limitation the Loan
Documents) as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement; (c) appoints and authorizes the Agent to
take such action as contractual representative on its behalf and to exercise
such powers under the Loan Documents as are delegated to the Agent by the terms
thereof together with such powers as are reasonably incidental thereto; and
(d) agrees that, if not already a Lender and to the extent of the Assigned
Commitment, it will become a party to and shall be bound by the Credit Agreement
and the other Loan Documents to which the other Lenders are a party on the
Assignment Date and will perform in accordance therewith all of the obligations
which are required to be performed by it as a Lender with respect to the
Assigned Commitment.

Section 6. Recording and Acknowledgment by the Agent. Following the execution of
this Agreement, the Assignor will deliver to the Agent (a) a duly executed copy
of this Agreement for acknowledgment and recording by the Agent and (b) the
Assignor’s Note. Upon such acknowledgment and recording, from and after the
Assignment Date, the Agent shall make all payments in respect of the interest
assigned hereby (including payments of principal, interest, Fees and other
amounts) to the Assignee. The Assignor and Assignee shall make all appropriate
adjustments in payments under the Credit Agreement for periods prior to the
Assignment Date directly between themselves.

Section 7. Addresses. The Assignee specifies as its address for notices and its
Lending Office for all Loans, the offices set forth on Schedule 1 attached
hereto.

Section 8. Payment Instructions. All payments to be made to the Assignee under
this Agreement by the Assignor, and all payments to be made to the Assignee
under the Credit Agreement, shall be made as provided in the Credit Agreement in
accordance with the instructions set forth on Schedule 1 attached hereto or as
the Assignee may otherwise notify the Agent.

Section 9. Effectiveness of Assignment. This Agreement, and the assignment and
assumption contemplated herein, shall not be effective until (a) this Agreement
is executed and delivered by each of the Assignor, the Assignee, the Agent, and
if required under Section 12.5.(d) of the Credit Agreement, the Borrowers, and
(b) the payment to the Assignor of the amounts, if any, owing by the Assignee
pursuant to Section 2 hereof and (c) the payment to the Agent of the amounts, if
any, owing by the Assignor pursuant to Section 3 hereof. Upon recording and
acknowledgment of this Agreement by the Agent, from and after the Assignment
Date, (i) the Assignee shall be a party to the Credit Agreement with respect to
the Assigned Commitment and have the rights and obligations of a Lender
thereunder to the extent of the

 

A-3



--------------------------------------------------------------------------------

Assigned Commitment and (ii) the Assignor shall relinquish its rights (except as
otherwise provided in Section 12.10. of the Credit Agreement) and be released
from its obligations under the Credit Agreement with respect to the Assigned
Commitment; provided, however, that if the Assignor does not assign its entire
interest under the Loan Documents, it shall remain a Lender entitled to all of
the benefits and subject to all of the obligations thereunder with respect to
its retained Commitment.

Section 10. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

Section 11. Counterparts. This Agreement may be executed in any number of
counterparts each of which, when taken together, shall constitute one and the
same agreement.

Section 12. Headings. Section headings have been inserted herein for convenience
only and shall not be construed to be a part hereof.

Section 13. Amendments; Waivers. This Agreement may not be amended, changed,
waived or modified except by a writing executed by the Assignee and the
Assignor; provided, however, any amendment, waiver or consent which shall affect
the rights or duties of the Agent under this Agreement shall not be effective
unless signed by the Agent.

Section 14. Entire Agreement. This Agreement embodies the entire agreement
between the Assignor and the Assignee with respect to the subject matter hereof
and supersedes all other prior arrangements and understandings relating to the
subject matter hereof.

Section 15. Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.

Section 16. Definitions. Terms not otherwise defined herein are used herein with
the respective meanings given them in the Credit Agreement.

[Signatures on Following Pages]

 

A-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Assignment and
Assumption Agreement as of the date and year first written above.

 

ASSIGNOR: [NAME OF ASSIGNOR] By:       Name:       Title:    

 

ASSIGNEE: [NAME OF ASSIGNEE] By:       Name:       Title:    

 

Accepted as of the date first written above. AGENT: KEYBANK, NATIONAL
ASSOCIATION, as Agent By:       Name:       Title:    

[Signatures Continued on Following Page]

 

A-5



--------------------------------------------------------------------------------

SCHEDULE 1

Information Concerning the Assignee

 

Notice Address:

                       Telephone No.: _____________________________     
Telecopy No.: ______________________________   

Lending Office:

                       Telephone No.: _____________________________     
Telecopy No.: ______________________________    Payment Instructions:           
  

 

A-6



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF NOTICE OF BORROWING

                    , 201        

KEYBANK, NATIONAL ASSOCIATION, as Agent

225 Franklin Street, 18th Floor

Boston, Massachusetts 02110

Attention: Jeffry M. Morrison

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement dated as
of October 13, 2011 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among ENTERTAINMENT
PROPERTIES TRUST and the Subsidiary Borrowers referred to therein (collectively,
the “Borrowers”), the financial institutions party thereto and their assignees
under Section 12.5 thereof (the “Lenders”), KEYBANK, NATIONAL ASSOCIATION, as
Agent (the “Agent”), and the other parties thereto. Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Credit Agreement.

 

  1. Pursuant to Section 2.1.(b) of the Credit Agreement, the Borrowers hereby
request that the Lenders make Loans to the Borrowers in an aggregate principal
amount equal to $                    .

 

  2. The Borrowers request that such Loans be made available to the Borrowers on
                    , 201        .

 

  3. The Borrowers hereby request that the requested Loans all be of the
following Type:

[Check one box only]

 

  ¨ Base Rate Loans

 

  ¨ LIBOR Loans, each with an initial Interest Period for a duration of:

 

[Check one box only]

  

¨       1 month

  

¨       2 months

  

¨       3 months

  

¨       6 months

 

  4. The Borrowers request that the proceeds of this borrowing of Loans be made
available to the Borrowers by                                 .

 

B-1



--------------------------------------------------------------------------------

Attached hereto is an Availability Certificate in the form of Exhibit G and a
Compliance Certificate in the form of Exhibit F annexed to the Credit Agreement.

The Borrowers hereby certify to the Agent and the Lenders that as of the date
hereof and as of the date of the making of the requested Loans and after giving
effect thereto, (a) no Default or Event of Default exists or will exist
immediately after giving effect to the requested Loans, and (b) the
representations and warranties made or deemed made by the Borrowers in the Loan
Documents to which any of them is a party are and shall be true and correct in
all material respects, except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date) and except for changes in factual
circumstances not prohibited under the Loan Documents. In addition, the
Borrowers certify to the Agent and the Lenders that all conditions to the making
of the requested Loans contained in Article V. of the Credit Agreement will have
been satisfied (or waived in accordance with the applicable provisions of the
Loan Documents) at the time such Loans are made.

If notice of the requested borrowing of Loans was previously given by telephone,
this notice is to be considered the written confirmation of such telephone
notice required by Section 2.1.(b) of the Credit Agreement.

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Borrowing as of the date first written above.

 

ENTERTAINMENT PROPERTIES TRUST, as Borrower Representative on its own behalf and
on behalf of the other Borrowers

By:       Name:       Title:    

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF NOTICE OF CONTINUATION

                    , 201        

KEYBANK, NATIONAL ASSOCIATION, as Agent

225 Franklin Street, 18th Floor

Boston, Massachusetts 02110

Attention: Jeffry M. Morrison

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement dated as
of October 13, 2011 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among ENTERTAINMENT
PROPERTIES TRUST and the Subsidiary Borrowers referred to therein (collectively,
the “Borrowers”), the financial institutions party thereto and their assignees
under Section 12.5 thereof (the “Lenders”), KEYBANK, NATIONAL ASSOCIATION, as
Agent (the “Agent”), and the other parties thereto. Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Credit Agreement.

Pursuant to Section 2.7 of the Credit Agreement, the Borrowers hereby request a
Continuation of a borrowing of Loans under the Credit Agreement, and in that
connection sets forth below the information relating to such Continuation as
required by such Section of the Credit Agreement:

 

  1. The proposed date of such Continuation is                     ,
201        .

 

  2. The aggregate principal amount of Loans subject to the requested
Continuation is $                     and was originally borrowed by the
Borrowers on                     , 201    .

 

  3. The portion of such principal amount subject to such Continuation is
$                    .

 

  4. The current Interest Period for each of the Loans subject to such
Continuation ends on                     , 201        .

 

  5. The duration of the new Interest Period for each of such Loans or portion
thereof subject to such Continuation is:

 

[Check one box only]

  

¨       1 month

  

¨       2 months

  

¨       3 months

  

¨       6 months

 

C-1



--------------------------------------------------------------------------------

The Borrowers hereby certify to the Agent and the Lenders that as of the date
hereof, as of the proposed date of the requested Continuation, and after giving
effect to such Continuation, no Default or Event of Default exists or will
exist.

If notice of the requested Continuation was given previously by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.7. of the Credit Agreement.

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Continuation as of the date first written above.

 

ENTERTAINMENT PROPERTIES TRUST, as Borrower Representative on its own behalf and
on behalf of the other Borrowers

By:       Name:       Title:    

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF NOTICE OF CONVERSION

                    , 201        

KEYBANK, NATIONAL ASSOCIATION, as Agent

225 Franklin Street, 18th Floor

Boston, Massachusetts 021108

Attention: Jeffry M. Morrison

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement dated as
of October 13, 2011 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among ENTERTAINMENT
PROPERTIES TRUST and the Subsidiary Borrowers referred to therein (collectively,
the “Borrowers”), the financial institutions party thereto and their assignees
under Section 12.5 thereof (the “Lenders”), KEYBANK, NATIONAL ASSOCIATION, as
Agent (the “Agent”), and the other parties thereto. Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Credit Agreement.

Pursuant to Section 2.8 of the Credit Agreement, the Borrowers hereby request a
Conversion of a borrowing of Loans of one Type into Loans of another Type under
the Credit Agreement, and in that connection sets forth below the information
relating to such Conversion as required by such Section of the Credit Agreement:

 

  1. The proposed date of such Conversion is                     , 201        .

 

  2. The Loans to be Converted pursuant hereto are currently:

 

[Check one box only]

  

¨       Base Rate Loans

  

¨       LIBOR Loans

 

  3. The aggregate principal amount of Loans subject to the requested Conversion
is $                     and was originally borrowed by the Borrowers on
                    , 201        .

 

  4. The portion of such principal amount subject to such Conversion is
$                    .

 

  5. The amount of such Loans to be so Converted is to be converted into Loans
of the following Type:

 

D-1



--------------------------------------------------------------------------------

[Check one box only]

 

  ¨ Base Rate Loans

 

  ¨ LIBOR Loans, each with an initial Interest Period for a duration of:

 

 

[Check one box only]

  

¨       1 month

  

¨       2 months

  

¨       3 months

  

¨       6 months

The Borrowers hereby certify to the Agent and the Lenders that as of the date
hereof and as of the date of the requested Conversion and after giving effect
thereto, (a) no Default or Event of Default exists or will exist (provided the
certification under this clause (a) shall not be made in connection with the
Conversion of a Loan into a Base Rate Loan), and (b) the representations and
warranties made or deemed made by the Borrowers in the Loan Documents to which
any of them is a party are and shall be true and correct in all material
respects, except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects on and
as of such earlier date) and except for changes in factual circumstances not
prohibited under the Loan Documents.

If notice of the requested Conversion was given previously by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.8. of the Credit Agreement.

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Conversion as of the date first written above.

 

ENTERTAINMENT PROPERTIES TRUST, as Borrower Representative on its own behalf and
on behalf of the other Borrowers

By:       Name:       Title:    

 

D-2



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF NOTE

 

$                        

                           , 201__

FOR VALUE RECEIVED, each of the undersigned, ENTERTAINMENT PROPERTIES TRUST and
the other Subsidiary Borrowers that are signatories hereto (each, a “Borrower”
and, collectively, the “Borrowers”, hereby jointly and severally promises to pay
to the order of                      (the “Lender”), in care of KEYBANK,
NATIONAL ASSOCIATION, as Agent (the “Agent”) at KEYBANK, NATIONAL ASSOCIATION,
225 Franklin Street, 18th Floor, Boston, Massachusetts 02110, or at such other
address as may be specified in writing by the Agent to the Borrowers, the
principal sum of                          AND             /100 DOLLARS
($                    ) (or such lesser amount as shall equal the aggregate
unpaid principal amount of Loans made by the Lender to the Borrowers under the
Credit Agreement (as herein defined)), on the dates and in the principal amounts
provided in the Credit Agreement, and to pay interest on the unpaid principal
amount owing hereunder, at the rates and on the dates provided in the Credit
Agreement.

The date and amount of each Loan made by the Lender to the Borrowers, and each
payment made on account of the principal thereof, shall be recorded by the
Lender on its books, provided that the failure of the Lender to make any such
recordation shall not affect the obligations of the Borrowers to make a payment
when due of any amount owing under the Credit Agreement or hereunder.

This Note is one of the Notes referred to in the Amended and Restated Credit
Agreement dated as of October 13, 2011 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among the
Borrowers, the financial institutions party thereto and their assignees under
Section 12.5 thereof (the “Lenders”), the Agent, and the other parties thereto.
Capitalized terms used herein, and not otherwise defined herein, have their
respective meanings given them in the Credit Agreement.

The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Loans upon the
terms and conditions specified therein.

Except as permitted by Section 12.5(d) of the Credit Agreement, this Note may
not be assigned by the Lender to any Person.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

The Borrowers hereby waive presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.

 

E-1



--------------------------------------------------------------------------------

Time is of the essence for this Note.

THE OBLIGATIONS OF THE BORROWERS UNDER THIS NOTE SHALL BE JOINT AND SEVERAL, AND
ACCORDINGLY, EACH BORROWER CONFIRMS THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE
OBLIGATIONS OF EACH OF THE OTHER BORROWERS HEREUNDER.

 

E-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this Note under
seal as of the date first written above.

 

ENTERTAINMENT PROPERTIES TRUST By:       Name:   Title: 30 WEST PERSHING, LLC
By:       Name:   Title: EPT DOWNREIT II, Inc. By:       Name:   Title: EPT
HUNTSVILLE, INC. By:       Name:   Title: MEGAPLEX FOUR, INC. By:       Name:  
Title: WESTCOL CENTER, LLC By:       Name:   Title:

 

E-3



--------------------------------------------------------------------------------

EPT MELBOURNE, INC. By:       Name:   Title: CROTCHED MOUNTAIN PROPERTIES, LLC
By:       Name:   Title: EDUCATION CAPITAL SOLUTIONS, LLC By:       Name:  
Title: EPR HIALEAH, INC. By:       Name:   Title: EPT 909, INC. By:       Name:
  Title: EPT CROTCHED MOUNTAIN, INC. By:       Name:   Title:

 

E-4



--------------------------------------------------------------------------------

EPT KALAMAZOO, INC. By:       Name:   Title: EPT MAD RIVER, INC. By:       Name:
  Title: EPT MOUNT ATTITASH, INC. By:       Name:   Title: EPT MOUNT SNOW, INC.
By:       Name:   Title: EPT NINETEEN, INC. By:       Name:   Title: EPT SKI
PROPERTIES, INC. By:       Name:   Title:

 

E-5



--------------------------------------------------------------------------------

EPT WATERPARKS, INC. By:       Name:   Title: MEGAPLEX NINE, INC. By:      
Name:   Title: ECS DOUGLAS I, LLC By:       Name:   Mark Peterson   Title:  
Vice President EPT DALLAS, LLC By:       Name:   Mark Peterson   Title:   Vice
President EPT FONTANA, LLC By:       Name:   Mark Peterson   Title:   Vice
President EPT TWIN FALLS, LLC By:       Name:   Mark Peterson   Title:   Vice
President

 

E-6



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF COMPLIANCE CERTIFICATE

______________, 2011

KEYBANK, NATIONAL ASSOCIATION, as Agent

225 Franklin Street, 18th Floor

Boston, Massachusetts 02110

Attention: Jeffry M. Morrison

Each of the Lenders Party to the Credit

    Agreement referred to below

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement dated as
of October 13, 2011 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among ENTERTAINMENT
PROPERTIES TRUST and the Subsidiary Borrowers referred to therein (collectively,
the “Borrowers”), the financial institutions party thereto and their assignees
under Section 12.5 thereof (the “Lenders”), KEYBANK, NATIONAL ASSOCIATION, as
Agent (the “Agent”) and the other parties thereto. Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Credit Agreement.

Pursuant to Section 8.1(c) of the Credit Agreement, the undersigned hereby
certifies to the Agent and the Lenders as follows:

(1) The undersigned is the ____________________________ of EPR.

(2) The undersigned has examined the books and records of EPR and has conducted
such other examinations and investigations as are reasonably necessary to
provide this Compliance Certificate.

(3) To the best of the undersigned’s knowledge, information and belief after due
inquiry, no Default or Event of Default exists [if such is not the case, specify
such Default or Event of Default and its nature, when it occurred and whether it
is continuing and the steps being taken by the Borrowers with respect to such
event, condition or failure].

(4) The representations and warranties made or deemed made by the Borrowers in
the Loan Documents to which any is a party, are true and correct in all material
respects on and as of the date hereof except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects on and as of such earlier date) and except for changes
in factual circumstances not prohibited under the Loan Documents.

 

F-1



--------------------------------------------------------------------------------

(5) Attached hereto as Schedule 1 are reasonably detailed calculations
establishing whether or not EPR and its Subsidiaries were in compliance with the
covenants contained in Sections 9.1 of the Credit Agreement.

IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first above written.

 

ENTERTAINMENT PROPERTIES TRUST, as Borrower Representative on its own behalf and
on behalf of the other Borrowers

By:       Name:    

  Title:    

 

F-2



--------------------------------------------------------------------------------

Schedule 1

[Calculations to be Attached]

 

F-3



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF AVAILABILITY CERTIFICATE

_____________________, 2011

KEYBANK, NATIONAL ASSOCIATION, as Agent

225 Franklin Street, 18th Floor

Boston, Massachusetts 02110

Attention: Jeffry M. Morrison

Each of the Lenders Party to the Credit

    Agreement referred to below

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement dated as
of October 13, 2011 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among ENTERTAINMENT
PROPERTIES TRUST and the Subsidiary Borrowers referred to therein (collectively,
the “Borrowers”), the financial institutions party thereto and their assignees
under Section 12.5 thereof (the “Lenders”), KEYBANK, NATIONAL ASSOCIATION, as
Agent (the “Agent”) and the other parties thereto. Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Credit Agreement.

Pursuant to Section 8.1(c) of the Credit Agreement, the undersigned hereby
certifies to the Agent and the Lenders as follows:

(1) The undersigned is the _____________________________ of EPR.

(2) The undersigned has examined the books and records of EPR and has conducted
such other examinations and investigations as are reasonably necessary to
provide this Compliance Certificate.

(3) To the best of the undersigned’s knowledge, information and belief after due
inquiry, no Default or Event of Default exists [if such is not the case, specify
such Default or Event of Default and its nature, when it occurred and whether it
is continuing and the steps being taken by the Borrowers with respect to such
event, condition or failure].

(4) The representations and warranties made or deemed made by the Borrowers in
the Loan Documents to which any is a party, are true and correct in all material
respects on and as of the date hereof except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects on and as of such earlier date) and except for changes
in factual circumstances not prohibited under the Loan Documents.

 

G-1



--------------------------------------------------------------------------------

(5) Attached hereto as Schedule 1 are reasonably detailed calculations
establishing the current Availability under the Credit Agreement.

IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first above written.

 

ENTERTAINMENT PROPERTIES TRUST, as Borrower Representative on its own behalf and
on behalf of the other Borrowers

By:       Name:    

  Title:    

 

G-2



--------------------------------------------------------------------------------

Schedule 1

[Calculations to be Attached]

 

G-3



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF

FORM OF JOINDER AGREEMENT

THIS JOINDER AGREEMENT dated as of ___________, 201__, executed and delivered by
__________________, a ______________ (the “New Borrower”), in favor of
(a) KEYBANK, NATIONAL ASSOCIATION, in its capacity as Agent (the “Agent”) for
the Lenders under that certain Amended and Restated Credit Agreement dated as of
October 13, 2011 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among ENTERTAINMENT PROPERTIES
TRUST and the Subsidiary Borrowers referred to therein (collectively, the
“Borrowers”), the financial institutions party thereto and their assignees under
Section 12.5 thereof (the “Lenders”), the Agent, and the other parties thereto,
and (b) the Lenders.

WHEREAS, pursuant to the Credit Agreement, the Agent and the Lenders have agreed
to make available to the Borrowers certain financial accommodations on the terms
and conditions set forth in the Credit Agreement;

WHEREAS, the Borrowers and the New Borrower, though separate legal entities,
have a commonality of interests in their respective financing needs and have
determined it to be in their mutual best interests to obtain financing from the
Agent and the Lenders through their collective efforts;

WHEREAS, the New Borrower acknowledges that it will receive direct and indirect
benefits from the Agent and the Lenders making such financial accommodations
available to the Borrowers under the Credit Agreement and, accordingly, the New
Borrower is willing to join in and guarantee the Borrowers’ obligations to the
Agent and the Lenders on the terms and conditions contained herein; and

WHEREAS, the New Borrower’s execution and delivery of this Agreement is a
condition to the Agent and the Lenders continuing to make such financial
accommodations to the Borrowers.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Borrower, the New Borrower agrees as
follows:

Section 1. Accession to Loan Documents. The New Borrower hereby agrees that it
is a “Subsidiary Borrower” under each Note and the Credit Agreement and assumes
all obligations of a “Subsidiary Borrower” thereunder and agrees to be bound
thereby, all as if the New Borrower had been an original signatory to each Note
and the Credit Agreement. Without limiting the generality of the foregoing, the
New Borrower hereby:

(a) irrevocably and unconditionally guarantees the due and punctual payment and
performance when due, whether at stated maturity, by acceleration or otherwise,
of all Obligations (as defined in the Credit Agreement);

 

H-1



--------------------------------------------------------------------------------

(b) makes to the Agent and the Lenders as of the date hereof each of the
representations and warranties contained in the Credit Agreement made by the
Borrowers and agrees to be bound by each of the covenants of the Borrowers
contained in the Credit Agreement; and

(c) consents and agrees to each provision set forth in each Note and the Credit
Agreement.

SECTION 2. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

Section 3. Definitions. Capitalized terms used herein and not otherwise defined
herein shall have their respective defined meanings given them in the Credit
Agreement.

[Signatures on Next Page]

 

H-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Borrower has caused this Joinder Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.

 

[NEW BORROWER] By:       Name:    

  Title:     Address for Notices: c/o        

Attention:     Telephone:         Telecopy:    

 

Accepted:

 

KEYBANK, NATIONAL ASSOCIATION, as Agent

By:       Name:    

  Title:    

 

H-3



--------------------------------------------------------------------------------

SCHEDULE 1.1(A)

INITIAL SUBSIDIARY BORROWERS

 

          Entity:   Jurisdiction of Organization:

1.      30 West Pershing, LLC

  MO

2.      EPT DownREIT II, Inc.

  MO

3.      EPT Huntsville, Inc.

  DE

4.      Megaplex Four, Inc.

  MO

5.      Westcol Center, LLC

  DE

6.      EPT Melbourne, Inc.

  MO

7.      Crotched Mountain Properties, LLC

  NH

8.      Education Capital Solutions, LLC

  DE

9.      EPR Hialeah, Inc.

  MO

10.    EPT 909, Inc.

  DE

11.    EPT Crotched Mountain, Inc.

  MO

12.    EPT Kalamazoo, Inc.

  MO

13.    EPT Mad River, Inc.

  MO

14.    EPT Mount Attitash, Inc.

  DE

15.    EPT Mount Snow, Inc.

  DE

16.    EPT Nineteen, Inc.

  DE

17.    EPT Ski Properties, Inc.

  DE

18.    EPT Waterparks, Inc.

  DE

19.    Megaplex Nine, Inc.

  MO

20.    ECS Douglas I, LLC

  DE

21.    EPT Dallas, LLC

  DE

22.    EPT Fontana, LLC

  DE

23.    EPT Twin Falls, LLC

  DE

 

Schedule 1.1(A)



--------------------------------------------------------------------------------

SCHEDULE 1.1(B)

INITIAL ELIGIBLE REAL ESTATE

 

Subsidiary Borrower

  

Unencumbered Properties

  

Location

30 West Pershing, LLC          Columbia Mall 14    Columbia, MD    Conroe Grand
14    Conroe, TX    Glendora 12    Glendora, CA    Peoria 18    Peoria, IL   
Greensboro Grand 18    Greensboro, NC    Kalispell 14    Kalispell, MT    Panama
City Beach Grand 16    Panama City, FL    Southfield    Southfield, MI    White
Oak 14    Garner, NC    Winston Salem Grand 18    Winston-Salem, NC    Harbour
View Grand 16    Suffolk, VA    Cinemagic Hooksett IMAX 15    Hooksett, NH   
Cinemagic Saco IMAX 13    Saco, ME    Cinemagic Westbrook 16    Westbrook, ME   
Pinstripes    Northbrook, IL Crotched Mountain Properties, LLC          Crotched
Mountain (Property)    Bennington, NH ECS Douglas I, LLC          Ben Franklin
Academy    Littleton, CO Education Capital Solutions, LLC          100 Academy
of Excellence    Las Vegas, NV    Academy of Academic Success    St. Louis, MO
   Academy of Careers (Elementary)    St. Louis, MO    Academy of Careers
(Middle)    St. Louis, MO    Academy of Columbus    Columbus, OH    Academy of
Environmental Science & Math    St. Louis, MO    Desert West    Phoenix, AZ   
East Mesa    Mesa, AZ    Groveport Community School    Grovesport, OH   
Groveport Prep    Grovesport, OH    Harvard Avenue CS    Cleveland, OH    Hope
Community    Washington, DC

 

Schedule 1.1(B) - 1



--------------------------------------------------------------------------------

   ILSA-E    Indianapolis, IN    ILSA-W    Indianapolis, IN    Imagine College
Prep    St. Louis, MO    International Academy of Mableton    Mableton, GA   
Marietta Charter School    Marietta, GA    MASTer Academy    Ft. Wayne, IN   
Renaissance Academy    Mt. Pleasant, MI    Renaissance Academy (Kensington)   
Kansas City, MO    Renaissance Academy (Wallace)    Kansas City, MO    Romig
Road Community School    Akron, OH    Rosefield    Surprise, AZ    South Lake   
Clermont, FL    South Vero    Vero Beach, FL    Wesley International Academy   
Atlanta, GA    West Melbourne    West Melbourne, FL    The American Leadership
Academy    Gilbert, AZ    Champion School    Phoenix, AZ    Bradley Academy of
Excellence    Goodyear, AZ    Loveland Classical School    Loveland, CO   
Prospect Ridge Academy    Broomfield, CO EPR Hialeah, Inc.          Hialeah 18
   Hialeah, FL EPT 909, Inc.          Tinseltown USA    Beaumont, TX   
Tinseltown USA    Colorado Springs, CO    Tinseltown USA    El Paso, TX   
Movies 17    Grand Prairie, TX    Tinseltown USA    Houston, TX    Movies 14   
McKinney, TX    Movies 10    Mishawaka, IN    Hollywood USA    Pasadena, TX   
Tinseltown USA    Pflugerville, TX    Movies 10    Plano, TX    Movies 14   
Redding, CA    Tinseltown USA    Pueblo, CO EPT Crotched Mountain, Inc.         
Crotched Mountain (Mortgage)    Bennington, NH EPT Dallas, LLC          Grand 24
   Dallas, TX EPT DownREIT II, Inc.      

 

Schedule 1.1(B) - 2



--------------------------------------------------------------------------------

   Houston Studio 30    Houston, TX    Huebner Oaks 24    San Antonio, TX   
Lennox 24    Columbus, OH    Mission Valley 20    San Diego, CA    Ontario
Mills30    Ontario, CA    Promenade 16    Woodland Hills, CA    West Olive 16   
Creve Coeur, MO EPT Fontana, LLC          Mentorship Academy of Digital Arts   
Baton Rouge, LA EPT Huntsville, Inc.          Valley Bend 18    Huntsville, AL
EPT Kalamazoo, Inc.          Cityplace 14    Kalamazoo, MI EPT Mad River, Inc.
         Mad River Mountain    Zanesville, OH EPT Melbourne, Inc.         
Avenue 16    Melbourne, FL EPT Mount Attitash, Inc.          Mount Attitash
(Mortgage)    Bartlett, NH EPT Mount Snow, Inc.          Mount Snow (Mortgage)
   West Dover, VT    Mount Snow II (Mortgage)    West Dover, VT EPT Nineteen,
Inc.          Ann Arbor    Ypsilanti, MI    Buckland Hills    Manchester, CT   
Centreville    Centerville, VA    Davenport    Davenport, IA    Fairfax Corner
   Fairfax, VA    Flint West    Flint, MI    Hazlet    Hazlet, NJ    Huber
Heights    Huber Heights, OH    North Haven    North Haven, CT    Preston
Crossings    Okolona, KY    Ritz Center    Voorhees, NJ    Stonybrook   
Louisville, KY    The Greene    Beaver Creek, OH    West Springfield   
West Springfield, MA    Western Hills    Cincinnati, OH EPT Ski Properties, Inc.
         Boston Mills/Brandywine (Mortgage)    Peninsula, OH    Hidden Valley
(Mortgage)    Wildwood, MO

 

Schedule 1.1(B) - 3



--------------------------------------------------------------------------------

   Jack Frost/Big Boulder (Mortgage)    Blakeslee, PA    Paoli Peaks (Mortgage)
   Paoli, IN    Snow Creek (Mortgage)    Weston, MO EPT Twin Falls, LLC         
Magic Valley Mall Theatre    Twin Falls, ID EPT Waterparks, Inc.         
Schlitterbahn Vacation Village (Mortgage)    Kansas City, KS Megaplex Four, Inc.
         Cantera Retail    Warrensville, IL    Gulf Pointe Retail    Houston, TX
   Mesquite Retail    Dallas, TX    Powder Springs Retail (Ground Lease)   
Austell, GA Megaplex Nine, Inc.          Hampton Town Center 24    Hampton, VA
Westcol Center, LLC          Westminister Promenade - Retail    Westminster, CO

 

Schedule 1.1(B) - 4



--------------------------------------------------------------------------------

SCHEDULE 2

ELIGIBLE REAL ESTATE QUALIFICATION DOCUMENTS

Such agreements, documents, certificates, reports or assurances as the Agent may
reasonably require, including, without limitation the following:

 

1. Lease Summaries. Detailed Lease Summaries of all Leases relating to such Real
Estate, in form and substance reasonably satisfactory to the Agent.

 

2. Rent Roll. Current Rent Roll for such Real Estate certified by the Borrowers
as accurate and complete as of a recent date, in form and substance reasonably
satisfactory to the Agent, including without limitation, Tenant identification,
term of lease, current rent, square footage, etc.

 

3. Certificate Regarding Condition. A certification from the chief executive or
chief financial officer of the Borrowers that such Real Estate complies with the
terms of Section 7.18.

 

4. Budget. An operating and capital expenditure budget for such Real Estate in
form and substance reasonably satisfactory to the Agent. The capital expenditure
budget for the Real Estate must show adequate reserves or cash flow to cover
capital expenditure needs of the Real Estate.

 

5. Operating Statements. Operating statements for such Real Estate in the form
of such statements delivered to the Lenders under Section 8.1(c) covering each
of the four fiscal quarters ending immediately prior to the addition of such
Real Estate to the Unencumbered Property, to the extent available. Such
operating statements shall be subject to the approval of the Agent.

 

6. EPR Senior Property Loan Summaries. Detailed summaries of all EPR Senior
Property Loans and related EPR Senior First Mortgages, in form and substance
reasonably satisfactory to the Agent.

 

Schedule 2



--------------------------------------------------------------------------------

SCHEDULE 6.1(b)

OWNERSHIP STRUCTURE

EPR AND ITS CONSOLIDATED SUBSIDIARIES

AND UNCONSOLIDATED AFFILIATES1

Entity

  

Jurisdiction of Organization

Entertainment Properties Trust

   MD

3 Theatres, Inc.

   MO

30 West Pershing, LLC

   MO

655554 NB Inc.

   Canada

Asia Entertainment and Leisure Holdings Ltd.

   Cayman

Asia Entertainment and Leisure Opportunities Partners Ltd.

   Cayman

Atlantic - EPR I2

   DE

Atlantic - EPR II3

   DE

Burbank Village, Inc.

   DE

Burbank Village, L.P.

   DE

Cantera 30 Theatre, L.P.4

   DE

Cantera 30, Inc.

   DE

CCC VinREIT, LLC

   DE

Crotched Mountain Properties, LLC

   NH

Domus Communities, LLC5

   DE

 

1 All entities are wholly owned, directly or indirectly, by EPR except as
otherwise noted below. EPR itself is publicly traded.

2 80% owned by Atlantic US-Fund I, L.P.

3 80% owned by Atlantic US-Fund II, L.P.

4 Cantera 30, Inc. owns all general partner interests. Atlantic – EPR I owns all
limited partnership interests.

5 50% owned by Petrus Capital, LLC.

 

Schedule 6.1(b) - 1



--------------------------------------------------------------------------------

DPRB VinREIT, LLC

   DE

ECS Douglas I, LLC

   DE

Education Capital Solutions, LLC

   DE

EPR Canada, Inc.

   MO

EPR Global Opportunities Management Ltd.

   Cayman

EPR Hialeah, Inc.

   MO

EPR Metropolis Trust

   DE

EPR North Trust

   DE

EPR TRS Holdings, Inc.

   MO

EPR TRS I, Inc.

   MO

EPR TRS II, Inc.

   MO

EPR TRS III, Inc.

   MO

EPT 301, LLC

   MO

EPT 909, Inc.

   DE

EPT Aliso Viejo, Inc.

   DE

EPT Arroyo, Inc.

   DE

EPT Auburn, Inc.

   DE

EPT Biloxi, Inc.

   DE

EPT Boise, Inc.

   DE

EPT Chattanooga, Inc.

   DE

EPT Columbiana, Inc.

   DE

EPT Concord II, LLC

   DE

 

Schedule 6.1(b) - 2



--------------------------------------------------------------------------------

EPT Concord, LLC

   DE

EPT Crotched Mountain, Inc.

   MO

EPT Dallas, LLC

   DE

EPT Davie, Inc.

   DE

EPT Deer Valley, Inc.

   DE

EPT DownREIT, Inc.

   MO

EPT DownREIT II, Inc.

   MO

EPT East, Inc.

   DE

EPT Firewheel, Inc.

   DE

EPT First Colony, Inc.

   DE

EPT Fontana, LLC

   DE

EPT Fresno, Inc.

   DE

EPT GCC, LLC

   DE

EPT Gulf Pointe, Inc.

   DE

EPT Hamilton, Inc.

   DE

EPT Hattiesburg, Inc.

   DE

EPT Huntsville, Inc.

   DE

EPT Hurst, Inc.

   DE

EPT Indianapolis, Inc.

   DE

EPT Kalamazoo, Inc.

   MO

EPT Kenner, LLC

   DE

EPT Lafayette, Inc.

   DE

EPT Lawrence, Inc.

   DE

 

Schedule 6.1(b) - 3



--------------------------------------------------------------------------------

EPT Leawood, Inc.

   DE

EPT Little Rock, Inc.

   DE

EPT Macon, Inc.

   DE

EPT Mad River, Inc.

   MO

EPT Manchester, Inc.

   DE

EPT Melbourne, Inc.

   MO

EPT Mesa, Inc.

   DE

EPT Mesquite, Inc.

   DE

EPT Modesto, Inc.

   DE

EPT Mount Attitash, Inc.

   DE

EPT Mount Snow, Inc.

   DE

EPT New England, LLC

   DE

EPT New Roc GP, Inc.

   DE

EPT New Roc, LLC

   DE

EPT Nineteen, Inc.

   DE

EPT Oakview, Inc.

   DE

EPT Pensacola, Inc.

   MO

EPT Pompano, Inc.

   DE

EPT Raleigh Theatres, Inc.

   DE

EPT Ski Properties, Inc.

   DE

EPT Slidell, Inc.

   DE

EPT South Barrington, Inc.

   DE

EPT Twin Falls, LLC

   DE

 

Schedule 6.1(b) - 4



--------------------------------------------------------------------------------

EPT Virginia Beach, Inc.

   DE

EPT Waterparks, Inc.

   DE

EPT White Plains, LLC

   DE

EPT Wilmington, Inc.

   DE

Flik Depositor, Inc.

   DE

Flik, Inc.

   DE

HGP VinREIT, LLC

   DE

Kanata Entertainment Holdings, Inc.

   Canada

LCPV VinREIT, LLC

   DE

Megaplex Four, Inc.

   MO

Megaplex Nine, Inc.

   MO

Metropolis Entertainment Holdings, Inc.

   Canada

Mississauga Entertainment Holdings, Inc.

   Canada

Monster IV, Inc.

   DE

New Roc Associates, L.P.

   NY

Oakville Entertainment Holdings, Inc.

   Canada

Paso Robles VinREIT, LLC

   MO

PGCC, LLC6

   DE

SBV VinREIT, LLC

   DE

Suffolk Retail, LLC7

   DE

Sunny VinREIT, LLC

   DE

 

6 50% owned by SGCC, Inc.

7 50% owned by Hemisphere Suffolk Retail, LLC

 

Schedule 6.1(b) - 5



--------------------------------------------------------------------------------

Tampa Veterans 24, Inc.

   DE

Tampa Veterans 24, L.P.8

   DE

Theatre Sub, Inc.

   MO

VinREIT, LLC9

   DE

WestCol Center, LLC

   DE

WestCol Corp.

   DE

WestCol Holdings, LLC

   DE

WestCol Theatre, LLC

   DE

Westminster Promenade Owner’s Association, LLC

   CO

Whitby Entertainment Holdings, Inc.

   Canada

YongeDundas Signage Trust

   DE

 

8 Tampa Veterans 24, Inc. owns all general partnership interests. Atlantic - EPR
II owns all limited partnership interests.

9 4% owned by Global Wine Partners (U.S.) LLC.

 

Schedule 6.1(b) - 6



--------------------------------------------------------------------------------

SCHEDULE 6.1(f)

TITLE TO PROPERTIES; LIENS

 

1. EPR’s headquarters, which is leased to EPR, located at 909 Walnut Street,
Kansas City, MO 64106.

 

2. The property described in the attached spreadsheet.

 

Schedule 6.1(f) - 1



--------------------------------------------------------------------------------

SCHEDULE 6.1(f)

 

ENTITY

  

Name

 

Location

 

Operator/Tenant

 

Secured Indebtedness

Original Lender

30 West Pershing, LLC    Columbia 14   Columbia, MD   AMC   No 30 West Pershing,
LLC    Glendora 12   Glendora, CA   AMC   No 30 West Pershing, LLC    Star
Southfield Center   Southfield, MI  

AMC & Other

Retail

  No 30 West Pershing, LLC    Grand Prairie 18   Peoria, IL   Rave Review
Cinemas, LLC   No 30 West Pershing, LLC    Harbour View Market Place   Suffolk,
VA  

Regal & Other

Retail

  No 30 West Pershing, LLC    White Oak 14   Garner, NC   Regal   No 30 West
Pershing, LLC    Kalispell 14   Kalispell, MT   Signature   No 30 West Pershing,
LLC    Conroe Grand 14   Conroe, TX   Southern   No 30 West Pershing, LLC   
Greensboro Grand 18   Greensboro, NC   Southern   No 30 West Pershing, LLC   
Panama City Beach Grand 16   Panama City, FL   Southern   No 30 West Pershing,
LLC    Winston Salem Grand 18   Winston-Salem, NC   Southern   No 30 West
Pershing, LLC    Hooksett IMAX 15   Hooksett, NH   Cinemagic   No 30 West
Pershing, LLC    Saco IMAX 13   Saco, ME   Cinemagic   No 30 West Pershing, LLC
   Westbrook 16   Westbrook, ME   Cinemagic   No 30 West Pershing, LLC   
Pinstripes Bowling & Bocce   Northbrook, IL   Pinstripes   No Burbank Village,
LP    Burbank Village   Burbank, CA   AMC & Other Retail   Archon Financial CCC
VinREIT, LLC    Carneros Custom Crush   Sonoma, CA   Carneros Custom Crush   No
DPRB VinREIT, LLC    Rack & Riddle Custom Crush   Hopland, CA   Rb Wine   No ECS
Douglas I, LLC    Ben Franklin Academy   Littleton, CO   HighMark   No Education
Capital Solutions, LLC    100 Academy of Excellence   Las Vegas, NV   Imagine  
No Education Capital Solutions, LLC    Academy of Academic Success   St. Louis,
MO   Imagine   No Education Capital Solutions, LLC    Academy of Careers
(Elementary)   St. Louis, MO   Imagine   No Education Capital Solutions, LLC   
Academy of Careers (Middle)   St. Louis, MO   Imagine   No Education Capital
Solutions, LLC    Academy of Columbus   Columbus, OH   Imagine   No Education
Capital Solutions, LLC    Academy of Environmental Science & Math   St. Louis,
MO   Imagine   No Education Capital Solutions, LLC    Desert West   Phoenix, AZ
  Imagine   No Education Capital Solutions, LLC    East Mesa   Mesa, AZ  
Imagine   No

 

Schedule 6.1(f) - 2



--------------------------------------------------------------------------------

Education Capital Solutions, LLC    Groveport Community School   Groveport, OH  
Imagine   No Education Capital Solutions, LLC    Groveport Prep   Groveport, OH
  Imagine   No Education Capital Solutions, LLC    Harvard Avenue CS  
Cleveland, OH   Imagine   No Education Capital Solutions, LLC    Hope Community
  Washington, DC   Imagine   No Education Capital Solutions, LLC    ILSA-E  
Indianapolis, IN   Imagine   No Education Capital Solutions, LLC    ILSA-W  
Indianapolis, IN   Imagine   No Education Capital Solutions, LLC    Imagine
College Prep   St. Louis, MO   Imagine   No Education Capital Solutions, LLC   
International Academy of Mableton   Mableton, GA   Imagine   No Education
Capital Solutions, LLC    Marietta Charter School   Marrietta, GA   Imagine   No
Education Capital Solutions, LLC    MASTer Academy   Ft. Wayne, IN   Imagine  
No Education Capital Solutions, LLC    Renaissance Academy   Mt. Pleasant, MI  
Imagine   No Education Capital Solutions, LLC    Renaissance Academy
(Kensington)   Kansas City, MO   Imagine   No Education Capital Solutions, LLC
   Renaissance Academy (Wallace)   Kansas City, MO   Imagine   No Education
Capital Solutions, LLC    Romig Road Community School   Akron, OH   Imagine   No
Education Capital Solutions, LLC    Rosefield   Surprise , AZ   Imagine   No
Education Capital Solutions, LLC    South Lake   Clermont, FL   Imagine   No
Education Capital Solutions, LLC    South Vero   Vero Beach, FL   Imagine   No
Education Capital Solutions, LLC    Wesley International Academy   Atlanta, GA  
Imagine   No Education Capital Solutions, LLC    West Melbourne  
West Melbourne, FL   Imagine   No Education Capital Solutions, LLC    The
American Leadership Academy   Gilbert, AZ   American Leadership Academy   No
Education Capital Solutions, LLC    Champion School   Phoenix, AZ   Phoenix
Charter Properties   No Education Capital Solutions, LLC    Bradley Academy of
Excellence   Goodyear, AZ   HighMark   No Education Capital Solutions, LLC   
Loveland Classical School   Loveland, CO   HighMark   No Education Capital
Solutions, LLC    Prospect Ridge Academy   Broomfield, CO   HighMark   No EPR
Hialeah, Inc.    Hialeah 18   Hialeah, FL   Cobb   No EPR North Trust   
Mississauga Centrum   Mississauga, ON   AMC   GMAC

 

Schedule 6.1(f) - 3



--------------------------------------------------------------------------------

EPR North Trust    Kanata Centrum   Kanata, ON   AMC   GMAC EPR North Trust   
Whitby Centrum   Whitby, ON   AMC   GMAC EPR North Trust    Oakville Centrum  
Oakville, ON   AMC   GMAC EPT 909, Inc.    Tinseltown, USA   Beaumont, TX  
Cinemark   No EPT 909, Inc.    Tinseltown, USA   Colorado Springs, CO   Cinemark
  No EPT 909, Inc.    Tinseltown, USA   El Paso, TX   Cinemark   No EPT 909,
Inc.    Movies 17   Grand Prairie, TX   Cinemark   No EPT 909, Inc.   
Tinseltown, USA   Houston, TX   Cinemark   No EPT 909, Inc.    Movies 14  
McKinney, TX   Cinemark   No EPT 909, Inc.    Movies 10   Mishawaka, IN  
Cinemark   No EPT 909, Inc.    Hollywood, USA   Pasadena, TX   Cinemark   No EPT
909, Inc.    Tinseltown, USA   Pflugerville, TX   Cinemark   No EPT 909, Inc.   
Movies 10   Plano, TX   Cinemark   No EPT 909, Inc.    Movies 14   Redding, CA  
Cinemark   No EPT 909, Inc.    Tinseltown, USA   Pueblo, CO   Cinemark   No EPT
Aliso Viejo, Inc.    Aliso Viejo 20   Aliso Viejo, CA   Regal   Goldman Sachs
EPT Arroyo, Inc.    Arroyo Grande Stadium 10   Arroyo Grande, CA   Regal  
Goldman Sachs EPT Auburn, Inc.    Auburn Stadium 10   Auburn, CA   Regal   Bear
Stearns EPT Biloxi, Inc.    The Grand 18   D’Iberville, MS   Southern   Bear
Stearns EPT Boise, Inc.    Bosie Stadium 21   Boise, ID   Regal   Archon
Financial EPT Chattanooga, Inc.    East Ridge 18   Chattanooga, TN   Rave
Cinemas, LLC   Bear Stearns EPT Columbiana, Inc.    Columbiana Grande 14  
Columbia, SC   Regal   Bear Stearns EPT Concord II, LLC    Concord Resort  
Sullivan County, NY   TBD   No EPT Crotched Mountain, Inc. /Crotched Mountain
Properties, LLC    Crotched Mountain   Bennington, NH   Peak Resorts   No EPT
Dallas, LLC    Grand 24   Dallas, TX  

Southern & Other

Retail

  No EPT Davie, Inc.    Paradise 24   Davie, FL   Cinemark   Goldman Sachs EPT
Deer Valley, Inc.    Deer Valley 30   Phoenix, AZ   AMC   No EPT DownREIT II,
Inc.    Studio 30   Houston, TX   AMC   No EPT DownREIT II, Inc.    Huebner Oaks
24   San Antonio, TX   AMC   No EPT DownREIT II, Inc.    Lennox 24   Columbus,
OH   AMC   No EPT DownREIT II, Inc.    Mission Valley 20   San Diego, CA   AMC  
No EPT DownREIT II, Inc.    Ontario Mills 30   Ontario, CA   AMC   No EPT
DownREIT II, Inc.    Promenade 16   Woodland Hills, CA   AMC   No EPT DownREIT
II, Inc.    West Olive 16   Creve Coeur, MO   AMC   No EPT Firewheel, Inc.   
Firewheel 18   Garland, TX   AMC   Bear Stearns EPT First Colony, Inc.    First
Colony 24   Sugar Land, TX   AMC   Bear Stearns

EPT Fontana, LLC

   Mentorship Academy of Digital Arts   Baton Rouge, LA   Charter School
Development Co   No

 

Schedule 6.1(f) - 4



--------------------------------------------------------------------------------

EPT Fresno, Inc. / EPT Manchester, Inc.    Manchester Stadium 16   Fresno, CA  
Regal   Goldman Sachs EPT Gulf Pointe, Inc.    Gulf Pointe 30   Houston, TX  
AMC   Bear Stearns EPT Hamilton, Inc.    Hamilton 24   Hamilton, NJ   AMC  
Archon Financial EPT Hattiesburg, Inc.    The Grand 18   Hattiesburg, MS  
Southern   KeyBank EPT Huntsville, Inc.    Valley Bend 18   Huntsville, AL  
Rave Review Cinemas, LLC   No EPT Hurst, Inc.    North East Mall 18   Hurst, TX
  Rave Cinemas, LLC   Bear Stearns EPT Indianapolis, Inc.    Washington Square
12   Indianapolis, IN   Kerasotes   Key Bank EPT Kalamazoo, Inc.    Cityplace 14
  Kalamazoo, MI   Rave Review Cinemas, LLC   No EPT Lafayette, Inc.    Lafayette
Grand 16   Lafayette, LA   Southern   Goldman Sachs EPT Lawrence, Inc.   
Southwind 12   Lawrence, KS   Hollywood   Key Bank EPT Leawood, Inc.    Leawood
Town Center 20   Leawood, KS   AMC   Bear Stearns EPT Little Rock, Inc.   
Colonel Glenn 18   Little Rock, AR   Rave SL Tenant, LLC   Archon Financial EPT
Macon, Inc.    Macon Cinema 16   Macon, GA   Southern   Goldman Sachs EPT Mad
River, Inc.    Mad River Mountain   Zanesville, OH   Peak Resorts   No EPT
Melbourne, Inc.    Avenue 16   Melbourne, FL   Rave Review Cinemas, LLC   No EPT
Mesa, Inc.    Valley Bend 18   Mesa, AZ   AMC   Bear Stearns EPT Mesquite, Inc.
   Mesquite 30   Mesquite, TX   AMC   Bear Stearns EPT Modesto, Inc.    Modesto
Stadium 10   Modesto, CA   Regal   Bear Stearns EPT Mount Attitash, Inc.   
Mount Attitash   Bartlett, NH   Peak Resorts   No EPT Mount Snow, Inc.    Mount
Snow   West Dover, VT   Peak Resorts   No EPT New England, LLC    Merrimack 12  
Merrimack, NH   Cinemagic   KeyBank EPT Nineteen, Inc.    Ann Arbor   Ypsilanti,
MI   Rave SL Tenant, LLC   No EPT Nineteen, Inc.    Buckland Hills   Manchester,
CT   Rave SL Tenant, LLC   No EPT Nineteen, Inc.    Centreville 12  
Centreville, VA   Rave SL Tenant, LLC   No EPT Nineteen, Inc.    Davenport 18  
Davenport, IA   Rave SL Tenant, LLC   No EPT Nineteen, Inc.    Fairfax Corner  
Fairfax, VA   Rave SL Tenant, LLC   No EPT Nineteen, Inc.    Flint West 14  
Flint, MI   Rave SL Tenant, LLC   No EPT Nineteen, Inc.    Hazlet 12   Hazlet ,
NJ   Rave SL Tenant, LLC   No EPT Nineteen, Inc.    Huber Heights 16   Huber
Heights, OH   Rave SL Tenant, LLC   No EPT Nineteen, Inc.    North Haven 12  
North Haven, CT   Rave SL Tenant, LLC   No EPT Nineteen, Inc.    Preston
Crossings 16   Okolona, KY   Rave SL Tenant, LLC   No EPT Nineteen, Inc.    Ritz
Center 16   Voorhees, NJ   Rave SL Tenant, LLC   No EPT Nineteen, Inc.   
Stonybrook 20   Louisville, KY   Rave SL Tenant, LLC   No EPT Nineteen, Inc.   
The Greene 14   Beaver Creek, OH   Rave SL Tenant, LLC   No EPT Nineteen, Inc.
   West Springfield 15   West Springfield, MA   Rave SL Tenant, LLC   No EPT
Nineteen, Inc.    Western Hills 14   Cincinnati, OH   Rave SL Tenant, LLC   No

 

Schedule 6.1(f) - 5



--------------------------------------------------------------------------------

EPT Oakview, Inc.    Oakview 24   Omaha, NE   AMC   Building, Bear Stearns EPT
Pensacola, Inc.    Bayou 15   Pensacola, FL   Rave Review Cinemas, LLC   No EPT
Pompano, Inc.    Pompano 18   Pompano Beach, FL   Muvico   Archon Financial EPT
Raleigh Theatres, Inc.    Raleigh 16   Raleigh, NC   Carolina Cinemas   Archon
Financial EPT Ski Properties, Inc.    Boston Mills/Brandywine   Peninsula, OH  
Peak Resorts   No EPT Ski Properties, Inc.    Hidden Valley   Wildwood, MO  
Peak Resorts   No EPT Ski Properties, Inc.    Jack Frost/Big Boulder  
Blakeslee, PA   Peak Resorts   No EPT Ski Properties, Inc.    Paoli Peaks  
Paoli, IN   Peak Resorts   No EPT Ski Properties, Inc.    Snow Creek   Weston,
MO   Peak Resorts   No EPT Slidell, Inc.    Slidell Grand 16   Slidell, LA  
Southern   GO Zone Bond EPT South Barrington, Inc.    South Barrington  
Barrington, IL   AMC   Bear Stearns EPT Twin Falls, LLC    Cinema West Twin
Falls   Twin Falls, ID   Cinema West   No EPT Virginia Beach, Inc.    Beach
Cinema Bistro   Virginia Beach, CA   Beach Cinema Bistro   No EPT Waterparks,
Inc.    Schlitterbahn Vacation Village   Kansas City, MO   Schlitterbahn   No
EPT Wilmington, Inc.    Mayfaire 16   Wilmington, NC   Regal   Bear Stearns
Flik, Inc.    Clearview   Metairie, LA   AMC   Secore Financial Flik, Inc.   
Elmwood   Harahan, LA   AMC   Secore Financial Flik, Inc.    Forum   Sterling
Heights, MI   AMC   Secore Financial Flik, Inc.    Hammond   Hammond, LA   AMC  
Secore Financial Flik, Inc.    Hoffman   Alexandria, VA   AMC   Secore Financial
Flik, Inc.    Houma   Houma, LA   AMC   Secore Financial Flik, Inc.    Livonia  
Livonia, MI   AMC   Secore Financial Flik, Inc.    Olathe Studio   Olathe, KS  
AMC   Secore Financial Flik, Inc.    Palm Promenade   San Diego, CA   AMC  
Secore Financial Flik, Inc.    Westbank   Harvey, LA   AMC   Secore Financial
Flik, Inc.    Woodridge   Woodridge, IL   AMC   Secore Financial Flik, Inc.   
Oakview Land   Omaha, NE   AMC   Secore Financial Flik, Inc.    Starlight 20  
Tampa, FL   Muvico   Secore Financial Flik, Inc.    Cherrydale 16   Greenville,
SC   Regal & Other Retail   Secore Financial Flik, Inc.    Crossroads 20   Cary,
NC   Regal   Secore Financial HGP VinREIT, LLC    Geyser Peak Winery  
Geyserville, CA   Ascentia   No LCPV VinREIT, LLC    Clements Vineyard & Winery
  Linden, CA   TBD   No LCPV VinREIT, LLC    Lockeford Vineyard & Winery  
Lockeford, CA   TBD   No LCPV VinREIT, LLC    Pope Valley Vineyard & Winery  
St. Helena, CA   TBD   No Megaplex Four, Inc.    Cantera Retail   Warrenville,
IL   Other Retail   No

 

Schedule 6.1(f) - 6



--------------------------------------------------------------------------------

Megaplex Four, Inc.    Gulf Pointe Retail   Houston, TX   Other Retail   No
Megaplex Four, Inc.    Mesquite Retail   Dallas, TX   Other Retail   No Megaplex
Four, Inc.    Powder Springs Retail   Austell, GA   Other Retail   No Megaplex
Nine, Inc.    Hampton   Hampton, VA   AMC   No New Roc Associates, LP    New Roc
Center   New Rochelle, NY   Regal & Other Retail   Archon Financial & ESDC SBV
VinREIT, LLC    Buena Vista Vineyard & Winery   Sonoma, CA   Ascentia   No Sunny
VinREIT, LLC    Covey Run Winery   Sunnyside, WA   Ascentia   No Westcol Center,
LLC    Westcol Retail   Westminster, CO   Other Retail   No Westcol Theatre, LLC
   Westminster   Westminster, CO   AMC   Wells Fargo Bank

 

Schedule 6.1(f) - 7



--------------------------------------------------------------------------------

SCHEDULE 6.1(g)

INDEBTEDNESS AND GUARANTEES

 

1. Indebtedness under this Agreement, which is unsecured Indebtedness.

 

2. Indebtedness under the Bonds, which is unsecured Indebtedness.

 

3. Indebtedness identified as Secured Indebtedness in Schedule 6.1(f).

 

Schedule 6.1(g)



--------------------------------------------------------------------------------

SCHEDULE 6.1(h)

MATERIAL CONTRACTS

None.

 

Schedule 6.1(h)



--------------------------------------------------------------------------------

SCHEDULE 6.1(i)

LITIGATION

None.

 

Schedule 6.1(i)